


Exhibit 10.11

 

EXECUTION COPY

 

 

 

SECOND AMENDED AND RESTATED
CREDIT AGREEMENT

 

Dated as of July 24, 2003

 

Amended and Restated as of
December 19, 2003

 

Further Amended
and Restated as of
August 1, 2005

 

among

 

NBTY, INC.,
the Borrower,

 

The Several Lenders from Time
to Time Parties Hereto,

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent and Collateral Agent,

 

and

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.,
as Lead Bookrunner and Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1. DEFINITIONS

 

 

 

 

1.1.

Defined Terms

 

1.2.

Other Definitional Provisions

 

 

 

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

 

 

 

2.1.

Revolving Credit Commitments

 

2.2.

Procedure for Revolving Credit Borrowing

 

2.3.

Repayment of Revolving Credit Loans; Evidence of Debt

 

2.4.

Termination or Reduction of Revolving Credit Commitments

 

2.5.

Swing Line Commitment

 

2.6.

Term Loan Commitments

 

2.7.

Procedure for Term Loan Borrowing

 

2.8.

Repayment of Term Loans; Evidence of Debt

 

2.9.

Increased Commitments

 

 

 

 

SECTION 3. LETTERS OF CREDIT

 

 

 

 

3.1.

Letters of Credit

 

3.2. [a2161738zex-10_11.htm#ex10-11-03_a3_2_ProcedureForIss_113816]

Procedure for Issuance of Letters of Credit
[a2161738zex-10_11.htm#ex10-11-03_a3_2_ProcedureForIss_113816]

 

3.3. [a2161738zex-10_11.htm#ex10-11-03_a3_3_ParticipatingI_113818]

Participating Interests
[a2161738zex-10_11.htm#ex10-11-03_a3_3_ParticipatingI_113818]

 

3.4. [a2161738zex-10_11.htm#ex10-11-03_a3_4_Payme_113820]

Payments [a2161738zex-10_11.htm#ex10-11-03_a3_4_Payme_113820]

 

3.5. [a2161738zex-10_11.htm#ex10-11-03_a3_5_FurtherAs_113823]

Further Assurances [a2161738zex-10_11.htm#ex10-11-03_a3_5_FurtherAs_113823]

 

3.6. [a2161738zex-10_11.htm#ex10-11-03_a3_6_ObligationsAbso_113824]

Obligations Absolute
[a2161738zex-10_11.htm#ex10-11-03_a3_6_ObligationsAbso_113824]

 

3.7. [a2161738zex-10_11.htm#ex10-11-03_a3_7_LetterOfCre_113826]

Letter of Credit Application
[a2161738zex-10_11.htm#ex10-11-03_a3_7_LetterOfCre_113826]

 

3.8. [a2161738zex-10_11.htm#ex10-11-03_a3_8_PurposeOfL_113828]

Purpose of Letters of Credit
[a2161738zex-10_11.htm#ex10-11-03_a3_8_PurposeOfL_113828]

 

 

 

 

SECTION 4. GENERAL PROVISIONS
[a2161738zex-10_11.htm#ex10-11-03_Section4_GeneralProvisions_113829]

 

 

 

 

4.1. [a2161738zex-10_11.htm#ex10-11-03_a4_1_InterestRatesAn_113831]

Interest Rates and Payment Dates
[a2161738zex-10_11.htm#ex10-11-03_a4_1_InterestRatesAn_113831]

 

4.2. [a2161738zex-10_11.htm#ex10-11-03_a4_2_ConversionAndContinuationOpt_113834]

Conversion and Continuation Options
[a2161738zex-10_11.htm#ex10-11-03_a4_2_ConversionAndContinuationOpt_113834]

 

4.3. [a2161738zex-10_11.htm#ex10-11-03_a4_3_MinimumAmo_113838]

Minimum Amounts of Tranches
[a2161738zex-10_11.htm#ex10-11-03_a4_3_MinimumAmo_113838]

 

4.4. [a2161738zex-10_11.htm#ex10-11-03_a4_4_OptionalAndMandat_113839]

Optional and Mandatory Prepayments
[a2161738zex-10_11.htm#ex10-11-03_a4_4_OptionalAndMandat_113839]

 

4.5. [a2161738zex-10_11.htm#ex10-11-03_a4_5_CommitmentFees_113844]

Commitment Fees; Other Fees
[a2161738zex-10_11.htm#ex10-11-03_a4_5_CommitmentFees_113844]

 

4.6. [a2161738zex-10_11.htm#ex10-11-03_a4_6_Computation_113847]

Computation of Interest and Fees
[a2161738zex-10_11.htm#ex10-11-03_a4_6_Computation_113847]

 

4.7. [a2161738zex-10_11.htm#ex10-11-03_a4_7_InabilityToDeter_113849]

Inability to Determine Interest Rate
[a2161738zex-10_11.htm#ex10-11-03_a4_7_InabilityToDeter_113849]

 

4.8. [a2161738zex-10_11.htm#ex10-11-03_a4_8_ProRataTreatmentAndPay_113853]

Pro Rata Treatment and Payments
[a2161738zex-10_11.htm#ex10-11-03_a4_8_ProRataTreatmentAndPay_113853]

 

4.9. [a2161738zex-10_11.htm#ex10-11-03_a4_9_Illegality_113858]

Illegality [a2161738zex-10_11.htm#ex10-11-03_a4_9_Illegality_113858]

 

4.10. [a2161738zex-10_11.htm#ex10-11-03_a4_10_Increas_113900]

Increased Costs [a2161738zex-10_11.htm#ex10-11-03_a4_10_Increas_113900]

 

4.11. [a2161738zex-10_11.htm#ex10-11-03_a4_11_Indem_113905]

Indemnity [a2161738zex-10_11.htm#ex10-11-03_a4_11_Indem_113905]

 

 

i

--------------------------------------------------------------------------------


 

4.12. [a2161738zex-10_11.htm#ex10-11-03_a4_12_Taxes_113906]

Taxes [a2161738zex-10_11.htm#ex10-11-03_a4_12_Taxes_113906]

 

4.13. [a2161738zex-10_11.htm#ex10-11-03_a4_13_UseOf_113918]

Use of Proceeds [a2161738zex-10_11.htm#ex10-11-03_a4_13_UseOf_113918]

 

4.14. [a2161738zex-10_11.htm#ex10-11-03_a4_14_ChangeInL_113919]

Change in Lending Office; Replacement of Lender
[a2161738zex-10_11.htm#ex10-11-03_a4_14_ChangeInL_113919]

 

4.15. [a2161738zex-10_11.htm#ex10-11-03_a4_15_BreakFund_113921]

Break Funding Payments [a2161738zex-10_11.htm#ex10-11-03_a4_15_BreakFund_113921]

 

 

 

 

SECTION 5. REPRESENTATIONS AND WARRANTIES
[a2161738zex-10_11.htm#ex10-11-03_Section5_RepresentationsAndWarran_113925]

 

 

 

 

5.1. [a2161738zex-10_11.htm#ex10-11-03_a5_1_FinancialCond_113924]

Financial Condition; Accuracy of Public Information
[a2161738zex-10_11.htm#ex10-11-03_a5_1_FinancialCond_113924]

 

5.2. [a2161738zex-10_11.htm#ex10-11-03_a5_2_No_113930]

No Change [a2161738zex-10_11.htm#ex10-11-03_a5_2_No_113930]

 

5.3. [a2161738zex-10_11.htm#ex10-11-03_a5_3_CorporateExist_113931]

Corporate Existence; Compliance with Law
[a2161738zex-10_11.htm#ex10-11-03_a5_3_CorporateExist_113931]

 

5.4. [a2161738zex-10_11.htm#ex10-11-03_a5_4_CorporatePowerAut_113932]

Corporate Power; Authorization; Enforceable Obligations
[a2161738zex-10_11.htm#ex10-11-03_a5_4_CorporatePowerAut_113932]

 

5.5. [a2161738zex-10_11.htm#ex10-11-03_a5_5_NoLegalBar_TheExecutionDeliv_113934]

No Legal Bar
[a2161738zex-10_11.htm#ex10-11-03_a5_5_NoLegalBar_TheExecutionDeliv_113934]

 

5.6. [a2161738zex-10_11.htm#ex10-11-03_a5_6_NoMateri_113936]

No Material Litigation [a2161738zex-10_11.htm#ex10-11-03_a5_6_NoMateri_113936]

 

5.7. [a2161738zex-10_11.htm#ex10-11-03_a5_7_NoDefa_113938]

No Default [a2161738zex-10_11.htm#ex10-11-03_a5_7_NoDefa_113938]

 

5.8. [a2161738zex-10_11.htm#ex10-11-03_a5_8_OwnershipOfPro_113939]

Ownership of Property; Liens
[a2161738zex-10_11.htm#ex10-11-03_a5_8_OwnershipOfPro_113939]

 

5.9. [a2161738zex-10_11.htm#ex10-11-03_a5_9_Intell_113944]

Intellectual Property [a2161738zex-10_11.htm#ex10-11-03_a5_9_Intell_113944]

 

5.10. [a2161738zex-10_11.htm#ex10-11-03_a5_10_Taxes_113951]

Taxes [a2161738zex-10_11.htm#ex10-11-03_a5_10_Taxes_113951]

 

5.11. [a2161738zex-10_11.htm#ex10-11-03_a5_11_Federal_113953]

Federal Regulations [a2161738zex-10_11.htm#ex10-11-03_a5_11_Federal_113953]

 

5.12. [a2161738zex-10_11.htm#ex10-11-03_a5_12_Erisa_113954]

ERISA [a2161738zex-10_11.htm#ex10-11-03_a5_12_Erisa_113954]

 

5.13. [a2161738zex-10_11.htm#ex10-11-03_a5_13_InvestmentCom_113957]

Investment Company Act; Public Utility Holding Company Act; Other Regulations
[a2161738zex-10_11.htm#ex10-11-03_a5_13_InvestmentCom_113957]

 

5.14. [a2161738zex-10_11.htm#ex10-11-03_a5_14_Subsidiari_113958]

Subsidiaries [a2161738zex-10_11.htm#ex10-11-03_a5_14_Subsidiari_113958]

 

5.15. [a2161738zex-10_11.htm#ex10-11-03_a5_15_Environment_113959]

Environmental Matters
[a2161738zex-10_11.htm#ex10-11-03_a5_15_Environment_113959]

 

5.16. [a2161738zex-10_11.htm#ex10-11-03_a5_16_Solvency_114003]

Solvency [a2161738zex-10_11.htm#ex10-11-03_a5_16_Solvency_114003]

 

5.17. [a2161738zex-10_11.htm#ex10-11-03_a5_17_SecurityD_114004]

Security Documents [a2161738zex-10_11.htm#ex10-11-03_a5_17_SecurityD_114004]

 

5.18. [a2161738zex-10_11.htm#ex10-11-03_a5_18_Insurance__114005]

Insurance [a2161738zex-10_11.htm#ex10-11-03_a5_18_Insurance__114005]

 

5.19. [a2161738zex-10_11.htm#ex10-11-03_a5_19_Affiliate_114007]

Affiliate Transactions [a2161738zex-10_11.htm#ex10-11-03_a5_19_Affiliate_114007]

 

5.20. [a2161738zex-10_11.htm#ex10-11-03_a5_20_AccuracyOf_114013]

Accuracy of Information
[a2161738zex-10_11.htm#ex10-11-03_a5_20_AccuracyOf_114013]

 

5.21. [a2161738zex-10_11.htm#ex10-11-03_a5_21__114017]

OFAC [a2161738zex-10_11.htm#ex10-11-03_a5_21__114017]

 

 

 

 

SECTION 6. CONDITIONS PRECEDENT
[a2161738zex-10_11.htm#ex10-11-05_Section6_ConditionsPrecedent_114020]

 

 

 

 

6.1. [a2161738zex-10_11.htm#ex10-11-05_a6_1_Condit_114023]

Conditions to Closing Date [a2161738zex-10_11.htm#ex10-11-05_a6_1_Condit_114023]

 

6.2. [a2161738zex-10_11.htm#ex10-11-05_a6_2_ConditionsToEach_114025]

Conditions to Each Extension of Credit
[a2161738zex-10_11.htm#ex10-11-05_a6_2_ConditionsToEach_114025]

 

6.3. [a2161738zex-10_11.htm#ex10-11-05_a6_3_ConditionsT_114027]

Conditions to Effective Date
[a2161738zex-10_11.htm#ex10-11-05_a6_3_ConditionsT_114027]

 

 

 

 

SECTION 7. AFFIRMATIVE COVENANTS
[a2161738zex-10_11.htm#ex10-11-05_Section7_AffirmativeCovenants_114033]

 

 

 

 

7.1. [a2161738zex-10_11.htm#ex10-11-05_a7_1_Financial_114035]

Financial Statements [a2161738zex-10_11.htm#ex10-11-05_a7_1_Financial_114035]

 

7.2. [a2161738zex-10_11.htm#ex10-11-05_a7_2_CertificatesOther_114038]

Certificates; Other Information
[a2161738zex-10_11.htm#ex10-11-05_a7_2_CertificatesOther_114038]

 

7.3. [a2161738zex-10_11.htm#ex10-11-05_a7_3_PaymentOfObliga_114040]

Payment of Obligations
[a2161738zex-10_11.htm#ex10-11-05_a7_3_PaymentOfObliga_114040]

 

7.4. [a2161738zex-10_11.htm#ex10-11-05_a7_4_Maintenanc_114041]

Maintenance of Existence
[a2161738zex-10_11.htm#ex10-11-05_a7_4_Maintenanc_114041]

 

7.5. [a2161738zex-10_11.htm#ex10-11-05_a7_5_MaintenanceOf_114043]

Maintenance of Property; Insurance
[a2161738zex-10_11.htm#ex10-11-05_a7_5_MaintenanceOf_114043]

 

7.6. [a2161738zex-10_11.htm#ex10-11-05_a7_6_InspectionOfPropertyBooksAnd_114044]

Inspection of Property; Books and Records; Discussions
[a2161738zex-10_11.htm#ex10-11-05_a7_6_InspectionOfPropertyBooksAnd_114044]

 

7.7. [a2161738zex-10_11.htm#ex10-11-05_a7_7_Noti_114046]

Notices [a2161738zex-10_11.htm#ex10-11-05_a7_7_Noti_114046]

 

7.8. [a2161738zex-10_11.htm#ex10-11-05_a7_8_Environment_114049]

Environmental Laws [a2161738zex-10_11.htm#ex10-11-05_a7_8_Environment_114049]

 

 

ii

--------------------------------------------------------------------------------


 

7.9. [a2161738zex-10_11.htm#ex10-11-05_a7_9_Additiona_114051]

Additional Subsidiaries; Additional Collateral
[a2161738zex-10_11.htm#ex10-11-05_a7_9_Additiona_114051]

 

7.10. [a2161738zex-10_11.htm#ex10-11-05_a7_10_PurchaseAgreeme_114054]

Purchase Agreement Remedies
[a2161738zex-10_11.htm#ex10-11-05_a7_10_PurchaseAgreeme_114054]

 

 

 

 

SECTION 8. NEGATIVE COVENANTS
[a2161738zex-10_11.htm#ex10-11-05_Section8_NegativeCovenants_114055]

 

 

 

 

8.1. [a2161738zex-10_11.htm#ex10-11-05_a8_1_Financial_114104]

Financial Condition Covenants
[a2161738zex-10_11.htm#ex10-11-05_a8_1_Financial_114104]

 

8.2. [a2161738zex-10_11.htm#ex10-11-05_a8_2_LimitationO_114106]

Limitation on Indebtedness
[a2161738zex-10_11.htm#ex10-11-05_a8_2_LimitationO_114106]

 

8.3. [a2161738zex-10_11.htm#ex10-11-05_a8_3_Limitatio_114111]

Limitation on Liens [a2161738zex-10_11.htm#ex10-11-05_a8_3_Limitatio_114111]

 

8.4. [a2161738zex-10_11.htm#ex10-11-05_a8_4_LimitationOn_114114]

Limitation on Guarantee Obligations
[a2161738zex-10_11.htm#ex10-11-05_a8_4_LimitationOn_114114]

 

8.5. [a2161738zex-10_11.htm#ex10-11-05_a8_5_LimitationOnFund_114118]

Limitation on Fundamental Changes
[a2161738zex-10_11.htm#ex10-11-05_a8_5_LimitationOnFund_114118]

 

8.6. [a2161738zex-10_11.htm#ex10-11-05_a8_6_LimitationOnS_114121]

Limitation on Sale of Assets
[a2161738zex-10_11.htm#ex10-11-05_a8_6_LimitationOnS_114121]

 

8.7. [a2161738zex-10_11.htm#ex10-11-05_a8_7_LimitationOnDiv_114123]

Limitation on Dividends and Other Restricted Payments
[a2161738zex-10_11.htm#ex10-11-05_a8_7_LimitationOnDiv_114123]

 

8.8. [a2161738zex-10_11.htm#ex10-11-05_a8_8_LimitationOnCapitalExpenditu_114125]

Limitation on Capital Expenditures
[a2161738zex-10_11.htm#ex10-11-05_a8_8_LimitationOnCapitalExpenditu_114125]

 

8.9. [a2161738zex-10_11.htm#ex10-11-05_a8_9_LimitationO_114127]

Limitation on Investments, Loans and Advances
[a2161738zex-10_11.htm#ex10-11-05_a8_9_LimitationO_114127]

 

8.10. [a2161738zex-10_11.htm#ex10-11-05_a8_10_LimitationOnOptio_114130]

Limitation on Optional Payments and Modifications of Debt Instruments
[a2161738zex-10_11.htm#ex10-11-05_a8_10_LimitationOnOptio_114130]

 

8.11. [a2161738zex-10_11.htm#ex10-11-05_a8_11_LimitationO_114132]

Limitation on Transactions with Affiliates
[a2161738zex-10_11.htm#ex10-11-05_a8_11_LimitationO_114132]

 

8.12. [a2161738zex-10_11.htm#ex10-11-05_a8_12_LimitationOnS_114133]

Limitation on Sales and Leasebacks
[a2161738zex-10_11.htm#ex10-11-05_a8_12_LimitationOnS_114133]

 

8.13. [a2161738zex-10_11.htm#ex10-11-05_a8_13_LimitationOnCh_114135]

Limitation on Changes in Fiscal Year
[a2161738zex-10_11.htm#ex10-11-05_a8_13_LimitationOnCh_114135]

 

8.14. [a2161738zex-10_11.htm#ex10-11-05_a8_14_LimitationOnNe_114137]

Limitation on Negative Pledge Clauses
[a2161738zex-10_11.htm#ex10-11-05_a8_14_LimitationOnNe_114137]

 

8.15.
[a2161738zex-10_11.htm#ex10-11-05_a8_15_LimitationOnLinesOfBusiness_114142]

Limitation on Lines of Business
[a2161738zex-10_11.htm#ex10-11-05_a8_15_LimitationOnLinesOfBusiness_114142]

 

8.16. [a2161738zex-10_11.htm#ex10-11-05_a8_16_Hedgi_114143]

Hedging Agreements [a2161738zex-10_11.htm#ex10-11-05_a8_16_Hedgi_114143]

 

8.17. [a2161738zex-10_11.htm#ex10-11-05_a8_17_Rexa_114146]

Rexall and Solgar Acquisitions
[a2161738zex-10_11.htm#ex10-11-05_a8_17_Rexa_114146]

 

 

 

 

SECTION 9. EVENTS OF DEFAULT
[a2161738zex-10_11.htm#ex10-11-05_Section9_EventsOfDefault_114147]

 

 

 

 

SECTION 10. THE AGENTS AND THE ARRANGER
[a2161738zex-10_11.htm#ex10-11-05_Section10_TheAgentsAndTheArranger_114153]

 

 

 

 

10.1. [a2161738zex-10_11.htm#ex10-11-05_a10_1_Appointm_114155]

Appointment [a2161738zex-10_11.htm#ex10-11-05_a10_1_Appointm_114155]

 

10.2. [a2161738zex-10_11.htm#ex10-11-05_a10_2_Delegation_114156]

Delegation of Duties [a2161738zex-10_11.htm#ex10-11-05_a10_2_Delegation_114156]

 

10.3. [a2161738zex-10_11.htm#ex10-11-05_a10_3_ExculpatoryPro_114157]

Exculpatory Provisions
[a2161738zex-10_11.htm#ex10-11-05_a10_3_ExculpatoryPro_114157]

 

10.4. [a2161738zex-10_11.htm#ex10-11-05_a10_4_RelianceBy_114159]

Reliance by Agents [a2161738zex-10_11.htm#ex10-11-05_a10_4_RelianceBy_114159]

 

10.5. [a2161738zex-10_11.htm#ex10-11-05_a10_5_NoticeOfD_114201]

Notice of Default [a2161738zex-10_11.htm#ex10-11-05_a10_5_NoticeOfD_114201]

 

10.6. [a2161738zex-10_11.htm#ex10-11-05_a10_6_NonrelianceOn_114202]

Non-Reliance on Agents and Other Lenders
[a2161738zex-10_11.htm#ex10-11-05_a10_6_NonrelianceOn_114202]

 

10.7. [a2161738zex-10_11.htm#ex10-11-05_a10_7_Indem_114204]

Indemnification [a2161738zex-10_11.htm#ex10-11-05_a10_7_Indem_114204]

 

10.8. [a2161738zex-10_11.htm#ex10-11-05_a10_8_AgentInItsInd_114206]

Agent in Its Individual Capacity
[a2161738zex-10_11.htm#ex10-11-05_a10_8_AgentInItsInd_114206]

 

10.9.
[a2161738zex-10_11.htm#ex10-11-05_a10_9_SuccessorAgents_AnyAgentMay_114207]

Successor Agents
[a2161738zex-10_11.htm#ex10-11-05_a10_9_SuccessorAgents_AnyAgentMay_114207]

 

10.10. [a2161738zex-10_11.htm#ex10-11-05_a10_10_IssuingLe_114211]

Issuing Lender [a2161738zex-10_11.htm#ex10-11-05_a10_10_IssuingLe_114211]

 

 

 

 

SECTION 11. MISCELLANEOUS
[a2161738zex-10_11.htm#ex10-11-05_Section11_Miscellaneous_114213]

 

 

 

 

11.1. [a2161738zex-10_11.htm#ex10-11-05_a11_1_Amend_114212]

Amendments and Waivers [a2161738zex-10_11.htm#ex10-11-05_a11_1_Amend_114212]

 

11.2. [a2161738zex-10_11.htm#ex10-11-05_a11_2_Not_114220]

Notices [a2161738zex-10_11.htm#ex10-11-05_a11_2_Not_114220]

 

11.3. [a2161738zex-10_11.htm#ex10-11-05_a11_3_NoWaiv_114225]

No Waiver; Cumulative Remedies
[a2161738zex-10_11.htm#ex10-11-05_a11_3_NoWaiv_114225]

 

11.4. [a2161738zex-10_11.htm#ex10-11-05_a11_4_Survival__114226]

Survival [a2161738zex-10_11.htm#ex10-11-05_a11_4_Survival__114226]

 

11.5. [a2161738zex-10_11.htm#ex10-11-05_a11_5_PaymentOf_114228]

Payment of Expenses and Taxes
[a2161738zex-10_11.htm#ex10-11-05_a11_5_PaymentOf_114228]

 

 

iii

--------------------------------------------------------------------------------


 

11.6. [a2161738zex-10_11.htm#ex10-11-05_a11_6_Successor_114230]

Successors and Assigns; Participation and Assignments
[a2161738zex-10_11.htm#ex10-11-05_a11_6_Successor_114230]

 

11.7. [a2161738zex-10_11.htm#ex10-11-05_a11_7_AdjustmentsSet_114241]

Adjustments; Set-off
[a2161738zex-10_11.htm#ex10-11-05_a11_7_AdjustmentsSet_114241]

 

11.8. [a2161738zex-10_11.htm#ex10-11-05_a11_8_Coun_114244]

Counterparts [a2161738zex-10_11.htm#ex10-11-05_a11_8_Coun_114244]

 

11.9. [a2161738zex-10_11.htm#ex10-11-05_a11_9_Severabilit_114245]

Severability [a2161738zex-10_11.htm#ex10-11-05_a11_9_Severabilit_114245]

 

11.10. [a2161738zex-10_11.htm#ex10-11-05_a11_10_Integra_114246]

Integration [a2161738zex-10_11.htm#ex10-11-05_a11_10_Integra_114246]

 

11.11. [a2161738zex-10_11.htm#ex10-11-05_a11_11_Governing_114248]

GOVERNING LAW [a2161738zex-10_11.htm#ex10-11-05_a11_11_Governing_114248]

 

11.12. [a2161738zex-10_11.htm#ex10-11-05_a11_12_Submissio_114250]

Submission to Jurisdiction; Waivers
[a2161738zex-10_11.htm#ex10-11-05_a11_12_Submissio_114250]

 

11.13. [a2161738zex-10_11.htm#ex10-11-05_a11_13_Acknow_114252]

Acknowledgements [a2161738zex-10_11.htm#ex10-11-05_a11_13_Acknow_114252]

 

11.14. [a2161738zex-10_11.htm#ex10-11-05_a11_14_Waivers_114254]

WAIVERS OF JURY TRIAL [a2161738zex-10_11.htm#ex10-11-05_a11_14_Waivers_114254]

 

11.15. [a2161738zex-10_11.htm#ex10-11-05_a11_15_Confidenti_114256]

Confidentiality [a2161738zex-10_11.htm#ex10-11-05_a11_15_Confidenti_114256]

 

11.16. [a2161738zex-10_11.htm#ex10-11-05_a11_16_DesignationO_114258]

Designation of Senior Indebtedness
[a2161738zex-10_11.htm#ex10-11-05_a11_16_DesignationO_114258]

 

11.17. [a2161738zex-10_11.htm#ex10-11-05_a11_17_UsaPatr_114300]

USA PATRIOT ACT [a2161738zex-10_11.htm#ex10-11-05_a11_17_UsaPatr_114300]

 

 

 

 

SCHEDULES:

 

 

 

 

 

I

Term Loan A Commitments; Addresses

 

II

Domestic Subsidiaries; Foreign Subsidiaries

 

5.1

Contingent Liabilities

 

5.4

Consents

 

5.6

Litigation

 

5.8

Real Property Owned and Leased

 

5.10

Tax Filings and Payments

 

5.18

Insurance

 

5.19

Certain Affiliate Transactions

 

6.3(s)

Indebtedness

 

8.2

Existing Indebtedness

 

8.3

Existing Liens

 

8.4

Existing Guarantee Obligations

 

8.6(d)

Property To Be Sold

 

8.9(e)

Existing Investments

 

 

 

 

EXHIBITS:

 

 

 

 

 

A-1

Form of Revolving Credit Note

 

A-2

Form of Swing Line Note

 

A-3

Form of Term A Note

 

A-4

Form of Term C Note

 

B

Form of Guarantee and Collateral Agreement

 

C

Form of Swing Line Loan Participation Certificate

 

D

Form of Assignment and Acceptance

 

E-1

Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP

 

E-2

Form of Opinion of Irene Fisher, General Counsel to the Borrower

 

F

Form of Closing Certificate

 

G

Form of Administrative Questionnaire

 

H

Form of Landlord’s Lien Waiver, Access Agreement and Consent

 

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of July 24, 2003, amended
and restated as of December 19, 2003 and further amended and restated as of
August 1, 2005 (as in effect immediately prior to the Effective Date (as defined
below), the “Existing Credit Agreement”) among NBTY, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties hereto as lenders (the “Lenders”), JPMORGAN CHASE
BANK, N.A., a national banking association organized and existing under the laws
of the United States of America, as administrative agent and collateral agent
for the Lenders hereunder (in such capacities, the “Administrative Agent” and
the “Collateral Agent,” respectively), and BANK OF AMERICA, N.A., a national
banking association organized and existing under the laws of the United States
of America, as syndication agent for the Lenders hereunder (in such capacity,
the “Syndication Agent” and, together with the Administrative Agent and the
Collateral Agent, the “Agents”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, Holland & Barrett Holdings Limited (“Holland & Barrett”),
certain lenders and the Administrative Agent were parties to that certain Third
Amended and Restated Credit and Guarantee Agreement, dated as of April 27, 2001
(as amended through the date hereof, the “Prior Credit Agreement”);

 

WHEREAS, the Borrower acquired (the “Rexall Acquisition”) from Royal Numico N.V.
(“Royal Numico”) and from its wholly owned subsidiary, Numico USA, Inc. (the
“Seller”), all of the membership interests in Rexall US Newco 1 LLC (“Rexall 1”)
and all of the partnership interests in Rexall Newco DGP 1 (“Rexall DGP” and,
collectively with Rexall 1, “Rexall”) and certain intellectual property owned by
Numico Financial Services, S.A, as set forth in the purchase agreement among
Royal Numico, the Seller and the Borrower dated as of June 9, 2003 and related
disclosure schedules and other documents (as in effect on the date thereof,
collectively, the “Rexall Purchase Agreement”);

 

WHEREAS, the Borrower had originally entered into the Prior Credit Agreement
(i) to provide for the financing of the Rexall Acquisition, the refinancing of
outstanding indebtedness of the Borrower and Holland & Barrett of up to
$15,000,000 under the Prior Credit Agreement (the “Prior Refinancing”) and the
payment of fees, commissions and expenses in connection therewith and
(ii) following the Closing Date (as defined below), to continue to provide
financing for the general corporate purposes of the Borrower and its
Subsidiaries;

 

WHEREAS, subsection 11.1 of this Agreement permits this Agreement to be amended
from time to time;

 

WHEREAS, the Borrower intends to acquire (the “Solgar Acquisition”)
(1) substantially all of the assets containing the Solgar vitamin and
nutritional supplements products business of Wyeth, a Delaware corporation
(“Wyeth”) commonly referred to as “Solgar Vitamin and Herb” and (2) all of the
outstanding equity interests of Suplementos Solgar, S.L., a

 

--------------------------------------------------------------------------------


 

Spanish corporation (clauses (1) and (2), collectively, the “Target”) from Wyeth
and certain of its affiliates pursuant to terms and conditions contained in an
acquisition agreement and related documents as in effect on the Effective Date
(collectively, the “Solgar Purchase Agreement”);

 

WHEREAS, the Borrower desires to create a new Class of Term Loans under this
Agreement (the “Term A Loans”) in an aggregate principal amount of $120,000,000
(it being understood that the Term A Loans existing and as defined under the
Existing Credit Agreement (the “Prior Term A Loans”) have been repaid in full
prior to the Effective Date and the making of the Term A Loans hereunder is not
a refinancing of the Prior Term A Loans);

 

WHEREAS, the Borrower desires that the Lenders extend credit in the form of
additional Revolving Credit Loans (the “Additional Revolving Loans,” and the
Lenders’ Commitments in respect thereof, the “Additional Revolving Commitments”)
in an aggregate principal amount of $25,000,000 from and after the Effective
Date;

 

WHEREAS, the parties hereto intend that (a) the Obligations (as defined in the
Existing Credit Agreement, the “Original Obligations”) which remain unpaid and
outstanding as of the Effective Date (which shall include, without limitation,
the Term C Loans and Revolving Credit Loans outstanding on the Effective Date
under the Existing Credit Agreement) shall continue to exist under this
Agreement on the terms set forth herein, (b) the loans under the Existing Credit
Agreement outstanding as of the Effective Date shall be Loans under and as
defined in this Agreement on the terms set forth herein, (c) any letters of
credit outstanding under the Existing Credit Agreement as of the Effective Date
shall be Letters of Credit under this Agreement and (d) the collateral security
for the Obligations and the Security Documents shall continue to secure,
guarantee, support and otherwise benefit the Original Obligations as well as the
other Obligations of Borrower and the other Loan Parties under this Agreement
and the other Loan Parties under the other Loan Documents, in each case, on and
subject to the terms and conditions of this Agreement and the respective
Security Documents, as applicable; and

 

WHEREAS, the Lenders are willing to enter into this Agreement on the terms and
conditions hereof, including the condition precedent that this Agreement be
executed and delivered by (i) each Term A Lender hereunder, (ii) the Existing
Majority Lenders and (iii) by a majority of lenders holding Term C Loans under
the Existing Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
set forth, the parties hereto agree as follows:

 


SECTION 1.  DEFINITIONS


 

1.1.          Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“ABR Loans”:  Loans the rate of interest applicable to which is based upon the
Alternate Base Rate.

 

2

--------------------------------------------------------------------------------


 

“Acquisition”:  any transaction or series of related transactions by which the
Borrower or any of its Subsidiaries (a) acquires any going business or all or
substantially all of the assets of any Person, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or in a series of related transactions) at least (i) a majority (in
number of votes) of the Capital Stock having ordinary voting power for the
election of directors (or other managers) of any Person or (ii) a majority of
the ownership interests in any Person.

 

“Administrative Agent”:  as defined in the preamble hereto, and shall include
any successor appointed in accordance with subsection 10.9.

 

“Administrative Questionnaire”:  an administrative questionnaire substantially
in the form attached hereto as Exhibit G.

 

“Affiliate”:  of any Person, (a) any other Person (other than a wholly owned
Subsidiary of such Person) which, directly or indirectly, is in control of, is
controlled by, or is under common control with, such Person or (b) any other
Person who is a director or officer of (i) such Person, (ii) any Subsidiary of
such Person or (iii) any Person described in clause (a) above.  For purposes of
this definition, a Person shall be deemed to be “controlled by” such other
Person if such other Person possesses, directly or indirectly, power either to
(A) vote 10% or more of the securities having ordinary voting power for the
election of directors of such first Person or (B) direct or cause the direction
of the management and policies of such first Person whether by contract or
otherwise.

 

“Agents”:  as defined in the preamble hereto.

 

“Aggregate Available Revolving Credit Commitments”:  as at any date of
determination with respect to all Lenders, the Available Revolving Credit
Commitments of all Lenders on such date.

 

“Aggregate Available Term Loan Commitments”:  as at any date of determination
with respect to all Lenders, the Available Term Loan Commitments of all Lenders
on such date.

 

“Aggregate Revolving Credit Commitments”:  the aggregate amount of the Revolving
Credit Commitments of all the Lenders.

 

“Aggregate Revolving Credit Outstanding”:  as at any date of determination with
respect to any Lender, the sum of (a) the aggregate unpaid principal amount of
such Lender’s Revolving Credit Loans on such date and (b) such Lender’s
Revolving Credit Commitment Percentage of the aggregate Letter of Credit
Obligations and Swing Line Loans on such date.

 

“Agreement”:  this Second Amended and Restated Credit Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

 

3

--------------------------------------------------------------------------------


 

“Alternate Base Rate”:  for any day, a rate per annum equal to the greater of
(a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

 

“Applicable Margin”:  for Revolving Credit Loans and Term A Loans and for
purposes of subsection 4.5(a), the rate per annum set forth under the relevant
column heading below based on the ratio of Consolidated Indebtedness to
Consolidated EBITDA, as most recently determined in accordance with subsection
7.2(b), for any fiscal quarter of the Borrower:

 

Relevant Ratio
of
Consolidated
Indebtedness to
Consolidated
EBITDA

 

Applicable
Margin for
Revolving
Eurodollar
Loans

 

Applicable
Margin for
Revolving
ABR Loans

 

Applicable
Margin for
Term A
Eurodollar
Loans

 

Applicable
Margin for
Term A ABR
Loans

 

Commitment
Fee

 

Greater than or equal to 2.5x

 

2.50

%

1.50

%

1.75

%

0.75

%

0.50

%

Less than 2.5x but greater than or equal to 2.0x

 

2.25

%

1.25

%

1.75

%

0.75

%

0.50

%

Less than 2.0x but greater than or equal to 1.5x

 

2.00

%

1.00

%

1.50

%

0.50

%

0.50

%

Less than 1.5x but greater than or equal to 1.0x

 

1.75

%

0.75

%

1.50

%

0.50

%

0.375

%

Less than 1.0x

 

1.50

%

0.50

%

1.25

%

0.25

%

0.25

%

 

Notwithstanding the relevant ratio of Consolidated Indebtedness to Consolidated
EDITDA, up to and including the date of delivery of financial statements and
related compliance certificate of the Borrower for the first fiscal quarter
ending after the Effective Date in accordance with subsection 7.1, (x) the
Applicable Margin for Term A Loans shall be 1.50% per annum for Eurodollar Loans
and 0.50% per annum for ABR Loans, (y) the Applicable Margin for Revolving Loans
shall be 2.00% per annum for Eurodollar Loans and 1.00% per annum for ABR Loans
and (z) the commitment fee shall be 0.50%.  The Applicable Margin for Term C
Loans shall at all times be 2.00% per annum for Eurodollar Loans and 1.00% per
annum for ABR Loans.

 

If and in the event the financial statements required to be delivered pursuant
to subsection 7.1(a) or 7.1(b), as applicable, and the related compliance
certificate required to be delivered pursuant to subsection 7.2(b), are
delivered on or prior to the date when due (or, in the

 

4

--------------------------------------------------------------------------------


 

case of the fourth quarterly period of each fiscal year of the Borrower, if
financial statements which satisfy the requirements of, and are delivered within
the time period specified in, subsection 7.1(b) and a related compliance
certificate which satisfies the requirements of, and is delivered within the
time period specified in, subsection 7.2(b), with respect to any such quarterly
period are so delivered within such time periods), then the Applicable Margin
for Revolving Credit Loans and Term A Loans during the period that commences
five  (5) Business Days after the date upon which such financial statements were
due to be delivered shall be the Applicable Margin as set forth in the relevant
column heading above which corresponds with the compliance certificate
calculations delivered pursuant to subsection 7.2 (b); provided, however, that
in the event that the financial statements delivered pursuant to subsection
7.1(a) or 7.1(b), as applicable, and the related compliance certificate required
to be delivered pursuant to subsection 7.2(b), are not delivered when due, then:

 

(a)           if such financial statements and certificate are delivered after
the date such financial statements and certificate were required to be delivered
(without giving effect to any applicable cure period) and the Applicable Margin
increases from that previously in effect as a result of the delivery of such
financial statements, then the Applicable Margin during the period from the date
upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which they
actually are delivered shall, except as otherwise provided in clause (c) below,
be the Applicable Margin as so increased;

 

(b)           if such financial statements and certificate are delivered after
the date such financial statements and certificate were required to be delivered
and the Applicable Margin decreases from that previously in effect as a result
of the delivery of such financial statements, then such decrease in the
Applicable Margin shall not become applicable until the date upon which such
financial statements and certificate actually are delivered; and

 

(c)           if such financial statements and certificate are not delivered
prior to the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and certificate were required to be delivered (after the expiration of the
applicable cure period) until five (5) Business Days following the date upon
which they actually are delivered, the Applicable Margin in respect of Revolving
Credit Loans and Term A Loans shall be the highest margins set forth on the
preceding table and in the case of subsection 4.5(a), 0.50% per annum (it being
understood that the foregoing shall not limit the rights of the Agents and the
Lenders set forth in Section 9).

 

“Arranger”:  J.P. Morgan Securities Inc.

 

“Asset Sale”:  any sale, sale-leaseback or other disposition by the Borrower or
any Subsidiary of any of its property or assets, including the stock of any
Subsidiary, other than any sale, sale-leaseback or other disposition permitted
under subsection 8.6 (except for sales or

 

5

--------------------------------------------------------------------------------


 

dispositions permitted under subsection 8.6(e), as to which only $1,000,000 of
consideration shall be excluded from the definition of “Asset Sale” in respect
of any fiscal year) or subsection 8.12.

 

“Assignee”:  as defined in subsection 11.6(b)(iii).

 

“Assignment and Acceptance”:  an assignment and acceptance agreement
substantially in the form attached hereto as Exhibit D.

 

“Available Revolving Credit Commitment”:  as at any date of determination with
respect to any Lender, an amount equal to the excess, if any, of (a) the amount
of such Lender’s Revolving Credit Commitment in effect on such date over (b) the
Aggregate Revolving Credit Outstanding of such Lender on such date.

 

“Available Term Loan Commitment”:  as at any date of determination with respect
to any Lender, an amount equal to the excess, if any, of (a) the amount of such
Lender’s Term Loan Commitment in effect on such date over (b) the aggregate
principal amount of Term Loans theretofore made hereunder by such Lender.

 

“Benefited Lender”:  as defined in subsection 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).

 

“Borrower”:  as defined in the preamble hereto.

 

“Borrowing Date”:  any Business Day specified in a notice pursuant to subsection
2.2, 2.5(a), 2.7 or 3.2 as a date on which the Borrower requests the Lenders to
make Loans hereunder or issue a Letter of Credit.

 

“Business”:  as defined in subsection 5.15(b).

 

“Business Day”:  (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a London Banking Day.

 

“Capital Expenditures”:  direct or indirect (by way of the acquisition of
securities of a Person or the expenditure of cash or the incurrence of
Indebtedness) expenditures (other than expenditures in connection with
Acquisitions permitted hereunder, including, without limitation, the Rexall
Acquisition and the Solgar Acquisition) in respect of the purchase or other
acquisition of fixed or capital assets.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests

 

6

--------------------------------------------------------------------------------


 

in a Person (other than a corporation) (collectively, “Underlying Equity
Interests”), and any and all warrants or options to purchase any of the
foregoing.  For purposes of subsections 4.4(e) and 8.7 hereof, the term “Capital
Stock” shall exclude options and warrants issued pursuant to employee stock
option plans and Underlying Equity Interests issued upon the exercise thereof.

 

“Cash Equivalents”:  (a) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof, (b) certificates of deposit and eurodollar
time deposits with maturities of one year or less from the date of acquisition
and overnight bank deposits of any Lender or of any commercial bank having
capital and surplus in excess of $500,000,000, (c) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A-2 by S&P
or P-2 by Moody’s, (e) securities with maturities of one year or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s (or the equivalent rating by either such rating agency
for such type of securities), (f) securities with maturities of one year or less
from the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (b) of this definition or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

“Class”:  the classification of loans as Revolving Credit Loans, Term A Loans,
Term C Loans, Swing Line Loans and any other Class of Term Loans created
pursuant to the provisions of subsection 2.9, each of which categories shall be
deemed to be a “Class” of Loans.

 

“Closing Date”:  July 24, 2003.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral Agent”:  as defined in the preamble hereto, and shall include any
successor appointed in accordance with subsection 10.9.

 

“Commercial Letters of Credit”:  as defined in subsection 3.1(ii).

 

“Commitment Letter”:  the commitment letter dated June 6, 2005 among Borrower,
JPMorgan Chase and J.P. Morgan Securities Inc.

 

“Commitments”:  the collective reference to the Revolving Credit Commitments,
the Term Loan Commitments, the Swing Line Commitment and any Incremental Term
Loan Commitments extended pursuant to subsection 2.9.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Current Assets”:  with respect to any Person as at any date of
determination, the total assets of such Person and its consolidated Subsidiaries
which may properly be classified as current assets on a consolidated balance
sheet of such Person and its consolidated Subsidiaries in accordance with GAAP.

 

“Consolidated Current Liabilities”:  with respect to any Person as at any date
of determination, the total liabilities of such Person and its consolidated
Subsidiaries which may properly be classified as current liabilities (other than
the current portion of any Loans) on a consolidated balance sheet of such Person
and its consolidated Subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA”:  for any period of four consecutive fiscal quarters, the
sum of (i) Trailing Consolidated Net Income for such period excluding the
aggregate amount of all non-cash losses reducing Consolidated Net Income
(excluding any non-cash losses that results in an accrual of a reserve for cash
charges in any future period and the reversal thereof) for such period,
(ii) Trailing Consolidated Interest Expense for such period and (iii) the
Trailing amount of taxes, depreciation and amortization deducted from earnings
in determining such Consolidated Net Income.

 

“Consolidated Indebtedness”:  at a particular date, all Indebtedness of the
Borrower and its Subsidiaries, determined on a consolidated basis.

 

“Consolidated Interest Coverage Ratio”:  for any period of four consecutive
fiscal quarters, the ratio of (i) Consolidated EBITDA of the Borrower and its
Subsidiaries to (ii) Trailing Consolidated Interest Expense.

 

“Consolidated Interest Expense”:  for any fiscal period, the amount which would,
in conformity with GAAP, be set forth opposite the caption “interest expense”
(or any like caption) on a consolidated income statement of the Borrower and its
Subsidiaries for such period.

 

“Consolidated Net Income”:  for any fiscal period, the consolidated net income
(or deficit) of the Borrower and its Subsidiaries for such period (taken as a
cumulative whole), determined on a consolidated basis in accordance with GAAP;
provided that any non-cash extraordinary gains and losses shall be excluded in
determining Consolidated Net Income.

 

“Consolidated Senior Indebtedness”:  all Indebtedness of the Borrower which is
not by its terms expressly subordinated to the Loans under this Agreement.

 

“Continuing Directors”:  the directors of the Borrower on the Closing Date and
each other director, if such other director’s nomination for election to the
Board of Directors of the Borrower is recommended by a majority of the then
Continuing Directors.

 

8

--------------------------------------------------------------------------------


 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollars,” “U.S. Dollars” and “$”:  dollars in lawful currency of the United
States of America.

 

“Domestic Subsidiary”:  any Subsidiary other than a Foreign Subsidiary.

 

“Effective Date”:  the date on which all the conditions precedent set forth in
subsection 6.3 shall have been met or waived.

 

“Environmental Laws”:  the common law and all laws, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, the preservation or reclamation of
natural resources, the management, release or threatened release of any
Hazardous Materials or to health and safety matters.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”:  any trade or business (whether or not incorporated) that,
together with the Borrower or any of its Subsidiaries, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event”:  (a) any “reportable event,” as defined in Section 4043 of ERISA
or the regulations issued thereunder, with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, the
failure to make by its due date a required installment under Section 412(m) of
the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) the filing pursuant to Section 412(d)
of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan; (e) the receipt by the Borrower or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (g) the receipt by the Borrower or any
ERISA

 

9

--------------------------------------------------------------------------------


 

Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; or (h) the making of any amendment to any Pension Plan which could
result in the imposition of a lien or the posting of a bond or other security.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”:  with respect to a Eurodollar Loan for the relevant Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by
(b) the Statutory Reserve Rate.

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Excess Cash Flow”:  for any fiscal year of the Borrower, the sum, without
duplication, of

 

(a)           Consolidated EBITDA for such fiscal year, plus

 

(b)           gains excluded from Consolidated Net Income, plus

 

(c)           reductions to non-cash working capital of the Borrower and its
consolidated Subsidiaries for such fiscal year (i.e., the decrease, if any, in
Consolidated Current Assets of the Borrower minus Consolidated Current
Liabilities of the Borrower from the beginning to the end of such fiscal year),
minus

 

(d)           the amount of any cash income taxes paid or payable by the
Borrower and its consolidated Subsidiaries with respect to such fiscal year, net
of any cash tax refunds received by the Borrower or any of its Subsidiaries in
such fiscal year, minus

 

(e)           cash interest paid by the Borrower and its Consolidated
Subsidiaries during such fiscal year, minus

 

(f)            Capital Expenditures made in cash in accordance with subsection
8.8 during such fiscal year or Acquisitions made in cash in accordance with
subsection 8.9(g) or 8.9(h) during such fiscal year, to the extent such Capital
Expenditures or Acquisitions are funded from internally generated funds, minus

 

(g)           permanent repayments and prepayments of Loans made by the Borrower
during such fiscal year, minus

 

10

--------------------------------------------------------------------------------


 

(h)           extraordinary cash losses from the sale of assets during such
fiscal year and not included in Consolidated Net Income, minus

 

(i)            additions to non-cash working capital for such fiscal year (i.e.,
the increase, if any, in Consolidated Current Assets of the Borrower minus
Consolidated Current Liabilities of the Borrower from the beginning to the end
of such fiscal year);

 

provided that, to the extent otherwise included therein, the Net Cash Proceeds
of Asset Sales and Recovery Events shall be excluded from the calculation of
Excess Cash Flow.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended.

 

“Excluded Taxes”:  with respect to the Administrative Agent, any Lender, the
Issuing Lender or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) any Taxes imposed by any
jurisdiction other than the United States (or any taxing authority thereof or
therein), any jurisdiction in which the Borrower conducts business or claims an
interest deduction with respect to this Agreement or any other taxing
jurisdiction from or through which payments hereunder are made, (b) income or
franchise taxes imposed on (or measured by) its net income or net profits by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized, in which such recipient conducts business (other than a
business that is deemed to arise solely as a result of entering into this
Agreement, receipt of payments hereunder or enforcement of its rights
hereunder)) or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (c) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (d) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under subsection 4.14(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with subsection 4.12(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to subsection 4.12(a).

 

“Existing Credit Agreement”:  as defined in the preamble hereto.

 

“Existing Lenders”: the “Lenders” as defined in the Existing Credit Agreement.

 

“Existing Majority Lenders”: the “Majority Lenders” as defined in the Existing
Credit Agreement.

 

“Existing Note Payoff Amount”:  the amount equal to the aggregate principal
amount of the Existing Notes or any Refinancing Indebtedness in respect thereof
(as the case may be) plus the amount of any premiums required to be paid thereon
and reasonable fees and expenses associated therewith.

 

11

--------------------------------------------------------------------------------


 

“Existing Notes”:  the Borrower’s 8-5/8% Senior Subordinated Notes due 2007.

 

“Existing Notes Indenture”:  as defined in subsection 6.3(o).

 

“Extension of Credit”:  as to any Lender, the making of a Loan by such Lender
and, with respect to any Lender, the issuance of any Letter of Credit.

 

“Federal Funds Effective Rate”:  for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Property”:  as defined in subsection 5.8.

 

“Financing Lease”:  (a) any lease of property, real or personal, the obligations
under which are capitalized on a consolidated balance sheet of the Borrower and
its Subsidiaries and (b) any other such lease to the extent that the then
present value of the minimum rental commitment thereunder should, in accordance
with GAAP, be capitalized on a balance sheet of the lessee.

 

“Foreign Plan”:  any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, Borrower or any
Subsidiary with respect to employees employed outside the United States.

 

“Foreign Lender”:  any Lender that is organized under the laws of a jurisdiction
other than that in which the Borrower is located.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary”:  as to any Person, any Subsidiary of such Person which is
organized under the laws of any jurisdiction outside of the country of the
jurisdiction of organization of such Person.

 

“GAAP”:  generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Gel-Cap Facility”:  the soft gelatin capsule manufacturing facility located at
Cartwright Loop Industrial Park, Church Street, Bayport, New York.

 

12

--------------------------------------------------------------------------------


 

“Governmental Authority”:  any nation or government, any state, province or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement,
substantially in the form attached hereto as Exhibit B, executed and delivered
by the Borrower and each of its Domestic Subsidiaries, as the same may be
amended, supplemented or otherwise modified.

 

“Guarantee Obligation”:  as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent (a) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (b) to advance or supply funds (i) for the purchase
or payment of any such primary obligation or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (c) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (d) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the value as of
any date of determination of the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made (unless such
Guarantee Obligation shall be expressly limited to a lesser amount, in which
case such lesser amount shall apply) or, if not stated or determinable, the
value as of any date of determination of the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

 

“Hazardous Materials”:  any solid wastes, toxic or hazardous substances,
materials or wastes, defined, listed, classified or regulated as such in or
under any Environmental Laws, including, without limitation, asbestos, petroleum
or petroleum products (including gasoline, crude oil or any fraction thereof),
polychlorinated biphenyls, and urea-formaldehyde insulation, and any other
substance the presence of which may give rise to liability under any
Environmental Law.

 

“Hazle Township Facility”: that certain facility owned by NBTY PAH, LLC located
at 10 Simmons Drive, Humboldt Industrial Park, Hazle Township, Pennsylvania.

 

“Hedge Agreement”:  any interest rate protection agreement, interest rate swap
or other interest rate hedge arrangement, or currency swap or other currency
hedge arrangement (other than any interest rate cap or other similar agreement
or arrangement pursuant to which the Borrower has no credit exposure), to or
under which the Borrower or any of its Subsidiaries is a party or a beneficiary.

 

13

--------------------------------------------------------------------------------


 

“Hedge Agreement Obligations”:  all obligations of the Borrower under any one or
more Hedge Agreements to make payments to the counterparties thereunder upon the
occurrence of a termination event or similar event thereunder.

 

“Holland & Barrett”:  as defined in the recitals hereto.

 

“Increase Effective Date”:  as defined in subsection 2.9(a).

 

“Increase Joinder”:  as defined in subsection 2.9(c).

 

“Incremental Term Loan Commitment”:  as defined in subsection 2.9(a).

 

“Incremental Term Loans”:  as defined in subsection 2.9(c).

 

“Indebtedness”:  of a Person, at a particular date, the sum (without
duplication) at such date of (a) indebtedness for borrowed money or for the
deferred purchase price of property or services in respect of which such Person
is liable as obligor (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices
of such Person), (b) indebtedness secured by any Lien on any property or asset
owned or held by such Person regardless of whether the indebtedness secured
thereby shall have been assumed by or is a primary liability of such Person, (c)
obligations of such Person under Financing Leases, (d) the face amount of all
letters of credit issued for the account of or upon the application of such
Person and, without duplication, the unreimbursed amount of all drafts drawn
thereunder and (e) obligations (in the nature of principal or interest) of such
Person in respect of acceptances or similar obligations issued or created for
the account of such Person.

 

“Indemnified Taxes”:  Taxes other than Excluded Taxes.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  as defined in subsection 5.9.

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, (b) as to
any Eurodollar Loan having an Interest Period of three months or less, the last
day of such Interest Period and (c) as to any Eurodollar Loan having an Interest
Period longer than three months, (i) each day which is three months after the
first day of such Interest Period and (ii) the last day of such Interest Period.

 

14

--------------------------------------------------------------------------------


 

“Interest Period”:  with respect to any Eurodollar Loan:

 

(a)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six months (or nine or twelve months, if available to all Lenders)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months (or nine or twelve months, if acceptable to all
Lenders) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not less than three Business Days prior to the last day of
the then current Interest Period with respect thereto;

 

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)      if any Interest Period pertaining to a Eurodollar Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)     any Interest Period applicable to a Eurodollar Loan that would
otherwise extend beyond the date final payment is due on such Loan shall end on
such date of final payment; and

 

(iii)    any Interest Period pertaining to a Eurodollar Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

 

“Issuing Lender”:  JPMorgan Chase or any of its Affiliates, in its capacity as
issuer of the Letters of Credit, and any other Lender which the Borrower, the
Administrative Agent and the Majority Lenders shall have approved, in its
capacity as issuer of the Letters of Credit.

 

“JPMorgan Chase”:  JPMorgan Chase Bank, N.A.

 

“Landlord’s Lien Waiver, Access Agreement and Consent”:  a lien waiver, access
agreement and consent substantially in the form attached hereto as Exhibit H.

 

“Leased Property”:  as defined in subsection 5.8.

 

15

--------------------------------------------------------------------------------


 

“Legal Requirement”:  as to (a) any Person, any law, treaty, rule or regulation
or determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, and (b) any property, any
law, treaty, rule, regulation, requirement, judgment, decree or determination of
any Governmental Authority applicable to or binding upon such property or to
which such property is subject.

 

“Lenders”:  as defined in the preamble hereto.

 

“Letter of Credit Applications”:  (a) in the case of Standby Letters of Credit,
a letter of credit application for a Standby Letter of Credit on the standard
form of the applicable Issuing Lender for standby letters of credit, and (b) in
the case of Commercial Letters of Credit, a letter of credit application for a
Commercial Letter of Credit on the standard form of the applicable Issuing
Lender for commercial letters of credit.

 

“Letter of Credit Obligations”:  at any particular time, all liabilities of the
Borrower with respect to Letters of Credit, whether or not any such liability is
contingent, including (without duplication) the sum of (a) the aggregate undrawn
face amount of all Letters of Credit then outstanding plus (b) the aggregate
amount of all unpaid Reimbursement Obligations at such time.

 

“Letters of Credit”:  as defined in subsection 3.1(ii).

 

“LIBO Rate”:  with respect to any Eurodollar Loan for any Interest Period, the
rate appearing on Page 3750 of the Dow Jones Market Service (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for Dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Loan for such
Interest Period shall be the rate at which Dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement
(other than a bank or similar deposit account), encumbrance, lien (statutory or
other), or preference, priority or other security interest or similar
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
Financing Lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement under the Uniform Commercial
Code or comparable law of any

 

16

--------------------------------------------------------------------------------


 

jurisdiction in respect of any of the foregoing, and, in the case of securities,
a third party’s right to purchase such securities).

 

“Loan Documents”:  the collective reference to this Agreement, any Notes, the
Security Documents and any documents or instruments evidencing or governing the
Security Documents.

 

“Loan Parties”:  the collective reference to the Borrower and each guarantor or
grantor party to any Security Document.

 

“Loans”:  the collective reference to the Revolving Credit Loans, the Term Loans
and the Swing Line Loans and any loans made pursuant to subsection 2.9.

 

“London Banking Day”:  any day on which banks in London are open for general
banking business, including dealings in foreign currency and exchange.

 

“Majority Lenders”:  at any time, Lenders, the Total Loan Percentages of which
aggregate more than 50%.

 

“Material Adverse Effect”:  a material adverse change in the business, assets,
operations, properties, condition (financial or otherwise), contingent
liabilities (including as to products, and whether such liabilities have been or
yet may be asserted), prospects or material agreements of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Environmental Amount”:  $500,000.

 

“Material Foreign Subsidiary”:  any Foreign Subsidiary accounting for 5% or more
of the assets or revenues (computed for the most recent fiscal year) of the
Borrower and its consolidated Subsidiaries, taken as a whole.

 

“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such Asset
Sale or Recovery Event (other than any Lien pursuant to a Security Document) and
other customary fees and expenses actually incurred in connection therewith and
net of taxes paid or reasonably estimated to be payable

 

17

--------------------------------------------------------------------------------


 

as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“New Lender”:  a financial institution or other entity who becomes party to this
Agreement pursuant to an Increase Joinder.

 

“Notes”:  the collective reference to the Revolving Credit Notes, the Term Notes
and the Swing Line Notes.

 

“Obligations”:  collectively, the unpaid principal of and interest on the Loans,
the Reimbursement Obligations and all other obligations and liabilities of the
Borrower to any Agent, the Issuing Lender and the Lenders under or in connection
with this Agreement, the other Loan Documents and any Hedge Agreement with any
Lender or any Affiliate of a Lender (including in each case, without limitation,
interest accruing at the then applicable rate provided in this Agreement or any
other applicable Loan Document or Hedge Agreement after the maturity of the
Loans and interest accruing at the then applicable rate provided in this
Agreement or any other applicable Loan Document or Hedge Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, the Notes, the Letters of Credit, the Letter of Credit
Applications, the other Loan Documents or any Hedge Agreement with a Lender or
any Affiliate of a Lender or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Agents or to the Lenders).

 

“Original Obligations”:  as defined in the recitals hereto.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Participants”:  as defined in subsection 11.6(c).

 

“Participating Interest”:  with respect to any Letter of Credit (a) in the case
of the Issuing Lender, its interest in such Letter of Credit and any Letter of
Credit Application relating thereto after giving effect to the granting of any
participating interests therein pursuant hereto

 

18

--------------------------------------------------------------------------------


 

and (b) in the case of each Participating Lender, its undivided participating
interest in such Letter of Credit and any Letter of Credit Application relating
thereto.

 

“Participating Lender”:  any Lender (other than the Issuing Lender) with respect
to its Participating Interest in a Letter of Credit.

 

“Patriot Act”:  as defined in subsection 11.17.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor thereto.

 

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Affiliate or with respect to
which the Borrower or a Subsidiary could incur liability.

 

“Person”:  an individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower, any of its
Subsidiaries or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement or any
other Security Document.

 

“Pledgee”:  as defined in subsection 11.15.

 

“Preferred Stock”:  with respect to any Person, any and all preferred or
preference Capital Stock (however designated) of such Person, whether now
outstanding or issued after the Effective Date.

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by JPMorgan Chase as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Prior Credit Agreement”:  as defined in the recitals hereto.

 

“Prior Refinancing”:  as defined in the recitals hereto.

 

19

--------------------------------------------------------------------------------


 

“Prior Term A Loans”:  as defined in the recitals hereto.

 

“Pro Forma Balance Sheet”:  as defined in subsection 5.1(b).

 

“Properties”:  as defined in subsection 5.15(a).

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Subsidiaries.

 

“Refinancing Indebtedness”:  Indebtedness that refinances, renews, extends,
replaces, defeases or refunds, in whole or in part, any Indebtedness of the
Borrower or any of its Subsidiaries; provided that

 

(i)            other than in the case of Refinancing Indebtedness refinancing
the Existing Notes or any Refinancing Indebtedness in respect thereof (the
aggregate amount of which Refinancing Indebtedness (whether in respect of the
Existing Notes or any Refinancing Indebtedness in respect thereof) will not be
limited by this Agreement), any such Refinancing Indebtedness is in an aggregate
principal amount not greater than the aggregate principal amount of the
Indebtedness being renewed or refinanced, plus the amount of any premiums
required to be paid thereon and reasonable fees and expenses associated
therewith;

 

(ii)           in the case of Refinancing Indebtedness refinancing the Existing
Notes or any Refinancing Indebtedness in respect thereof, the subordination
terms applicable to such Refinancing Indebtedness are in all material respects
substantially identical to, or less favorable to the holders of such Refinancing
Indebtedness than, those applicable to the Existing Notes (provided that this
provision shall not apply to any secured Indebtedness incurred pursuant to the
proviso in subsection 8.10(a) and such Indebtedness shall be deemed “Refinancing
Indebtedness” for all purposes hereunder);

 

(iii)          any such Refinancing Indebtedness has a later or equal final
maturity and longer or equal weighted average life than the Indebtedness being
renewed or refinanced.

 

“Refunded Swing Line Loans”:  as defined in subsection 2.5(b).

 

“Register”:  as defined in subsection 11.6(b).

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse the
Issuing Lender in accordance with the terms of this Agreement and the related
Letter of Credit Application for any payment made by the Issuing Lender under
any Letter of Credit.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Subsidiaries
in connection

 

20

--------------------------------------------------------------------------------


 

therewith that are not applied to prepay the Term Loans pursuant to subsection
4.4(d) as a result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer of
the Borrower stating that the Borrower (directly or indirectly through a
Subsidiary) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Recovery Event to acquire assets useful in its
business.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s business.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring six months after such Reinvestment Event and
(b) the date on which the Borrower shall have determined not to, or shall have
otherwise ceased to, acquire assets useful in the Borrower’s business with all
or any portion of the relevant Reinvestment Deferred Amount.

 

“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release”:  any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, escaping, leaking, dumping, disposing, spreading, depositing or
dispersing of any Hazardous Materials in, unto or onto the environment.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Requirement of Law”:  as to (a) any Person, the certificate of incorporation
and by-laws or the partnership or limited partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, and (b) any
property, any law, treaty, rule, regulation, requirement, judgment, decree or
determination of any Governmental Authority applicable to or binding upon such
property or to which such property is subject, including, without limitation,
any Environmental Laws.

 

“Responsible Officer”:  with respect to any Loan Party, the chief executive
officer, the president, the chief financial officer, any vice president, the
treasurer or the assistant treasurer of such Loan Party.

 

21

--------------------------------------------------------------------------------


 

“Restricted Payments”:  as defined in subsection 8.7.

 

“Revolving Credit Commitment”:  as to any Lender at any time, its obligation to
make Revolving Credit Loans, issue or participate in Letters of Credit issued
for the account of the Borrower and/or make or participate in Swing Line Loans
to the Borrower in an aggregate amount not to exceed at any time outstanding the
amount set forth opposite such Lender’s name in Schedule I hereto under the
heading “Revolving Credit Commitment,” as such amount may be changed from time
to time pursuant to subsection 2.4 and the other applicable provisions hereof.

 

“Revolving Credit Commitment Percentage”:  as to any Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment then constitutes of
the Aggregate Revolving Credit Commitments (or, if the Revolving Credit
Commitments have terminated or expired at such time, the percentage which (a)
the Aggregate Revolving Credit Outstanding of such Lender at such time then
constitutes of (b) the Aggregate Revolving Credit Outstanding of all Lenders at
such time).

 

“Revolving Credit Commitment Period”:  the period from and including the Closing
Date to but not including the Revolving Credit Termination Date, or such earlier
date on which the Revolving Credit Commitments shall terminate as provided
herein.

 

“Revolving Credit Loan”:  as defined in subsection 2.1(a).

 

“Revolving Credit Note”:  as defined in subsection 2.3(e).

 

“Revolving Credit Termination Date”:  the earliest to occur of (i) July 24,
2008, (ii) March 15, 2007 if any of the Existing Notes shall be outstanding on
such date and (iii) the earliest date of maturity of any Indebtedness of the
Borrower or any of its Subsidiaries that refinances the Existing Notes.

 

“Rexall”:  as defined in the recitals hereto.

 

“Rexall Acquisition”:  as defined in the recitals hereto.

 

“Rexall DGP”:  as defined in the recitals hereto.

 

“Rexall 1”:  as defined in the recitals hereto.

 

“Rexall Purchase Agreement”:  as defined in the recitals hereto.

 

“Rexall Transactions”:  the Rexall Acquisition, the Prior Refinancing, the
Extensions of Credit made under the Existing Credit Agreement on the Closing
Date and the payment of fees, commissions and expenses in connection therewith
(including any payment by the Borrower pursuant to the Rexall Purchase
Agreement).

 

“Royal Numico”:  as defined in the recitals hereto.

 

22

--------------------------------------------------------------------------------


 

“S&P”:  Standard & Poor’s Ratings Services or any successor thereto.

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement and each other pledge agreement, security document or similar
agreement that may be delivered to the Administrative Agent as collateral
security for any or all of the Obligations, in each case as amended,
supplemented or otherwise modified from time to time.

 

“Seller”:  as defined in the recitals hereto.

 

“Solgar Acquisition”:  as defined in the recitals hereto.

 

“Solgar Purchase Agreement”:  as defined in the recitals hereto.

 

“Solvent”:  with respect to any Person on a particular date, that on such date,
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and mature, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, (d) such Person is not engaged in business or a transaction, and is not
about to engage in business or a transaction, for which such Person’s property
would constitute an unreasonably small amount of capital and (e) such Person is
able to pay its debts as they become due and payable.

 

“Standby Letters of Credit”:  as defined in subsection 3.1(i).

 

“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject with respect to the
Eurodollar Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Debt”:  $150,000,000 in aggregate principal amount of Existing
Notes.

 

“Subsidiary”:  as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency)

 

23

--------------------------------------------------------------------------------


 

to elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person (exclusive of any Affiliate in
which such Person has a minority ownership interest).  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swing Line Commitment”:  the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 2.5.

 

“Swing Line Lender”:  JPMorgan Chase, in its capacity as lender of the Swing
Line Loans.

 

“Swing Line Loan Participation Certificate”:  a certificate in substantially the
form attached hereto as Exhibit C, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Swing Line Loans”:  as defined in subsection 2.5(a).

 

“Swing Line Note”:  as defined in subsection 2.3(e).

 

“Syndication Agent”:  as defined in the preamble hereto, and shall include any
successor appointed in accordance with subsection 10.9.

 

“Target”:  as defined in the recitals hereto.

 

“Taxes”:  any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Term A Lender”:  a Lender making a Term A Loan.

 

 “Term A Loans”:  as defined in subsection 2.6.

 

“Term A Note”:  a Term Note evidencing a Term A Loan.

 

“Term C Lender”:  a Lender making a Term C Loan.

 

“Term C Loan”:  as defined in subsection 2.6.

 

“Term C Note”:  a Term Note evidencing a Term C Loan.

 

“Term Loan A Commitment”:  as to any Term A Lender at any time, its obligation
to make Term A Loans to the Borrower in an aggregate amount equal to the amount
set forth opposite such Lender’s name in Schedule I hereto under the heading
“Term Loan A Commitment”

 

24

--------------------------------------------------------------------------------


 

and/or in an Increase Joinder as such amount may be changed from time to time in
accordance with Section 4 and the other applicable provisions hereof.

 

“Term Loan A Termination Date”:  the earliest to occur of (i) August 1, 2010,
(ii) March 15, 2007 if the Existing Notes shall be outstanding on such date and
(iii) the earliest date of maturity of any Indebtedness of the Borrower or any
of its Subsidiaries that refinances the Existing Notes.

 

“Term Loan C Commitment”:  as to any Term C Lender at any time, its obligation
to make Term C Loans to the Borrower in an aggregate amount equal to the amount
of such Lender’s Term Loan C Commitment (as defined in the Existing Credit
Agreement) in effect under the Existing Credit Agreement immediately prior to
the execution of this Agreement and/or in an Increase Joinder as such amount may
be changed from time to time in accordance with Section 4 and the other
applicable provisions hereof.

 

“Term Loan C Termination Date”:  the earliest to occur of (i) July 24, 2009,
(ii) March 15, 2007 if the Existing Notes shall be outstanding on such date and
(iii) the earliest date of maturity of any Indebtedness of the Borrower or any
of its Subsidiaries that refinances the Existing Notes.

 

“Term Loan Commitment”:  as to any Lender at any time, the sum of its Term
Loan A Commitment and Term Loan C Commitment and its commitment, if elected, to
make Incremental Term Loans of a new tranche pursuant to subsection 2.9.

 

“Term Loans”:  as defined in subsection 2.6.

 

“Term Note”:  as defined in subsection 2.8(f).

 

“Total Loan Percentage”:  as to any Lender at any time, the percentage which
(i) the sum of (x) such Lender’s Revolving Credit Commitment (or, if the
Revolving Credit Commitments have terminated or expired at such time, the
Aggregate Revolving Credit Outstanding of such Lender) at such time plus (y) the
sum of such Lender’s Available Term Loan Commitment and the aggregate principal
amount of Term Loans outstanding for such Lender then constitutes of (ii) the
sum of (x) the Aggregate Revolving Credit Commitments (or, if the Revolving
Credit Commitments have terminated or expired at such time, the Aggregate
Revolving Credit Outstanding of all Lenders) plus (y) the sum of the Aggregate
Available Term Loan Commitments and the aggregate principal amount of Term Loans
outstanding for all Lenders at such time.

 

“Trailing”:  with respect to the determination of any financial results for any
period, the applicable financial result for the four fiscal quarters ended on
such date.

 

25

--------------------------------------------------------------------------------


 

“Tranche”:  the collective reference to Eurodollar Loans the then current
Interest Periods with respect to which begin on the same date and end on the
same later date (whether or not such Loans shall originally have been made on
the same day).

 

“Transactions”:  the Solgar Acquisition, the Extensions of Credit made hereunder
on the Effective Date and the payment of fees, commissions and expenses in
connection therewith (including any payment by the Borrower pursuant to the
Solgar Purchase Agreement).

 

“Transferee”:  as defined in subsection 11.15.

 

“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Wyeth”:  as defined in the recitals hereto.

 


1.2.          OTHER DEFINITIONAL PROVISIONS.

 

(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the Notes, the other Loan
Documents or any certificate or other document made or delivered pursuant
hereto.

 

(b)           As used herein and in the Notes and any other Loan Document, and
any certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to the Borrower and its Subsidiaries not defined in
subsection 1.1 and accounting terms partly defined in subsection 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP;
provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Majority Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

 

(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

 

26

--------------------------------------------------------------------------------


 

(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 


SECTION 2.  AMOUNT AND TERMS OF COMMITMENTS


 


2.1.          REVOLVING CREDIT COMMITMENTS.

 

(a)           Subject to the terms and conditions hereof, each Lender with a
Revolving Credit Commitment severally agrees to make revolving credit loans
(each, a “Revolving Credit Loan”) in U.S. Dollars to the Borrower from time to
time during the Revolving Credit Commitment Period so long as after giving
effect thereto (i) the Available Revolving Credit Commitment of each Lender with
a Revolving Credit Commitment is greater than or equal to zero and (ii) the
Aggregate Revolving Credit Outstanding of all Lenders does not exceed the
Aggregate Revolving Credit Commitments.  During the Revolving Credit Commitment
Period the Borrower may use the Revolving Credit Commitments by borrowing,
prepaying the Revolving Credit Loans in whole or in part, and reborrowing, all
in accordance with the terms and conditions hereof.

 

(b)           The Revolving Credit Loans may from time to time be (i) Eurodollar
Loans, (ii) ABR Loans or (iii) a combination thereof, as determined by the
Borrower and notified to the Administrative Agent in accordance with subsections
2.2 and 4.2, provided that no Revolving Credit Loan shall be made as a
Eurodollar Loan after the day that is one month prior to the Revolving Credit
Termination Date.

 

2.2.          Procedure for Revolving Credit Borrowing.  The Borrower may borrow
under the Revolving Credit Commitments during the Revolving Credit Commitment
Period on any Business Day, provided that the Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 11:00 A.M., (New York City time) at least (a)
three Business Days prior to the requested Borrowing Date, if all or any part of
the requested Revolving Credit Loans are to be initially Eurodollar Loans, or
(b) one Business Day prior to the requested Borrowing Date, otherwise),
specifying in each case (i) the amount to be borrowed, (ii) the requested
Borrowing Date, (iii) whether the borrowing is to be of Eurodollar Loans, ABR
Loans or a combination thereof and (iv) if the borrowing is to be entirely or
partly of Eurodollar Loans, the amount of such Type of Loan and the length of
the initial Interest Periods therefor; provided that until the date that is one
month after the Closing Date, Eurodollar Loans may be made only for one month
Interest Periods.  Each borrowing under the Revolving Credit Commitments shall
be in an amount equal to (A) in the case of ABR Loans, $1,000,000 or a whole
multiple of $1,000,000 in excess thereof (or, if the then Aggregate Available
Revolving Credit Commitments are less than $1,000,000, such lesser amount) and
(B) in the case of Eurodollar Loans, $5,000,000 or a whole multiple of
$5,000,000 in excess thereof.  Upon receipt of any such notice from the
Borrower, the Administrative Agent shall promptly notify each Lender thereof not
later than 9:00 A.M., New York City time, on the requested Borrowing Date.  Not
later than 12:00 Noon, New York City time, on each requested Borrowing Date each
Lender shall make an amount equal to its Revolving Credit Commitment Percentage
of the principal

 

27

--------------------------------------------------------------------------------


 

amount of the Revolving Credit Loans requested to be made on such Borrowing Date
available to the Administrative Agent at its office specified in subsection 11.2
in U.S. Dollars and in immediately available funds.  The Administrative Agent
shall on such date credit the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.

 


2.3.          REPAYMENT OF REVOLVING CREDIT LOANS; EVIDENCE OF DEBT.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Credit Loan of such Lender (whether made before or
after the termination or expiration of the Revolving Credit Commitments) on the
Revolving Credit Termination Date and on such other dates and in such other
amounts as may be required from time to time pursuant to this Agreement.  The
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Revolving Credit Loans from time to time outstanding until payment thereof
in full at the rates per annum, and on the dates, set forth in subsection 4.1.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Revolving Credit Loan of such Lender from time to time,
including the amounts of principal and interest payable thereon and paid to such
Lender from time to time under this Agreement.

 

(c)           The Administrative Agent shall maintain the Register pursuant to
subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Revolving Credit Loan made hereunder, the Type
thereof and each Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of the Revolving Credit Loans and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower in respect of the Revolving Credit Loans and each Lender’s
share thereof.

 

(d)           The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.3(b) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender to maintain such account or the Administrative Agent to
maintain the Register, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Revolving
Credit Loans made to the Borrower by such Lender in accordance with the terms of
this Agreement.

 

(e)           The Borrower agrees that it will, upon the request of any Lender,
execute and deliver to such Lender (i) a promissory note of the Borrower
evidencing the Revolving Credit Loans of such Lender, substantially in the form
attached hereto as Exhibit A-1 with appropriate insertions as to date and
principal amount (each, a “Revolving Credit Note”), and/or (ii) a promissory
note of the Borrower evidencing the Swing Line Loans of such Lender,
substantially

 

28

--------------------------------------------------------------------------------


 

in the form attached hereto as Exhibit A-2 with appropriate insertions as to
date and principal amount (each, a “Swing Line Note”); provided that any
Revolving Credit Note or Swing Line Note previously delivered to such Lender (or
any predecessor thereof) has been returned to the Borrower and marked cancelled
or an affidavit of lost or destroyed Note (in form acceptable to the Borrower)
is executed and delivered by such requesting Lender in lieu of such Note.

 

2.4.          Termination or Reduction of Revolving Credit Commitments.  The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent (which shall promptly notify each Lender thereof), to
terminate the Revolving Credit Commitments or, from time to time, to reduce the
amount of the Revolving Credit Commitments; provided that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Available Revolving Credit Commitment of any Lender would not be greater
than or equal to zero.  Any such permitted reduction shall be in an amount equal
to $2,500,000 or a whole multiple of $1,000,000 in excess thereof and shall
reduce permanently the Revolving Credit Commitments then in effect.

 


2.5.          SWING LINE COMMITMENT.

 

(a)           Subject to the terms and conditions hereof, the Swing Line Lender
agrees to make swing line loans (individually, a “Swing Line Loan”;
collectively, the “Swing Line Loans”) to the Borrower from time to time during
the Revolving Credit Commitment Period in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000; provided that the Swing Line
Lender shall not make any Swing Line Loan if, after giving effect thereto, the
sum of the Swing Line Loans, the Revolving Credit Loans and the Letter of Credit
Obligations (in each case after giving effect to the Loans requested to be made
and the Letters of Credit requested to be issued on such date) exceeds the
Aggregate Revolving Credit Commitments.  During the Revolving Credit Commitment
Period, the Borrower may use the Swing Line Commitment by borrowing, prepaying
the Swing Line Loans in whole or in part, and reborrowing, all in accordance
with the terms and conditions hereof.  All Swing Line Loans shall be made as ABR
Loans and shall not be entitled to be converted into Eurodollar Loans.  The
Borrower shall give the Swing Line Lender irrevocable notice (which notice must
be received by the Swing Line Lender prior to 12:00 Noon, New York City time) on
the requested Borrowing Date specifying the amount of the requested Swing Line
Loan which shall be in a minimum amount of $100,000 or a whole multiple of
$100,000 in excess thereof.  The proceeds of the Swing Line Loan will be made
available by the Swing Line Lender to the Borrower at the Houston office of the
Swing Line Lender set forth in subsection 11.2, or at such other address the
Swing Line Lender shall designate in writing to the Borrower from time to time
in accordance with subsection 11.2, by 3:00 P.M., New York City time, on the
Borrowing Date by crediting the account of the Borrower at such office with such
proceeds.  The Borrower may at any time and from time to time prepay the Swing
Line Loans, in whole or in part, without premium or penalty, by notifying the
Swing Line Lender prior to 12:00 Noon, New York City time, on any Business Day
of the date and

 

29

--------------------------------------------------------------------------------


 

amount of prepayment.  If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein.  Partial
prepayments shall be in an aggregate principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof.

 

(b)           The Swing Line Lender, at any time in its sole and absolute
discretion, may, on behalf of the Borrower (which hereby irrevocably directs the
Swing Line Lender to act on its behalf) request each Lender, including the Swing
Line Lender, to make a Revolving Credit Loan which is an ABR Loan in an amount
equal to such Lender’s Revolving Credit Commitment Percentage of the amount of
the Swing Line Loans outstanding on the date such notice is given (the “Refunded
Swing Line Loans”).  Unless any of the events described in paragraph (h) of
Section 9 shall have occurred with respect to the Borrower (in which event the
procedures of paragraph (d) of this subsection 2.5 shall apply), each Lender
shall make the proceeds of such Revolving Credit Loan available to the
Administrative Agent for the account of the Swing Line Lender at the office of
the Administrative Agent specified in subsection 11.2 prior to 12:00 Noon (New
York City time) in funds immediately available on the Business Day next
succeeding the date such notice is given.  The proceeds of such Revolving Credit
Loans shall be immediately applied to repay the Refunded Swing Line Loans. 
Effective on the day such Revolving Credit Loans are made, the portion of the
Swing Line Loans so paid shall no longer be outstanding as Swing Line Loans,
shall no longer be due under any Swing Line Note and shall be due as the
respective Revolving Credit Loans made by the Lenders in accordance with their
respective Revolving Credit Commitment Percentages.  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the Swing Line Lender the then unpaid principal amount of each Swing Line Loan
of the Swing Line Lender on the Revolving Credit Termination Date (to the extent
such Swing Line Loan has not previously been repaid in full with the proceeds of
Revolving Credit Loans).

 

(c)           Notwithstanding anything herein to the contrary, the Swing Line
Lender shall not be obligated to make any Swing Line Loans if the conditions set
forth in subsection 6.2 have not been satisfied in respect thereof.

 

(d)           If prior to the making of a Revolving Credit Loan pursuant to
paragraph (b) of this subsection 2.5 one of the events described in paragraph
(h) of Section 9 shall have occurred and be continuing with respect to the
Borrower, each Lender with a Revolving Credit Commitment will, on the date such
Revolving Credit Loan was to have been made pursuant to the notice in this
subsection 2.5, purchase an undivided participating interest in the Refunded
Swing Line Loans in an amount equal to (i) its Revolving Credit Commitment
Percentage times (ii) the Refunded Swing Line Loans.  Each Lender will
immediately transfer to the Swing Line Lender, in immediately available funds,
the amount of its participation, and upon receipt thereof the Swing Line Lender
will deliver to such Lender a Swing Line Loan Participation Certificate dated
the date of receipt of such funds and in such amount.

 

(e)           Whenever, at any time after any Lender has purchased a
participating interest in a Swing Line Loan, the Swing Line Lender receives any
payment on account thereof,

 

30

--------------------------------------------------------------------------------


 

the Swing Line Lender will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that in the event that such payment
received by the Swing Line Lender is required to be returned, such Lender will
return to the Swing Line Lender any portion thereof previously distributed by
the Swing Line Lender to it.

 

(f)            Each Lender’s obligation to make the Loans referred to in
subsection 2.5(b) and to purchase participating interests pursuant to subsection
2.5(d) shall be absolute, irrevocable and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or the
Borrower may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default; (iii) any adverse change in the condition
(financial or otherwise) of the Borrower or any other Loan Party; (iv) any
breach of this Agreement or any other Loan Document by the Borrower or any of
its Subsidiaries or any other Lender; or (v) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.

 

2.6.          Term Loan Commitments.  On December 19, 2003 each Lender with a
Term Loan C Commitment made a Term C Loan (each, a “Term C Loan”) in the amount
of its Term Loan C Commitment on such date.  On the Effective Date, each Lender
with a Term Loan A Commitment shall, notwithstanding anything in subsection 2.7
or any other provision of this Agreement requiring such funding to occur or
requiring Term A Loans to be made in any minimum or multiple amount, make a term
loan to the Borrower (each, a “Term A Loan,” and, together with the Term C Loan
and any Incremental Term Loans made pursuant to subsection 2.9, the “Term
Loans”) in an aggregate principal amount set forth opposite such Lender’s name
on Schedule I under the heading “Term A Loan Commitment.”  The Term Loans may
from time to time be (a) Eurodollar Loans, (b) ABR Loans or (c) a combination
thereof, as determined by the Borrower and notified to the Administrative Agent
in accordance with subsections 2.7 and 4.2.

 

2.7.          Procedure for Term Loan Borrowing.  The Borrower may borrow under
the Term A Loan Commitments only on the Effective Date; provided that the
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 11:00 A.M.  (New York City
time) at least (a) three Business Days prior to the Effective Date, if all or
any part of the requested Term Loans are to be initially Eurodollar Loans, or
(b) one Business Day prior to the Effective Date, otherwise), specifying in each
case (i) the amount to be borrowed, (ii) the requested Effective Date,
(iii) whether the borrowing is to be of Eurodollar Loans, ABR Loans or a
combination thereof, (iv) if the borrowing is to be entirely or partly of
Eurodollar Loans, the amount of such Type of Loan and the length of the initial
Interest Periods therefor, and (v) the amount of Term A Loans.  The Term Loan
Commitments shall expire at 5:00 P.M., New York City time, on the Effective
Date, whether or not the Term Loans thereunder are made.  Each borrowing under
the Term Loan Commitments shall be in an amount equal to (A) in the case of ABR
Loans, $1,000,000 or a whole multiple of $1,000,000 in

 

31

--------------------------------------------------------------------------------


 

excess thereof and (B) in the case of Eurodollar Loans, $5,000,000 or a whole
multiple of $5,000,000 in excess thereof.  Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Lender thereof
not later than 9:00 A.M., New York City time, on the Effective Date.  Not later
than 12:00 Noon, New York City time, on the Effective Date, each Lender shall
make an amount equal to its Term A Loan Commitment available to the
Administrative Agent at its office specified in subsection 11.2 in U.S. Dollars
and in immediately available funds.  The Administrative Agent shall on such date
credit the account of the Borrower on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the
Lenders and in like funds as received by the Administrative Agent.

 


2.8.          REPAYMENT OF TERM LOANS; EVIDENCE OF DEBT.

 

(a)           The aggregate amount of Term A Loans and Term C Loans, as the case
may be, of all the Lenders outstanding on the Term Loan A Termination Date and
the Term Loan C Termination Date, as the case may be, shall be paid on such
date.  Prior to such Term Loan A Termination Date or Term Loan C Termination
Date, the Borrower shall pay quarterly installments on the dates set forth below
in a principal amount equal to the amounts set forth opposite such date:

 

Dates

 

Term
Loan A
Installment

 

Term
Loan C
Installment

 

September 30, 2005

 

$

0

 

$

352,838

 

December 31, 2005

 

$

0

 

$

352,838

 

March 31, 2006

 

$

0

 

$

352,838

 

June 30, 2006

 

$

0

 

$

352,838

 

September 30, 2006

 

$

4,500,000

 

$

352,838

 

December 31, 2006

 

$

4,500,000

 

$

352,838

 

March 31, 2007

 

$

4,500,000

 

$

352,838

 

June 30, 2007

 

$

4,500,000

 

$

352,838

 

September 30, 2007

 

$

4,500,000

 

$

352,838

 

December 31, 2007

 

$

4,500,000

 

$

352,838

 

March 31, 2008

 

$

4,500,000

 

$

352,838

 

June 30, 2008

 

$

4,500,000

 

$

352,838

 

September 30, 2008

 

$

4,500,000

 

$

33,519,621

 

December 31, 2008

 

$

4,500,000

 

$

33,519,621

 

March 31, 2009

 

$

4,500,000

 

$

33,519,621

 

June 30, 2009

 

$

4,500,000

 

$

33,872,461

 

September 30, 2009

 

$

16,500,000

 

—

 

December 31, 2009

 

$

16,500,000

 

—

 

March 31, 2010

 

$

16,500,000

 

—

 

Five year anniversary of Effective Date

 

$

16,500,000

 

—

 

 

32

--------------------------------------------------------------------------------


 

The amounts set forth in the table above shall be automatically reduced upon
application of any prepayment pursuant to subsection 4.4 in the manner set forth
in subsection 4.8(a).

 

(b)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the amounts specified in
subsection 2.8(a) on the dates specified in subsection 2.8(a) and on such other
dates and in such other amounts as may be required from time to time pursuant to
this Agreement.  The Borrower hereby further agrees to pay interest on the
unpaid principal amount of the Term Loans from time to time outstanding until
payment thereof in full at the rates per annum, and on the dates, set forth in
subsection 4.1.

 

(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Term Loan of such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement.

 

(d)           The Administrative Agent shall maintain the Register pursuant to
subsection 11.6(b), and a sub-account therein for each Lender, in which shall be
recorded (i) the amount of each Term Loan made hereunder, the Type thereof and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder in respect of the Term Loans, (iii) whether such Term Loan is a
Term A Loan or a Term C Loan and (iv) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Term Loans
and each Lender’s share thereof.

 

(e)           The entries made in the Register and the accounts of each Lender
maintained pursuant to subsection 2.8(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender to maintain such account or the Administrative Agent to
maintain the Register, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Term Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.

 

(f)            The Borrower agrees that it will, upon the written request of any
Lender, execute and deliver to such Lender a promissory note of the Borrower
evidencing the Term Loans of such Lender, substantially in the form attached
hereto as Exhibit A-3 in the case of Term A Loans and Exhibit A-4 in the case of
Term C Loans, with appropriate insertions as to date and principal amount (each,
a “Term Note”); provided that any Term Note previously delivered to such Lender
(or any predecessor thereof) has been returned to the Borrower and marked

 

33

--------------------------------------------------------------------------------


 

cancelled or an affidavit of lost or destroyed Note (in form acceptable to the
Borrower) is executed and delivered by such requesting Lender in lieu of such
Note.

 


2.9.          INCREASED COMMITMENTS.

 

(a)           The Borrower may by written notice to the Administrative Agent
(who shall promptly notify each of the Lenders) elect to request the
establishment of one or more new term loan Commitments (each, an “Incremental
Term Loan Commitment”) by an amount not in excess of $150,000,000 in the
aggregate and not less than $75,000,000 individually.  The new Commitments may
be of an existing or a new Class of Term Loans.  Each such notice shall specify
(i) the date (each, an “Increase Effective Date”) on which the Borrower proposes
that the increased or new Commitments shall be effective, which shall be a date
not fewer than 10 Business Days after the date on which such notice is delivered
to the Administrative Agent and (ii) the identity of each Lender and each New
Lender (which New Lender shall be reasonably acceptable to the Administrative
Agent) to whom the Borrower proposes any portion of such increased or new
Commitments be allocated and the amounts of such allocations; provided that any
existing Lender approached to provide all or a portion of the increased or new
Commitments may elect or decline, in its sole discretion, to provide such
increased or new Commitment.

 

(b)           Each Incremental Term Loan Commitment shall become effective, as
of such Increase Effective Date; provided that:

 

(i)            each of the conditions set forth in subsection 6.2 shall be
satisfied;

 

(ii)           no Default or Event of Default shall have occurred and be
continuing or would result from the borrowings to be made on the Increase
Effective Date;

 

(iii)          after giving pro forma effect to the borrowings to be made on the
Increase Effective Date and to any change in Consolidated EBITDA and any
increase in Consolidated Indebtedness resulting from the consummation of any
acquisition or disposition permitted by this Agreement concurrently with such
borrowings as of the date of the most recent financial statements delivered
pursuant to subsection 7.2(b), the Borrower shall be in compliance with each of
the covenants set forth in subsection 8.1 by a margin between the then
applicable covenant and the Borrower’s pro forma performance of at least 0.25 on
such date and for the most recent determination period; and

 

(iv)          the Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by the Administrative Agent in
connection with any such transaction.

 

(c)           Certain terms and provisions of Term Loans made pursuant to
Incremental Term Loan Commitments (“Incremental Term Loans”) shall be as
follows:

 

34

--------------------------------------------------------------------------------


 

(i)            amortization payments shall be no more than ratable with the
amortization payments under any existing tranche of the Term Loans, and the
Incremental Term Loans shall otherwise be no more than pari passu with the
existing Term Loans with respect to mandatory prepayments and other payment
rights;

 

(ii)           the maturity date of Incremental Term Loans shall not be earlier
than the maturity of any other Class of Term Loans outstanding under this
Agreement; and

 

(iii)          the applicable margins for the Incremental Term Loans shall be
determined by the Borrower and the New Lenders; provided, however, that the
applicable margins for the Incremental Term Loans shall not be greater than the
Applicable Margin payable with respect to Term C Loans plus 25 basis points.

 

Each Incremental Term Loan Commitment shall be effected by a joinder agreement
(the “Increase Joinder”) executed by Borrower, the Administrative Agent and each
Lender making such Incremental Term Loan Commitment, in form and substance
reasonably satisfactory to each of them.  The Increase Joinder may, without the
consent of any other Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to give effect to the provisions of this
subsection 2.9.

 

(d)           On any Increase Effective Date on which new Commitments for
Incremental Term Loans are effective, subject to the satisfaction of the
foregoing terms and conditions, each Lender of such Incremental Term Loan
Commitment shall make an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment.

 

(e)           The Loans and Commitments established pursuant to this subsection
2.9 shall constitute Loans and Commitments under, and shall be entitled to all
the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
guarantee of the Borrower’s Obligations under the Guarantee and Collateral
Agreement and security interests created by the Security Documents.  The Loan
Parties shall take any actions reasonably required by the Administrative Agent
to ensure and/or demonstrate that the Liens and security interests granted by
the Security Documents continue to be perfected under the New York UCC (as
defined in the Guarantee and Collateral Agreement) or otherwise after giving
effect to the establishment of any such Class of Term Loans or any such new
Commitments.

 


SECTION 3.  LETTERS OF CREDIT


 

3.1.          Letters of Credit.  Subject to the terms and conditions of this
Agreement, the Issuing Lender agrees, on behalf of the Lenders, and in reliance
on the agreement of the Lenders set forth in subsection 3.3, to issue for the
account of the Borrower letters of credit in an aggregate face amount, together
with any unpaid Reimbursement Obligations, not to exceed $10,000,000 at any time
outstanding, as follows:

 

35

--------------------------------------------------------------------------------

 

(i)            standby letters of credit (collectively, the “Standby Letters of
Credit”) in a form reasonably satisfactory to the Issuing Lender and in favor of
such beneficiaries as the Borrower shall specify from time to time (which shall
be reasonably satisfactory to the Issuing Lender); and

 

(ii)           commercial letters of credit in the form of the Issuing Lender’s
standard commercial letters of credit (“Commercial Letters of Credit”) in favor
of sellers of goods or services to the Borrower or its Subsidiaries (the Standby
Letters of Credit and Commercial Letters of Credit being referred to
collectively as the “Letters of Credit”);

 

provided that on the date of the issuance of any Letter of Credit, and after
giving effect to such issuance, the Aggregate Revolving Credit Outstanding of
all Lenders does not exceed the Aggregate Revolving Credit Commitments at such
time.  Each Standby Letter of Credit shall (i) have an expiry date no later than
one year from the date of issuance thereof or, if earlier, five Business Days
prior to the Revolving Credit Termination Date, (ii) be denominated in U.S.
Dollars and (iii) be in a minimum face amount of $100,000.  Each Commercial
Letter of Credit shall (i) provide for the payment of sight drafts when
presented for honor thereunder, or of time drafts, in each case in accordance
with the terms thereof and when accompanied by the documents described or when
such documents are presented, as the case may be, (ii) be denominated in U.S.
Dollars and (iii) have an expiry date no later than six months from the date of
issuance thereof or, if earlier, five Business Days prior to the Revolving
Credit Termination Date.  Upon the issuance of any Letter of Credit, the
Administrative Agent shall promptly notify each Lender thereof.

 

3.2.          Procedure for Issuance of Letters of Credit.  The Borrower may
from time to time request, upon at least three Business Days’ notice, the
Issuing Lender to issue a Letter of Credit by delivering to the Issuing Lender
at its address specified in subsection 11.2 a Letter of Credit Application,
completed to the reasonable satisfaction of such Issuing Lender, together with
such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request.  Upon receipt of any Letter of Credit
Application, the Issuing Lender will process such Letter of Credit Application,
and the other certificates, documents and other papers delivered in connection
therewith, in accordance with its customary procedures and shall promptly issue
such Letter of Credit (but in no event earlier than three Business Days after
receipt by the Issuing Lender of the Letter of Credit Application relating
thereto) by issuing the original of such Letter of Credit to the beneficiary
thereof and by furnishing a copy thereof to the Borrower.  Prior to the issuance
of any Letter of Credit, the Issuing Lender will confirm with the Administrative
Agent that the issuance of such Letter of Credit is permitted pursuant to
Section 3 and subsection 6.2.  Additionally, the Issuing Lender and the Borrower
shall inform the Administrative Agent of any modifications made to outstanding
Letters of Credit, of any payments made with respect to such Letters of Credit,
and of any other information regarding such Letters of Credit as may be
reasonably requested by the Administrative Agent, in each case pursuant to
procedures established by the Administrative Agent.

 

36

--------------------------------------------------------------------------------


 

3.3.          Participating Interests.  Effective as of the date of the issuance
of each Letter of Credit (in the case of a Letter of Credit issued after the
date hereof), the Issuing Lender agrees to allot, and does allot, to each other
Lender with a Revolving Credit Commitment, and each such Lender severally and
irrevocably agrees to take and does take, a Participating Interest in such
Letter of Credit and the related Letter of Credit Application in a percentage
equal to such Lender’s Revolving Credit Commitment Percentage.  On the date that
any Participating Lender becomes a party to this Agreement in accordance with
subsection 11.6, Participating Interests in any outstanding Letter of Credit
held by the Lender from which such Participating Lender acquired its interest
hereunder shall be proportionately reallocated between such Participating Lender
and such transferor Lender.  Each Participating Lender hereby agrees that its
obligation to participate in each Letter of Credit issued in accordance with the
terms hereof and to pay or to reimburse the Issuing Lender in respect of such
Letter of Credit for its participating share of the drafts drawn thereunder
shall be irrevocable and unconditional; provided that no Participating Lender
shall be liable for the payment of any amount under subsection 3.4(b) resulting
solely from the Issuing Lender’s gross negligence or willful misconduct.

 


3.4.          PAYMENTS.

 

(a)           The Borrower agrees (i) to reimburse the Administrative Agent for
the account of the Issuing Lender, forthwith upon its demand and otherwise in
accordance with the terms of the Letter of Credit Application, if any, relating
thereto, for any payment made by the Issuing Lender under any Letter of Credit
and (ii) to pay to the Administrative Agent for the account of such Issuing
Lender, interest on any unreimbursed portion of any such payment from the date
of such payment until reimbursement in full thereof at a fluctuating rate per
annum equal to the rate then borne by Revolving Credit Loans that are ABR Loans
pursuant to subsection 4.1(b) plus 2% per annum.

 

(b)           In the event that the Issuing Lender makes a payment under any
Letter of Credit and is not reimbursed in full therefor, forthwith upon demand
of the Issuing Lender, and otherwise in accordance with the terms hereof or of
the Letter of Credit Application, if any, relating to such Letter of Credit, the
Issuing Lender will promptly through the Administrative Agent notify each
Participating Lender that acquired its Participating Interest in such Letter of
Credit from the Issuing Lender or pursuant to an assignment as provided in
subsection 11.6(c).  No later than (x) the close of business on the date such
notice is given if such notice is given by 12:00 Noon (New York City time) on
the date such notice is received or (y) 12:00 Noon (New York City time) on the
following Business Day if such notice is not received by 12:00 Noon (New York
City time), each such Participating Lender will transfer to the Administrative
Agent, for the account of the Issuing Lender, in immediately available funds, an
amount equal to such Participating Lender’s pro rata share of the unreimbursed
portion of such payment.

 

(c)           Whenever, at any time, after the Issuing Lender has made payment
under a Letter of Credit and has received from any Participating Lender such
Participating Lender’s pro rata share of the unreimbursed portion of such
payment, the Issuing Lender receives any reimbursement

 

37

--------------------------------------------------------------------------------


 

on account of such unreimbursed portion or any payment of interest on account
thereof, the Issuing Lender will distribute to the Administrative Agent, for the
account of such Participating Lender, its pro rata share thereof; provided,
however, that in the event that the receipt by the Issuing Lender of such
reimbursement or such payment of interest (as the case may be) is required to be
returned, such Participating Lender will promptly return to the Administrative
Agent, for the account of the Issuing Lender, any portion thereof previously
distributed by the Issuing Lender to it.

 

3.5.          Further Assurances.  The Borrower hereby agrees, from time to
time, to do and perform any and all acts and to execute any and all further
instruments reasonably requested by the Issuing Lender more fully to effect the
purposes of this Agreement and the issuance of the Letters of Credit issued
hereunder.

 

3.6.          Obligations Absolute.  The payment obligations of the Borrower and
each Participating Lender under subsection 3.4 shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

 


(A)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER MAY HAVE AT ANY TIME AGAINST ANY BENEFICIARY, OR ANY TRANSFEREE, OF
ANY LETTER OF CREDIT (OR ANY PERSONS FOR WHOM ANY SUCH BENEFICIARY OR ANY SUCH
TRANSFEREE MAY BE ACTING), THE ISSUING LENDER OR ANY PARTICIPATING LENDER, OR
ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREIN, OR ANY UNRELATED TRANSACTION;


 


(B)           ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF
CREDIT OPENED FOR ITS ACCOUNT PROVING TO BE FORGED, FRAUDULENT, INVALID OR
INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE
IN ANY RESPECT;


 


(C)           PAYMENT BY THE ISSUING LENDER UNDER ANY LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE WHICH DOES NOT COMPLY WITH THE TERMS OF
SUCH LETTER OF CREDIT, EXCEPT PAYMENT RESULTING SOLELY FROM THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE ISSUING LENDER; OR


 


(D)           ANY OTHER CIRCUMSTANCES OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, EXCEPT CIRCUMSTANCES OR HAPPENINGS RESULTING
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ISSUING LENDER.


 

3.7.          Letter of Credit Application.  To the extent not inconsistent with
the terms of this Agreement (in which case the provisions of this Agreement
shall prevail), provisions of any Letter of Credit Application related to any
Letter of Credit are supplemental to, and not in derogation of, any rights and
remedies of the Issuing Lender and the Participating Lenders under this Section
3 and applicable law.  The Borrower acknowledges and agrees that all rights of
the Issuing Lender under any Letter of Credit Application shall inure to the
benefit of each Participating

 

38

--------------------------------------------------------------------------------


 

Lender to the extent of its Revolving Credit Commitment Percentage as fully as
if such Participating Lender was a party to such Letter of Credit Application.

 

3.8.          Purpose of Letters of Credit.  Each Standby Letter of Credit shall
be used by the Borrower solely (a) to provide credit support for borrowings by
the Borrower or its Subsidiaries, or (b) for other working capital purposes of
the Borrower and Subsidiaries in the ordinary course of business.  Each
Commercial Letter of Credit will be used by the Borrower and Subsidiaries solely
to provide the primary means of payment in connection with the purchase of goods
or services by the Borrower and its Subsidiaries in the ordinary course of
business.

 


SECTION 4.  GENERAL PROVISIONS


 


4.1.          INTEREST RATES AND PAYMENT DATES.

 

(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such Interest Period plus the Applicable Margin.

 

(b)           Each ABR Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Alternate Base Rate for such day
plus the Applicable Margin.

 

(c)           If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such amount shall bear interest for each day after
the due date until such amount is paid in full at a rate per annum equal to (x)
in the case of principal, the rate that would otherwise be applicable thereto
pursuant to the foregoing provisions of this subsection plus 2% per annum or (y)
in the case of any such overdue interest, fee or other amount, the rate
described in paragraph (b) of this subsection plus 2% per annum.  If any Event
of Default described in subsections 9(c) (with respect to subsection 8.1 only),
(f), (h) or (j) shall occur and be continuing, and the Majority Lenders shall
give notice to the Borrower that this sentence shall apply, then, until such
Event of Default shall be cured or waived or such notice shall be withdrawn, the
outstanding principal amount of all Loans shall bear interest at 2% per annum
above the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this subsection 4.1 (other than the first sentence of
this paragraph (c)).

 

(d)           Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this
subsection 4.1 shall be payable from time to time on demand.

 


4.2.          CONVERSION AND CONTINUATION OPTIONS.

 

(a)           The Borrower may elect from time to time to convert outstanding
Eurodollar Loans (in whole or in part) to ABR Loans by giving the Administrative
Agent at least two Business Days’ prior irrevocable notice of such election,
provided that any such conversion of

 

39

--------------------------------------------------------------------------------


 

Eurodollar Loans may only be made on the last day of an Interest Period with
respect thereto.  The Borrower may elect from time to time to convert
outstanding ABR Loans (in whole or in part) to Eurodollar Loans by giving the
Administrative Agent at least three Business Days’ prior irrevocable notice of
such election.  Any such notice of conversion to Eurodollar Loans shall specify
the length of the initial Interest Period or Interest Periods therefor.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  All or any part of outstanding Eurodollar Loans and
ABR Loans may be converted as provided herein, provided that (i) no ABR Loan may
be converted into a Eurodollar Loan when any Default or Event of Default has
occurred and is continuing and the Administrative Agent or Lenders holding the
majority of the outstanding principal amount of Loans of such Type have
determined that such conversion is not appropriate, (ii) any such conversion may
only be made if, after giving effect thereto, subsection 4.3 shall not have been
violated, and (iii) no ABR Loan may be converted into a Eurodollar Loan after
the date that is one month prior to the Revolving Credit Termination Date.

 

(b)           Any Eurodollar Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
notice to the Administrative Agent of the length of the next Interest Period to
be applicable to such Loans determined in accordance with the applicable
provisions of the term “Interest Period” set forth in subsection 1.1, provided
that no Eurodollar Loan may be continued as such (i) when any Default or Event
of Default has occurred and is continuing and the Administrative Agent or
Lenders holding the majority of the outstanding principal amount of Loans of
such Class have determined that such continuation is not appropriate, (ii) if,
after giving effect thereto, subsection 4.3 would be contravened or (iii) after
the date that is one month prior to the Revolving Credit Termination Date; and
provided, further, that if the Borrower shall fail to give such notice or if
such continuation is not permitted pursuant to the preceding proviso, such
Eurodollar Loans shall, subject to the preceding proviso, be automatically
continued as such, with the length of the next Interest Period to be 30 days. 
Upon receipt of any notice pursuant to this subsection 4.2(b), the
Administrative Agent shall promptly notify each Lender thereof.

 

4.3.          Minimum Amounts of Tranches.  All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, (i) the aggregate principal amount of the
Eurodollar Loans comprising each Tranche shall be equal to $5,000,000 or a whole
multiple of $5,000,000 in excess thereof and (ii) there shall not be more than
(ten) 10 Tranches at any one time outstanding.

 


4.4.          OPTIONAL AND MANDATORY PREPAYMENTS.

 

(a)           The Borrower may at any time and from time to time prepay
Revolving Credit Loans or Term Loans, in whole or in part, upon at least three
Business Days’ irrevocable notice to the Administrative Agent (in the case of
Eurodollar Loans) and at least one Business Day’s irrevocable notice to the
Administrative Agent (in the case of ABR Loans), specifying the

 

40

--------------------------------------------------------------------------------


 

date and amount of prepayment and whether the prepayment is (i) of Revolving
Credit Loans or Term A Loans or Term C Loans and (ii) of Eurodollar Loans, ABR
Loans or a combination thereof, and, in each case if a combination thereof, the
amount allocable to each.  Upon the receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein.  Partial prepayments of the Loans shall be in an
aggregate principal amount of $2,500,000 or a whole multiple of $1,000,000 in
excess thereof.

 

(b)           If, at any time during the Revolving Credit Commitment Period, for
any reason the Aggregate Revolving Credit Outstanding of all Lenders exceeds the
Aggregate Revolving Credit Commitments then in effect, or the Aggregate
Revolving Credit Outstanding of any Lender exceeds the Revolving Credit
Commitment of such Lender then in effect, the Borrower shall, without notice or
demand, immediately prepay the Revolving Credit Loans in an aggregate principal
amount at least sufficient to eliminate any such excess.

 

(c)           If any (i) Preferred Stock (other than Preferred Stock of the
Borrower issued in connection with the formation or acquisition of a joint
venture so long as such Preferred Stock does not mature or provide for
redemption prior to the latest termination date of any Class of Term Loans then
outstanding and does not provide for the payment of any dividends) or
(ii) Indebtedness (excluding any Indebtedness permitted in accordance with
subsection 8.2 (other than the amount of any Refinancing Indebtedness in respect
of the Existing Notes or any Refinancing Indebtedness in respect thereof in
excess of the applicable Existing Note Payoff Amount) as such subsection is in
effect as of the Effective Date) shall be issued or incurred by the Borrower or
any of its Subsidiaries, an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such issuance or incurrence to prepay
the Term Loans in accordance with subsection 4.8(a).  This subsection 4.4(c)
shall not affect any rights and remedies that the Administrative Agent or the
Lenders may otherwise have under Section 9.

 

(d)           If on any date the Borrower or any of its Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event, then, unless a
Reinvestment Notice shall be delivered in respect thereof, 100% of such Net Cash
Proceeds shall be applied on such date, to prepay the Term Loans in accordance
with subsection 4.8(a); provided that, notwithstanding the foregoing, (i) the
aggregate Net Cash Proceeds of Asset Sales that may be excluded from the
foregoing requirement pursuant to a Reinvestment Notice shall not exceed
$2,000,000 in any fiscal year of the Borrower and (ii) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied to prepay the Term
Loans in accordance with subsection 4.8(a).

 

(e)           If Capital Stock (other than Preferred Stock) shall be issued by
the Borrower, an amount equal to 50% of the Net Cash Proceeds thereof shall be
applied on the date of such issuance to prepay the Term Loans in accordance with
subsection 4.8(a), such 50% reducing to zero if the ratio of Consolidated
Indebtedness to Consolidated EBITDA as most recently determined in accordance
with subsection 7.2(b) (or 7.2(b) of the Existing Credit Agreement, if

 

41

--------------------------------------------------------------------------------


 

applicable) is less than 2.50 to 1.0.  This subsection 4.4(e) shall not affect
any rights and remedies that the Administrative Agent or the Lenders may
otherwise have under Section 9.

 

(f)            (i)  If any amount is received by the Borrower or any of its
Subsidiaries from Royal Numico or its Affiliates in connection with the Rexall
Purchase Agreement (other than any amount representing a purchase price
adjustment) or as a direct or indirect result of any breach of any term or
provision of the Rexall Purchase Agreement or otherwise in respect of any claim
by the Borrower or any of its Subsidiaries arising out of the Rexall Acquisition
(other than to the extent relating to indemnification or reimbursements of
amounts paid or to be paid by the Borrower or any of its Subsidiaries to Persons
other than the Borrower or any of its Subsidiaries), an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied on the date of such payment to
prepay the Term Loans in accordance with subsection 4.8(a).

 

(ii)           If any amount is received by the Borrower or any of its
Subsidiaries from Wyeth or its Affiliates in connection with the Solgar Purchase
Agreement (other than any amount representing a purchase price adjustment) or as
a direct or indirect result of any breach of any term or provision of the Solgar
Purchase Agreement or otherwise in respect of any claim by the Borrower or any
of its Subsidiaries arising out of the Solgar Acquisition (other than to the
extent relating to indemnification or reimbursements of amounts paid or to be
paid by the Borrower or any of its Subsidiaries to Persons other than the
Borrower or any of its Subsidiaries), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such payment to prepay the Term
Loans in accordance with subsection 4.8(a).

 

(g)           Within 90 days after the end of each fiscal year of the Borrower,
50% of the Borrower’s Excess Cash Flow shall be applied to prepay the Term Loans
in accordance with subsection 4.8(a), such 50% reducing to zero if the ratio of
Consolidated Indebtedness to Consolidated EBITDA as most recently determined in
accordance with subsection 7.2(b) is less than 2.50 to 1.0.

 

(h)           Amounts prepaid on account of Term Loans may not be reborrowed.

 

(i)            Each prepayment of Loans pursuant to this subsection 4.4 shall be
accompanied by accrued and unpaid interest on the amount prepaid to the date of
prepayment and any amounts payable under subsection 4.11 or 4.15 in connection
with such prepayment.

 

(j)            The Revolving Credit Loans shall be prepaid and the Letters of
Credit shall be cash collateralized or replaced to the extent such Extensions of
Credit at any time exceed the amount of the Revolving Credit Commitments.

 


4.5.          COMMITMENT FEES; OTHER FEES.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender (other than any Lender which has defaulted in its
obligation to fund a Loan under this Agreement), a commitment fee for the period
from and including the Closing Date to but

 

42

--------------------------------------------------------------------------------


 

excluding the Revolving Credit Termination Date (or such earlier date on which
the Revolving Credit Commitments shall terminate as provided herein) computed at
the rate per annum set forth in the definition of “Applicable Margin” under the
heading “Commitment Fee” on the average daily Available Revolving Credit
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last Business Day of each calendar quarter and on
the Revolving Credit Termination Date or such earlier date on which the
Revolving Credit Commitments shall terminate as provided herein, commencing on
the first such date to occur after the date hereof.

 

(b)           The Borrower shall pay (without duplication of any other fee
payable under this subsection 4.5) to each Agent any and all fees separately
agreed to by the Borrower and such Agents.

 

(c)           In lieu of any letter of credit commissions and fees provided for
in any Letter of Credit Application relating to a Standby Letter of Credit
(other than any standard issuance, amendment and negotiation fees), the Borrower
will pay the Administrative Agent, (i) for the account of the Issuing Lender, a
non-refundable fronting fee equal to 0.25 of 1% per annum and (ii) for the
account of the Issuing Lender (with respect to its Participating Interest) and
the Participating Lenders, a non-refundable Standby Letter of Credit fee equal
to the Applicable Margin in respect of Eurodollar Revolving Credit Loans, in
each case on the amount available to be drawn under such Standby Letter of
Credit.  Such fees shall be payable quarterly in arrears on the last Business
Day of each calendar quarter, and shall be calculated on the average daily
amount available to be drawn under the Standby Letters of Credit.

 

(d)           In lieu of any letter of credit commissions and fees provided for
in any Letter of Credit Application relating to a Commercial Letter of Credit
(other than any standard issuance, amendment and negotiation fees), the Borrower
will pay the Administrative Agent, (i) for the account of the Issuing Lender, a
non-refundable fronting fee equal to 1/16 of 1% of the amount of such Commercial
Letter of Credit, (ii) for the account of the Issuing Lender (with respect to
its Participating Interest) and the Participating Lenders, a non-refundable
Commercial Letter of Credit fee equal to 1/4 of 1% of the amount of such Letter
of Credit.  Such fees shall be payable to the Administrative Agent on the date
of issuance and shall be distributed by the Administrative Agent to the Issuing
Lender or the Participating Lenders, as applicable, promptly thereafter and
(iii) for the account of the Administrative Agent, the normal and customary
Letter of Credit application and processing fees.

 

(e)           The Borrower agrees to pay the Issuing Lender for its own account
the customary administration, amendment, transfer and negotiation fees charged
by the Issuing Lender in connection with its issuance and administration of
Letters of Credit.

 


4.6.          COMPUTATION OF INTEREST AND FEES.

 

(a)           Interest and fees shall be calculated on the basis of a 360-day
year for the actual days elapsed (including the first day but excluding the last
day); provided that interest

 

43

--------------------------------------------------------------------------------


 

calculated at the Alternate Base Rate (based on the Prime Rate included therein)
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed (including the first day but excluding the last
day).  The Administrative Agent shall as soon as practicable notify the Borrower
and the relevant Lenders of each determination of a Eurodollar Rate.  Any change
in the interest rate on a Loan resulting from a change in the Alternate Base
Rate shall become effective as of the opening of business on the day on which
such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in the Alternate Base Rate.

 

(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing in reasonable detail the calculations used by the
Administrative Agent in determining any interest rate pursuant to subsection
4.1.

 

4.7.          Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period:

 


(A)           THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH
DETERMINATION SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER) THAT, BY REASON
OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND REASONABLE MEANS DO
NOT EXIST FOR ASCERTAINING THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD, OR

 


(B)           THE ADMINISTRATIVE AGENT HAS RECEIVED NOTICE FROM THE MAJORITY
LENDERS THAT THE EURODOLLAR RATE DETERMINED OR TO BE DETERMINED FOR SUCH
INTEREST PERIOD WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDERS
OF MAKING OR MAINTAINING THEIR EURODOLLAR LOANS DURING SUCH INTEREST PERIOD,


 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter.  If such notice is
given (i) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as ABR Loans in U.S. Dollars, (ii) any Revolving
Credit Loans or Term Loans that were to have been converted on the first day of
such Interest Period to or continued as Eurodollar Loans shall be converted to
or continued as ABR Loans and (iii) any outstanding Eurodollar Loans shall be
converted on the last day of such Interest Period to ABR Loans.  Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans shall be made or continued as such, nor shall the Borrower have the right
to convert ABR Loans to Eurodollar Loans.

 


4.8.          PRO RATA TREATMENT AND PAYMENTS.

 

(a)           (i)  Each borrowing of Revolving Credit Loans by the Borrower from
the Lenders hereunder shall be made pro rata according to the Revolving Credit
Commitment Percentages of the Lenders in effect on the date of such borrowing.

 

44

--------------------------------------------------------------------------------


 

(II)           EACH PAYMENT BY THE BORROWER ON ACCOUNT OF ANY COMMITMENT FEE OR
LETTER OF CREDIT FEE HEREUNDER SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT
AMONG THE LENDERS IN ACCORDANCE WITH THE RESPECTIVE AMOUNTS WHICH SUCH LENDERS
ARE ENTITLED TO RECEIVE PURSUANT TO SUBSECTION 4.5.

 

(III)          ANY REDUCTION OF THE REVOLVING CREDIT COMMITMENTS OF THE LENDERS
SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT AMONG THE LENDERS PRO RATA
ACCORDING TO THE REVOLVING CREDIT COMMITMENT PERCENTAGES OF THE LENDERS ON THE
DATE OF SUCH REDUCTION.

 

(IV)          IN THE EVENT OF ANY MANDATORY PREPAYMENT OF TERM LOANS MADE AT A
TIME WHEN TERM LOANS OF MORE THAN ONE CLASS REMAIN OUTSTANDING, THE BORROWER
SHALL SELECT TERM LOANS TO BE PREPAID SO THAT THE AGGREGATE AMOUNT OF SUCH
PREPAYMENT IS ALLOCATED BETWEEN THE TERM A LOANS AND THE TERM C LOANS PRO RATA
BASED ON THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING LOANS OF EACH SUCH CLASS;
PROVIDED THAT UNTIL ALL TERM A LOANS HAVE BEEN REPAID IN FULL, ANY LENDER OF
TERM C LOANS MAY ELECT, BY NOTICE TO THE ADMINISTRATIVE AGENT BY TELEPHONE
(CONFIRMED BY TELECOPY) AT LEAST ONE BUSINESS DAY PRIOR TO THE PREPAYMENT DATE,
TO DECLINE (BUT ONLY TO THE EXTENT THE SUCH DECLINED TERM C LOAN PREPAYMENT
WOULD NOT REDUCE THE OUTSTANDING PRINCIPAL OF SUCH LENDER’S TERM A LOAN BELOW
ZERO) ALL OR ANY PORTION OF ANY PREPAYMENT OF ITS TERM C LOANS PURSUANT TO THIS
SUBSECTION 4.8(A), IN WHICH CASE THE AGGREGATE AMOUNT OF THE PREPAYMENT THAT
WOULD HAVE BEEN APPLIED TO PREPAY TERM C LOANS BUT WAS SO DECLINED SHALL BE
APPLIED TO PREPAY TERM A LOANS. EACH PAYMENT BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF OR INTEREST IN RESPECT OF REVOLVING CREDIT LOANS OR TERM LOANS
SHALL BE ALLOCATED BY THE ADMINISTRATIVE AGENT WITHIN THE APPLICABLE CLASS PRO
RATA ACCORDING TO THE RESPECTIVE AMOUNTS THEREOF THEN DUE AND OWING TO EACH
LENDER.  PREPAYMENTS OF TERM LOANS PURSUANT TO SUBSECTION 4.4(A), 4.4(C),
4.4(D), 4.4(E), 4.4(F) OR 4.4(G) SHALL BE APPLIED (X) PRO RATA ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS THEREOF THEN DUE AND OWING TO EACH LENDER WITHIN
THE APPLICABLE CLASS AND (Y) PRO RATA TO THE RESPECTIVE INSTALLMENTS OF
PRINCIPAL THEREOF.

 

(V)           ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER IN
RESPECT OF REVOLVING CREDIT LOANS OR TERM LOANS HEREUNDER, WHETHER ON ACCOUNT OF
PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE WITHOUT SET-OFF OR
COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE
DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE LENDERS
ENTITLED THERETO, AT THE ADMINISTRATIVE AGENT’S OFFICE SPECIFIED IN SUBSECTION
11.2, IN U.S. DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS.  THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE SUCH PAYMENTS TO THE LENDERS ENTITLED TO RECEIVE THE SAME
PROMPTLY UPON RECEIPT IN LIKE FUNDS AS RECEIVED.

 

(VI)          IF ANY PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE EURODOLLAR
LOANS) BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY
OF SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY, AND, WITH
RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL BE PAYABLE AT THE THEN
APPLICABLE RATE DURING SUCH EXTENSION.  IF ANY PAYMENT ON A EURODOLLAR LOAN
BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY, THE MATURITY OF SUCH
PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY (AND, WITH RESPECT
TO

 

45

--------------------------------------------------------------------------------


 

PAYMENTS OF PRINCIPAL, INTEREST THEREON SHALL BE PAYABLE AT THE THEN APPLICABLE
RATE DURING SUCH EXTENSION) UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO
EXTEND SUCH PAYMENT INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT
SHALL BE MADE ON THE IMMEDIATELY PRECEDING BUSINESS DAY.

 

(b)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a Borrowing Date that such Lender will not make
the amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate per annum equal to the daily average Federal Funds
Effective Rate for the period until such Lender makes such amount immediately
available to the Administrative Agent.  A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing under this
subsection shall be conclusive in the absence of manifest error.  If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, the
Borrower shall repay such Lender’s share of such borrowing (together with
interest thereon from the date such amount was made available to the Borrower at
the rate per annum applicable to ABR Loans hereunder to the Administrative Agent
not later than three Business Days after receipt of written notice from the
Administrative Agent specifying such Lender’s share of such borrowing that was
not made available to such Administrative Agent, and the Borrower shall have the
right to pursue any remedies against such Lender for its failure to make its
portion of such borrowing available.

 

(c)           Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to a date on which a payment is due from the
Borrower hereunder that the Borrower will not make such payment available to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Lenders a corresponding amount.  If such amount is not made available to the
Administrative Agent by the required time on the due date therefor, each
applicable Lender shall pay to the Administrative Agent, on demand, such amount
with interest thereon at a rate per annum equal to the daily average Federal
Funds Effective Rate for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection shall be conclusive in the absence of manifest error.

 

4.9.          Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Legal Requirement or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue

 

46

--------------------------------------------------------------------------------


 

Eurodollar Loans as such and convert ABR Loans to Eurodollar Loans shall
forthwith be cancelled until such time as it shall no longer be unlawful for
such Lender to make or maintain the affected Loans and (b) such Lender’s Loans
then outstanding as Eurodollar Loans, if any, shall be converted automatically
to ABR Loans on the respective last days of the then current Interest Periods
with respect to such Eurodollar Loans or within such earlier period as may be
required by law.  If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to subsection 4.11.

 


4.10.        INCREASED COSTS.

 

(a)           In the event that the adoption of or any change in any Legal
Requirement (or in the interpretation or application thereof) or compliance by
any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority:

 

(i)            does or shall subject any Lender to any tax of any kind
whatsoever with respect to this Agreement, any Note, any Loans made by it or any
Letter of Credit, or change the basis of taxation of payments to such Lender of
principal, fees, interest or any other amount payable hereunder (except for
(i) changes in the rate of tax on the overall net income or profits of such
Lender, (ii) any tax to the extent that the Borrower is or would be required to
pay an additional amount with respect to such tax under subsection 4.12 or
(iii) any tax with respect to which the Borrower would not be required to pay an
additional amount under subsection 4.12 because payment of such additional
amount with respect to such tax would be specifically excluded thereunder);

 

(ii)           does or shall impose, modify or hold applicable any reserve,
special deposit, compulsory loan or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, advances or loans by,
or other credit extended by, or any other acquisition of funds by, any office of
such Lender which are not otherwise included in the determination of the
Eurodollar Rate; or

 

(iii)          does or shall impose on such Lender any other condition affecting
this Agreement or the Loans made by any Lender or any Letter of Credit
participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by any amount which such Lender deems to be material, of making, renewing,
maintaining or participating in advances or extensions of credit or to reduce
any amount receivable hereunder, in each case in respect of its Loans or Letters
of Credit which it issues or in which it holds Participating Interests, then, in
any such case, the Borrower shall promptly pay such Lender, upon receipt of its
demand setting forth in reasonable detail, any additional amounts necessary to
compensate such Lender for such additional cost or reduced amount receivable,
together with interest on each such amount from the date two Business Days after
the date demanded until payment in full thereof at the Alternate Base Rate.  A
certificate as to any additional amounts payable pursuant to the foregoing
sentence

 

47

--------------------------------------------------------------------------------


 

submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error.  This covenant shall
survive the termination of this Agreement and payment of all amounts outstanding
hereunder for a period of one year.

 

(b)           In the event that any Lender shall have determined that the
adoption of any law, rule, regulation or guideline regarding capital adequacy
(or any change therein or in the interpretation or application thereof) or
compliance by any Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any central bank or Governmental Authority, including, without
limitation, the issuance of any final rule, regulation or guideline, does or
shall have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall promptly pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.  A certificate as to any additional amounts payable pursuant
to this subsection 4.10(b), submitted by a Lender to the Borrower, shall be
conclusive in the absence of manifest error.  The provisions of this subsection
4.10(b) shall survive the termination of this Agreement and the payment of all
amounts outstanding hereunder.

 

(c)           Any request by any Lender for compensation under this subsection
4.10 shall be accompanied by a certificate of a duly authorized officer of such
Lender setting for such information and calculations supporting such request as
such Lender shall customarily provide in similar situations.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this subsection 4.10 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this subsection 4.10 for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the circumstance giving rise
to such increased costs or reductions is retroactive in effect, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

 

4.11.        Indemnity.  Without duplication of the provisions of
subsection 4.15, the Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment when due of the
principal amount of or interest on any Loans of such Lender, (b) default by the
Borrower in making a borrowing, continuation or conversion after the Borrower
has given a notice of borrowing, a notice of continuation or a notice of
conversion in accordance

 

48

--------------------------------------------------------------------------------


 

with this Agreement, (c) default by the Borrower in making any prepayment after
the Borrower has given a notice in accordance with this Agreement or (d) the
making of a prepayment, continuation or conversion of a Eurodollar Loan on a day
which is not the last day of an Interest Period with respect thereto, including,
without limitation, in each case, any such loss or expense arising from the
reemployment of funds obtained by it to maintain its Eurodollar Loans hereunder
or from fees payable to terminate the deposits from which such funds were
obtained, but excluding, in each case, lost profit.  A certificate as to any
amounts payable pursuant to this subsection 4.11, submitted by a Lender to the
Borrower, shall be conclusive in the absence of manifest error.  This covenant
shall survive termination of this Agreement and payment of all amounts
outstanding hereunder.

 


4.12.        TAXES.

 

(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this subsection) the Administrative Agent, Lender or Issuing Lender (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this subsection) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender or the Issuing Lender, shall be conclusive absent manifest
error.

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

49

--------------------------------------------------------------------------------


 

(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.  Without limiting the foregoing,
at the request of the Borrower each Foreign Lender, on or prior to the date on
which such Foreign Lender becomes a Lender hereunder (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent), shall
deliver to the Borrower and the Administrative Agent either (i) two duly
completed copies of either (x) Internal Revenue Service Form W-8BEN claiming
eligibility of the Foreign Lender for benefits of an income tax treaty to which
the United States is a party, or (y) Internal Revenue Service Form W-8ECI, or in
either case an applicable successor form; (ii) in the case of a Foreign Lender
that is not legally entitled to deliver any form listed in clause (e)(i), (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN or applicable successor form or
(iii) any other form prescribed by law reasonably satisfactory to the Borrower
and the Administrative Agent entitling each Lender to a complete exemption from
or reduction in withholding tax.

 

(f)            If the Administrative Agent or a Lender determines, in its
reasonable discretion, that it has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this subsection 4.12, it shall
pay over such refund to the Borrower as determined in good faith by the
Administrative Agent or such Lender in its sole discretion (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this subsection 4.12 with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This subsection 4.12 shall not be construed to require the Administrative Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

 

4.13.        Use of Proceeds.  The proceeds of the Revolving Credit Loans shall
be used for the general working capital and general corporate purposes of the
Borrower and its Subsidiaries.  The Letters of Credit shall be used for the
purposes specified in subsection 3.8.  The

 

50

--------------------------------------------------------------------------------


 

proceeds of the Prior Term A Loans and Term B Loans (as defined in the Existing
Credit Agreement) were used to finance the Rexall Transactions.  The proceeds of
the Term C Loans were used to repay the Term B Loans (as defined in the Existing
Credit Agreement).  The proceeds of the Term A Loans shall be used to finance
the Transactions.

 


4.14.        CHANGE IN LENDING OFFICE; REPLACEMENT OF LENDER.

 

(a)           Each Lender agrees that if it makes any demand for payment under
subsection 4.10 or 4.12, or if any adoption or change of the type described in
subsection 4.9 shall occur with respect to it, it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, as determined in its
sole discretion) to designate a different lending office or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates if
such designation or assignment would reduce or obviate the need for the Borrower
to make payments under subsection 4.10 or 4.12, or would eliminate or reduce the
effect of any adoption or change described in subsection 4.9.

 

(b)           If any Lender requests any payment under subsection 4.10 or 4.12,
the Borrower shall have the right to replace such Lender with one or more
replacement lenders, each of which shall be reasonably acceptable to the
Administrative Agent; provided that (i) the Borrower shall repay (or the
replacement lender shall purchase) all Loans and other amounts owing hereunder
to such replaced Lender prior to the date of replacement, (ii) until such time
as such replacement shall be consummated, the Borrower shall pay additional
amounts (if any) required pursuant to subsection 4.10 or 4.12 for the period
prior to replacement and (iii) any such replacement shall not be deemed to be a
waiver of any rights which the Borrower, the Administrative Agent or any other
Lender shall have against the replaced Lender.

 

4.15.        Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including, without limitation, as a result of an
Event of Default), (b) the conversion of any Eurodollar other than on the last
day of an Interest Period applicable thereto, or (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, then, in any such event, the Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  Such loss, cost or expense to any Lender shall be the amount determined
by such Lender to be the excess, if any, of (i) the amount of interest that
would have accrued on the principal amount of such Loan had such event not
occurred, at the Eurodollar Rate that would have been applicable to such Loan
(excluding, for the avoidance of doubt, any Applicable Margin), for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan) over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.  A certificate of any Lender

 

51

--------------------------------------------------------------------------------


 

setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this subsection 4.15 shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 


SECTION 5.  REPRESENTATIONS AND WARRANTIES


 

To induce the Lenders to enter into this Agreement and to make the Loans, and to
induce the Issuing Lender to issue Letters of Credit, the Borrower hereby
represents and warrants to each Agent and to each Lender that:

 


5.1.          FINANCIAL CONDITION; ACCURACY OF PUBLIC INFORMATION.

 

(a)           Copies of the consolidated balance sheets of Target as at December
31, 2004, December 31, 2003 and December 31, 2002 and the related consolidated
statements of income and cash flows for each of the fiscal years ended on such
date, reported on by independent auditors for Wyeth, have heretofore been
furnished to each Lender.  Copies of the unaudited consolidated balance sheets
of Target as at March 31, 2005, March 31, 2004, April 30, 2005 and April 30,
2004 and the related unaudited consolidated statements of income and cash flows
for the fiscal quarter (in the case of statements dated as of March 31) or month
(in the case of statements dated April 30) ended on such dates, have heretofore
been furnished to each Lender. During the period from September 30, 2002 to and
including the date hereof, there has been no sale, transfer or other disposition
by the Borrower or any of its consolidated Subsidiaries of any material part of
its business or property and no purchase or other acquisition of any business or
property (including any capital stock of any other Person) material in relation
to the consolidated financial condition of the Borrower and its consolidated
Subsidiaries at September 30, 2002, other than (i) the sale of inventory in the
ordinary course of business, (ii) the Rexall Acquisition and the Solgar
Acquisition, (iii) any such activity prior to the Closing Date by Subsidiaries
acquired in the Rexall Acquisition or prior to the Effective Date by
Subsidiaries acquired in the Solgar Acquisition and (iv) as otherwise permitted
hereunder.

 

(b)           The consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at September 30, 2005 prepared on a pro forma basis
giving effect to the Transactions, (the “Pro Forma Balance Sheet”), copies of
which have heretofore been furnished to each Lender, have been prepared in good
faith based upon assumptions believed by the Borrower to be reasonable.

 

(c)           The financial projections of the Borrower and its Subsidiaries
described in subsection 6.3(k), copies of which have been furnished to each
Lender, have been prepared in good faith based upon assumptions believed by the
Borrower to be reasonable.

 

5.2.          No Change.  Since September 30, 2002, there has been no
development or event which has had or would reasonably be expected to have a
Material Adverse Effect, except

 

52

--------------------------------------------------------------------------------


 

as disclosed in filings with the U.S. Securities and Exchange Commission
pursuant to the Exchange Act made on or prior to June 13, 2005.

 

5.3.          Corporate Existence; Compliance with Law.  Each Loan Party and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to be so qualified in any such
jurisdiction could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.4.          Corporate Power; Authorization; Enforceable Obligations.  Each
Loan Party has the power and authority, and the legal right, to make, deliver
and perform the Loan Documents to which it is a party and to borrow and obtain
other extensions of credit hereunder and has taken all necessary action to
authorize the borrowings and other extensions of credit hereunder on the terms
and conditions of this Agreement and any Notes and to authorize the execution,
delivery and performance of the Loan Documents to which it is a party.  The
Borrower has the power and authority, and the legal right, to make, deliver and
perform the Solgar Purchase Agreement and to complete the Solgar Acquisition and
the other Transactions.  Except as set forth on Schedule 5.4, no consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required as a condition precedent
to the Borrower’s obligation to consummate the Solgar Acquisition or in
connection with the borrowings or other extensions of credit hereunder or the
execution, delivery, performance, validity or enforceability of the Loan
Documents.  This Agreement has been, and each other Loan Document to which it is
a party will be, duly executed and delivered on behalf of each Loan Party that
is a party hereto or thereto.  The Solgar Purchase Agreement has been duly
executed and delivered on behalf of the Borrower.  This Agreement constitutes,
and each other Loan Document to which it is a party (except the Existing Credit
Agreement) continues to constitute, a legal, valid and binding obligation of
each Loan Party that is a party hereto or thereto, enforceable against such Loan
Party in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.  The Solgar Purchase Agreement
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

53

--------------------------------------------------------------------------------


 

5.5.          No Legal Bar.  The execution, delivery and performance by the
Borrower of the Solgar Purchase Agreement, the Loan Documents, the borrowings
and other extensions of credit hereunder and the use of the proceeds thereof and
the consummation of the Solgar Acquisition and the other Transactions will not
(a) violate any Requirement of Law or Contractual Obligation of any Loan Party
or of any of its Subsidiaries except (other than with respect to Security
Documents or the organizational and governing documents of such Loan Party or
Subsidiaries), as would not, in the aggregate, reasonably be expected to result
in a Material Adverse Effect, or (b) result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation (other than
those Liens created by the Loan Documents).

 

5.6.          No Material Litigation.  Except as disclosed in filings with the
Securities and Exchange Commission under the headings “Litigation or “Legal
Proceedings” or similar headings or as set forth on Schedule 5.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Loan Parties, threatened by or
against any Loan Party or any of its Subsidiaries or against any of its or their
respective properties or revenues (a) with respect to any of the Loan Documents
or the Solgar Acquisition and the other transactions contemplated hereby or
thereby, or (b) which would reasonably be expected to have a Material Adverse
Effect.

 

5.7.          No Default.  No Loan Party or any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect which could reasonably be expected to have a Material Adverse Effect. 
No Default or Event of Default (under and as defined in the indenture governing
the Existing Notes) has occurred and is continuing.  No Default or Event of
Default has occurred and is continuing.

 

5.8.          Ownership of Property; Liens.  Each of the Loan Parties and its
Subsidiaries has good record and marketable title in fee simple to, or a valid
leasehold interest in, all its real property, and good title to, or a valid
leasehold interest in, all its other property, except to the extent that the
failure to have such title would not have a Material Adverse Effect.  None of
such property is subject to any Lien except as permitted by subsection 8.3.
 With respect to real property or interests in real property, as of the
Effective Date, the Borrower or its Subsidiaries have (i) fee title to all of
the real property listed on Schedule 5.8 under the heading “Fee Properties”
(each, a “Fee Property”), and (ii) good and valid title to the leasehold estates
in all of the real property leased by it and listed on Schedule 5.8 under the
heading “Leased Properties” (each, a “Leased Property”), in each case free and
clear of all mortgages, liens, security interests, easements, covenants,
rights-of-way and other similar restrictions of any nature whatsoever, except
(A) Liens permitted pursuant to subsection 8.3, (B) as to Leased Property, the
terms and provisions of the respective lease therefor and any matters affecting
the fee title and any estate superior to the leasehold estate related thereto,
and (C) title or lease defects, or leases or subleases granted to others, which
are not material to the Fee Properties or the Leased Properties, as the case may
be, taken as a whole.  The Fee Properties constitute, as of the Effective Date,
substantially all of the real property owned in fee by the Borrower and its
Subsidiaries.

 

54

--------------------------------------------------------------------------------


 

5.9.          Intellectual Property.  Each Loan Party, and each of its
Subsidiaries, owns, or is licensed to use or otherwise has the right to use, all
trademarks, trade names, copyrights, patents, domain names, trade secrets and
other proprietary information that it uses in the conduct of its business as
currently conducted except for those for which the failure to own or license
which would not reasonably be expected to have a Material Adverse Effect (the
“Intellectual Property”).  To the knowledge of each Loan Party, no claim has
been asserted and is pending or is threatened to be asserted by any Person
challenging or questioning the use of any material Intellectual Property or the
validity or enforceability of any such Intellectual Property, nor does any Loan
Party know of any valid basis for any such claim.  The use of such Intellectual
Property by each Loan Party and its Subsidiaries does not infringe on the rights
of any Person, except for such claims and infringements that, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

5.10.        Taxes.  Except as disclosed in Schedule 5.10, each Loan Party, and
each of its Subsidiaries, has filed or caused to be filed all material tax
returns which are required to be filed (and each such tax return is true and
correct in all material respects) and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of such Loan Party or its Subsidiaries, as the case may be), and no tax
Lien has been filed, and, to the knowledge of the Loan Parties, no claim is
being asserted, with respect to any such tax, fee or other charge, in each case
other than to the extent that any such failure to act or existence of claim
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

5.11.        Federal Regulations.  No part of the proceeds of any Loans, and no
Letter of Credit, will be used for “purchasing” or “carrying” any “margin stock”
within the respective meanings of each of the quoted terms under Regulation U of
the Board as now and from time to time hereafter in effect.  If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1 referred to in
said Regulation U, as the case may be.

 


5.12.        ERISA.

 

(I)            NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR
THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH LIABILITY
IS REASONABLY EXPECTED TO OCCUR, WOULD REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT
OBLIGATIONS UNDER EACH PLAN (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF
STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE OF
THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR
MARKET VALUE OF THE ASSETS OF SUCH PLAN BY MORE THAN $10,000,000, AND THE
PRESENT VALUE OF ALL ACCUMULATED BENEFIT OBLIGATIONS

 

55

--------------------------------------------------------------------------------


 

OF ALL UNDERFUNDED PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES OF
STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE OF
THE MOST RECENT FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED THE FAIR
MARKET VALUE OF THE ASSETS OF ALL SUCH UNDERFUNDED PLANS BY MORE THAN
$10,000,000.

 

(ii)           Except as would not reasonably be expected to result in a
Material Adverse Effect, (i) each Foreign Plan has been maintained in compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities, and (ii) neither the
Borrower nor any Subsidiary have incurred any obligation in connection with the
termination of or withdrawal from any Foreign Plan.

 

5.13.        Investment Company Act; Public Utility Holding Company Act; Other
Regulations.  The Borrower is not an “investment company,” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended, or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935, as
amended.  The Borrower is not subject to regulation under any Federal or State
statute or regulation (other than Regulation X of the Board) which limits its
ability to incur Indebtedness.

 

5.14.        Subsidiaries.  Schedule II sets forth all Subsidiaries of the
Borrower as of the Effective Date.

 

5.15.        Environmental Matters.  Except to the extent that all of the
following, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect:

 


(A)           THE FACILITIES AND PROPERTIES OWNED, LEASED OR OPERATED BY EACH
LOAN PARTY OR ANY OF ITS SUBSIDIARIES (THE “PROPERTIES”) DO NOT CONTAIN ANY
HAZARDOUS MATERIALS IN AMOUNTS OR CONCENTRATIONS WHICH (I) CONSTITUTE A
VIOLATION OF, OR (II) COULD REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY
UNDER, ANY ENVIRONMENTAL LAW.


 


(B)           THE PROPERTIES AND ALL OPERATIONS AT THE PROPERTIES ARE IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND
THERE IS NO CONTAMINATION AT, UNDER OR ABOUT THE PROPERTIES OR VIOLATION OF ANY
ENVIRONMENTAL LAW WITH RESPECT TO THE PROPERTIES OR THE BUSINESS OPERATED BY ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES (THE “BUSINESS”) WHICH COULD MATERIALLY
INTERFERE WITH THE CONTINUED OPERATION OF THE PROPERTIES.


 


(C)           NEITHER ANY LOAN PARTY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
ANY WRITTEN NOTICE OF VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY OR
POTENTIAL LIABILITY REGARDING ANY ENVIRONMENTAL LAWS WITH REGARD TO ANY OF THE
PROPERTIES OR THE BUSINESS, NOR DOES ANY LOAN PARTY HAVE KNOWLEDGE THAT ANY SUCH
NOTICE WILL BE RECEIVED OR IS BEING THREATENED.

 

56

--------------------------------------------------------------------------------


 


(D)           NO HAZARDOUS MATERIALS HAVE BEEN TRANSPORTED OR DISPOSED OF FROM
THE PROPERTIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION WHICH COULD
REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY ENVIRONMENTAL LAW,
NOR HAVE ANY HAZARDOUS MATERIALS BEEN GENERATED, TREATED, STORED OR DISPOSED OF
AT, ON OR UNDER ANY OF THE PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT COULD
REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE
ENVIRONMENTAL LAW.


 


(E)           NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS
PENDING OR, TO THE KNOWLEDGE OF ANY LOAN PARTY, THREATENED, UNDER ANY
ENVIRONMENTAL LAW TO WHICH ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF IS OR WILL
BE NAMED AS A PARTY WITH RESPECT TO THE PROPERTIES OR THE BUSINESS, NOR ARE
THERE ANY DECREES, ORDERS OR AGREEMENTS WHICH IMPOSE OBLIGATIONS, OR OTHER
ADMINISTRATIVE OR JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW
WITH RESPECT TO THE PROPERTIES OR THE BUSINESS.


 


(F)            THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF HAZARDOUS
MATERIALS AT, UNDER OR FROM THE PROPERTIES, OR ARISING FROM OR RELATED TO THE
OPERATIONS OF ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF IN CONNECTION WITH THE
PROPERTIES OR OTHERWISE IN CONNECTION WITH THE BUSINESS, IN VIOLATION OF OR IN
AMOUNTS OR IN A MANNER THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO
LIABILITY UNDER ENVIRONMENTAL LAWS.


 

5.16.        Solvency.  Each Loan Party is, and after giving effect to the
consummation of any Acquisition (including, without limitation, the Solgar
Acquisition) and to the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be Solvent.

 

5.17.        Security Documents.  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described, and as defined, therein and proceeds thereof, and, after taking the
actions described in Schedule 3 thereto, the Liens created under the Guarantee
and Collateral Agreement shall at all times constitute fully perfected Liens on,
and security interests in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof, as security for the Obligations (as
defined in the Guarantee and Collateral Agreement) intended to be secured
thereby, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by subsection 8.3.

 

5.18.        Insurance.  Schedule 5.18 sets forth a true, complete and correct
summary description of all material insurance maintained by each Loan Party. 
Such insurance is in full force and effect and all premiums have been duly
paid.  Each Loan Party has insurance through insurers it reasonably believes to
be of recognized financial responsibility covering its properties, operations,
personnel and businesses, including business interruption insurance, which
insurance is in amounts and insures against such losses and risks as it
reasonably believes are adequate to protect it and its Subsidiaries and their
respective businesses; and neither the Borrower nor any of its Subsidiaries has
received notice from any insurer or agent of such insurer that capital

 

57

--------------------------------------------------------------------------------


 

improvements or other expenditures are required or necessary to be made in order
to continue such insurance.

 

5.19.        Affiliate Transactions.  All Contractual Obligations between the
Borrower and any of its Subsidiaries (other than those Subsidiaries acquired as
part of the Solgar Acquisition) on the one hand, and their respective
Affiliates, on the other hand, are disclosed in the Borrower’s most recent proxy
statement filed on Form 14A with the Securities and Exchange Commission to the
extent required under its regulations.  All material Contractual Obligations
between any Subsidiary of the Borrower acquired as part of the Solgar
Acquisition, on the one hand, and their respective Affiliates, on the other
hand, are set forth on Schedule 5.19.

 

5.20.        Accuracy of Information.  No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished in writing to the Administrative Agent or the Lenders or any
of them (including, without limitation, filings made by the Borrower under the
Exchange Act and the regulations promulgated thereunder), by or on behalf of any
Loan Party for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents, taken as a whole together with all other
information provided in this Agreement, the other Loan Documents or any other
such document, certificate or statement, contained as of the date such
statement, information, document or certificate was so furnished any untrue
statement of any fact material to the interests of the Administrative Agent or
any Lender, or omitted to state a fact necessary in order to make the statements
contained herein or therein, in the light of the circumstances under which they
were made, not misleading in any respect material to the interests of the
Administrative Agent or any Lender; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time.  There is no fact known to any Loan Party that would
reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents or in such other
documents, certificates and statements furnished to the Administrative Agent and
the Lenders for use in connection with the transactions contemplated hereby and
by the other Loan Documents.

 

5.21.        OFAC  Neither any Loan Party, nor any Subsidiary of any Loan Party,
nor any Affiliate of any Loan Party, is (a) named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury’s Office of Foreign Assets Control available at
http://www.treas.gov/offices/eotffe/ofac/sdn/index.html, or (b)(i) an agency of
the government of a country, (ii) an organization controlled by a country, or
(iii) a Person resident in a country that is subject to a sanctions program
identified on the list maintained by the U.S. Department of the Treasury’s
Office of Foreign Assets Control and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program maybe be applicable to such agency,
organization or Person, and the proceeds from the credit extensions made
pursuant to this Agreement will not be used to fund any operations in, finance
any investments or activities in, or make any payments to, any such country or
Person.

 

58

--------------------------------------------------------------------------------

 


SECTION 6.  CONDITIONS PRECEDENT


 

6.1.          Conditions to Closing Date.  The conditions precedent to the
obligation of each Existing Lender to fund the initial extension of credit
requested to be made by it on the Closing Date were met on the Closing Date.

 

6.2.          Conditions to Each Extension of Credit.  The agreement of each
Lender to make any Extension of Credit requested to be made by it on any date
(including, without limitation, the Closing Date and the Effective Date), is
subject to the satisfaction of the following conditions precedent as of the date
such Extension of Credit is requested to be made:

 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY EACH OF THE LOAN PARTIES IN OR PURSUANT TO THE LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF
MADE ON AND AS OF SUCH DATE, OTHER THAN ANY SUCH REPRESENTATIONS AND WARRANTIES
THAT, BY THEIR TERMS, REFER TO A SPECIFIC DATE OTHER THAN SUCH DATE, IN WHICH
CASE AS OF SUCH SPECIFIC DATE.


 


(B)           NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSION OF CREDIT
REQUESTED TO BE MADE ON SUCH DATE.


 

Each request by the Borrower for an Extension of Credit to be made to the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such Extension of Credit that the conditions
contained in this subsection 6.2 have been satisfied.

 

6.3.          Conditions to Effective Date.  The Effective Date shall occur on
the date of satisfaction of the following conditions precedent:

 


(A)           LOAN DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(I) THIS AGREEMENT, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE
BORROWER, AND (II) SIGNED TERM A NOTES FOR THE ACCOUNT OF EACH LENDER THAT SHALL
SO REQUEST, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE BORROWER.


 


(B)           CLOSING CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, WITH A COPY FOR EACH LENDER, A CERTIFICATE OF THE BORROWER AND THE
OTHER LOAN PARTIES, DATED THE EFFECTIVE DATE, SUBSTANTIALLY IN THE FORM ATTACHED
HERETO AS EXHIBIT F, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS SATISFACTORY IN
FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT, EXECUTED BY THE PRESIDENT OR ANY
VICE PRESIDENT AND THE SECRETARY OR ANY ASSISTANT SECRETARY OF THE BORROWER OR
THE RELEVANT LOAN PARTY.


 


(C)           CORPORATE PROCEEDINGS OF THE BORROWER.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED, WITH A COUNTERPART FOR EACH LENDER, A COPY OF THE
RESOLUTIONS, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF
THE BOARD OF DIRECTORS OF THE BORROWER AUTHORIZING (I) THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT, (II) THE

 

59

--------------------------------------------------------------------------------


 


BORROWINGS CONTEMPLATED HEREUNDER, AND (III) THE TRANSACTIONS, CERTIFIED BY THE
SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER AS OF THE EFFECTIVE DATE,
WHICH CERTIFICATE SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SHALL STATE THAT THE RESOLUTIONS THEREBY CERTIFIED HAVE
NOT BEEN AMENDED, MODIFIED, REVOKED OR RESCINDED.


 


(D)           BORROWER INCUMBENCY CERTIFICATE.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED, WITH A COUNTERPART FOR EACH LENDER, A CERTIFICATE OF THE
BORROWER, DATED THE EFFECTIVE DATE, AS TO THE INCUMBENCY AND SIGNATURE OF THE
OFFICERS OF THE BORROWER EXECUTING ANY LOAN DOCUMENT SATISFACTORY IN FORM AND
SUBSTANCE TO THE ADMINISTRATIVE AGENT, EXECUTED BY THE PRESIDENT OR ANY VICE
PRESIDENT AND THE SECRETARY OR ANY ASSISTANT SECRETARY OF THE BORROWER.


 


(E)           CORPORATE PROCEEDINGS OF SUBSIDIARIES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED, WITH A COUNTERPART FOR EACH LENDER, A COPY OF THE
RESOLUTIONS, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF
THE BOARD OF DIRECTORS OF EACH SUBSIDIARY OF THE BORROWER WHICH IS A PARTY TO A
LOAN DOCUMENT AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY, CERTIFIED BY THE SECRETARY OR AN ASSISTANT
SECRETARY OF EACH SUCH SUBSIDIARY AS OF THE EFFECTIVE DATE, WHICH CERTIFICATE
SHALL BE IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
SHALL STATE THAT THE RESOLUTIONS THEREBY CERTIFIED HAVE NOT BEEN AMENDED,
MODIFIED, REVOKED OR RESCINDED.


 


(F)            SUBSIDIARY INCUMBENCY CERTIFICATES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED, WITH A COUNTERPART FOR EACH LENDER, A CERTIFICATE OF EACH
DOMESTIC SUBSIDIARY OF THE BORROWER WHICH IS A PARTY TO A LOAN DOCUMENT, DATED
THE EFFECTIVE DATE, AS TO THE INCUMBENCY AND SIGNATURE OF THE OFFICERS OF SUCH
SUBSIDIARY, SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE AGENT,
EXECUTED BY THE PRESIDENT OR ANY VICE PRESIDENT AND THE SECRETARY OR ANY
ASSISTANT SECRETARY OF EACH SUCH SUBSIDIARY.


 


(G)           CORPORATE DOCUMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, WITH A COUNTERPART FOR EACH LENDER, TRUE AND COMPLETE COPIES OF THE
CERTIFICATE OF INCORPORATION AND BY-LAWS OF EACH LOAN PARTY, CERTIFIED AS OF THE
EFFECTIVE DATE AS COMPLETE AND CORRECT COPIES THEREOF BY THE SECRETARY OR AN
ASSISTANT SECRETARY OF SUCH LOAN PARTY.


 


(H)           FEES.  THE ARRANGER, EACH AGENT AND THE LENDERS SHALL HAVE
RECEIVED ALL INVOICED FEES, COSTS, EXPENSES AND COMPENSATION REQUIRED TO BE PAID
ON THE EFFECTIVE DATE (INCLUDING REASONABLE FEES, DISBURSEMENTS AND OTHER
CHARGES OF LEGAL COUNSEL TO THE ARRANGER AND THE LENDERS AND EXPENSES OF
APPRAISERS, CONSULTANTS AND OTHER ADVISORS TO THE ARRANGER AND THE LENDERS AND
WHO HAVE BEEN APPROVED BY THE BORROWER).  THE BORROWER SHALL HAVE PAID TO EACH
EXISTING LENDER THAT EXECUTES AND DELIVERS A SIGNATURE PAGE TO THIS AGREEMENT
NOT LATER THAN THE CLOSE OF BUSINESS (NEW YORK CITY TIME) ON AUGUST 1, 2005 A
FEE IN AN AGGREGATE AMOUNT EQUAL TO 0.05% OF SUCH EXISTING LENDER’S OUTSTANDING
LOANS (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) AND UNFUNDED COMMITMENTS (AS
DEFINED IN THE EXISTING CREDIT AGREEMENT) AS IN EFFECT IMMEDIATELY PRIOR TO THE
EXECUTION HEREOF.

 

60

--------------------------------------------------------------------------------


 


(I)            LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED,
WITH A COUNTERPART FOR EACH LENDER, (I) THE EXECUTED LEGAL OPINION OF MILBANK,
TWEED, HADLEY & MCCLOY LLP, SPECIAL COUNSEL TO THE BORROWER AND THE OTHER LOAN
PARTIES, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT E-1 AND (II) THE
EXECUTED LEGAL OPINION OF IRENE FISHER, GENERAL COUNSEL OF THE BORROWER AND THE
OTHER LOAN PARTIES, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT E-2.


 


(J)            FINANCIAL STATEMENTS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, WITH A COPY FOR EACH LENDER, AND EACH LENDER SHALL HAVE REVIEWED, AND
SHALL BE SATISFIED WITH THE FINANCIAL STATEMENTS SET FORTH IN SUBSECTIONS 5.1(A)
AND (B).  THE PRO FORMA BALANCE SHEET SHALL BE CONSISTENT IN ALL MATERIAL
RESPECTS WITH THE SOURCES AND USES DESCRIBED IN THE COMMITMENT LETTER AND THE
FINANCIAL PROJECTIONS PROVIDED TO THE LENDERS DESCRIBED IN PARAGRAPH (K) BELOW.


 


(K)           PROJECTIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, WITH A
COPY FOR THE ARRANGER, PROJECTED BALANCE SHEETS AND RELATED STATEMENTS OF INCOME
AND CASH FLOWS (INCLUDING ANY AND ALL SUPPORTING SCHEDULES AND ASSUMPTIONS) OF
THE BORROWER AND ITS SUBSIDIARIES AFTER GIVING EFFECT TO THE TRANSACTIONS ON AN
ANNUAL BASIS FOR THREE YEARS, COMMENCING WITH THE FISCAL YEAR ENDING SEPTEMBER
30, 2005.


 


(L)            ACTIONS TO PERFECT LIENS.  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY TO IT THAT ALL FILINGS,
RECORDINGS, REGISTRATIONS AND OTHER ACTIONS, INCLUDING, WITHOUT LIMITATION, THE
FILING OF DULY EXECUTED FINANCING STATEMENTS ON FORM UCC-1 NECESSARY OR, IN THE
OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE LIENS CREATED BY
THE SECURITY DOCUMENTS SHALL HAVE BEEN COMPLETED.


 


(M)          LIEN SEARCHES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
RESULTS OF A RECENT SEARCH BY A PERSON SATISFACTORY TO THE ADMINISTRATIVE AGENT
OF THE UNIFORM COMMERCIAL CODE FILINGS WHICH MAY HAVE BEEN FILED WITH RESPECT TO
PERSONAL PROPERTY OF WYETH IN DELAWARE AND EACH PATENT, TRADEMARK OR COPYRIGHT
RECORDED WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED STATES
COPYRIGHT OFFICE, AS APPLICABLE, AND SUCH SEARCH SHALL REVEAL NO MATERIAL LIENS
ON ANY OF THE ASSETS OF SUCH LOAN PARTY EXCEPT FOR LIENS PERMITTED BY THE LOAN
DOCUMENTS.


 


(N)           CONSENTS, LICENSES AND APPROVALS.  (I) ALL GOVERNMENTAL AND
MATERIAL THIRD PARTY APPROVALS (INCLUDING MATERIAL LANDLORDS’ AND OTHER
CONSENTS) NECESSARY IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE
OF THE LOAN DOCUMENTS AND THE CONTINUING OPERATION OF THE BUSINESS OF THE LOAN
PARTIES SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE AND EFFECT, AND (II) ALL
APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN OR
THREATENED BY ANY COMPETENT GOVERNMENTAL AUTHORITY WHICH WOULD RESTRAIN, PREVENT
OR OTHERWISE IMPOSE MATERIAL ADVERSE CONDITIONS UPON THE TRANSACTIONS.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF ALL APPROVALS REFERENCED IN
CLAUSE (II) ABOVE (CERTIFIED BY THE SECRETARY OR ASSISTANT SECRETARY OF THE
BORROWER AS TRUE AND CORRECT).

 

61

--------------------------------------------------------------------------------


 


(O)           DESIGNATED SENIOR INDEBTEDNESS.  (I) THE INDEBTEDNESS UNDER THIS
AGREEMENT SHALL BE DESIGNATED BY THE BORROWER AS “DESIGNATED SENIOR
INDEBTEDNESS” PURSUANT TO, AND AS DEFINED UNDER, THE INDENTURE, DATED AS OF
SEPTEMBER 23, 1997, AMONG THE BORROWER, AS ISSUER, AND THE BANK OF NEW YORK, AS
TRUSTEE, RELATING TO THE EXISTING NOTES (THE “EXISTING NOTES INDENTURE”), AND
(II) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE BORROWER
EXECUTED BY THE SECRETARY OF THE BORROWER SATISFACTORY TO THE ADMINISTRATIVE
AGENT REAFFIRMING SUCH DESIGNATION.


 


(P)           SOLGAR ACQUISITION.  THE SOLGAR PURCHASE AGREEMENT SHALL BE IN
FULL FORCE AND EFFECT AND THE ARRANGER SHALL HAVE RECEIVED COPIES THEREOF, AS
AMENDED TO THE DATE HEREOF.  THE ARRANGER SHALL HAVE RECEIVED COPIES, CERTIFIED
BY THE SECRETARY OR AN ASSISTANT SECRETARY OF THE BORROWER AS OF THE EFFECTIVE
DATE, OF ALL FILINGS MADE WITH ANY GOVERNMENTAL AUTHORITY IN CONNECTION WITH THE
TRANSACTIONS.  EACH OF THE TRANSACTIONS (OTHER THAN THE EXTENSIONS OF CREDIT
HEREUNDER) SHALL HAVE BEEN (OR SHALL BE CONTEMPORANEOUSLY) CONSUMMATED IN
ACCORDANCE WITH THE TERMS HEREOF AND THE TERMS OF DOCUMENTATION THEREFOR
(WITHOUT WAIVER OR AMENDMENT OF ANY CONDITION (OTHER THAN ANY IMMATERIAL
CONDITION THE WAIVER OR AMENDMENT OF WHICH IS NOT ADVERSE TO THE LENDERS) UNLESS
CONSENTED TO IN WRITING BY THE ARRANGER) THAT ARE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ARRANGER (WITH ANY MATERIAL CONDITION THEREIN
REQUIRING THE SATISFACTION OR CONSENT OF ANY PERSON OTHER THAN THE ARRANGER OR
THE LENDERS BEING DEEMED TO REQUIRE THE REASONABLE SATISFACTION OR CONSENT OF
THE ARRANGER).  EACH OF THE PARTIES THERETO SHALL HAVE COMPLIED IN ALL MATERIAL
RESPECTS WITH ALL COVENANTS SET FORTH IN THE SOLGAR PURCHASE AGREEMENT (WITHOUT
THE WAIVER OF PERFORMANCE UNDER OR AMENDMENT OF ANY OF THE TERMS THEREOF UNLESS
CONSENTED TO IN WRITING BY THE ARRANGER).  THE LENDERS SHALL HAVE REVIEWED, AND
BE SATISFIED WITH, THE OWNERSHIP, CORPORATE, LEGAL, TAX, MANAGEMENT AND CAPITAL
STRUCTURE OF THE BORROWER AND ITS SUBSIDIARIES AFTER GIVING EFFECT TO THE
TRANSACTIONS AND ANY INDEMNITIES, INSURANCE, EMPLOYMENT AND OTHER ARRANGEMENTS
ENTERED INTO IN CONNECTION WITH THE TRANSACTIONS.


 


(Q)           ADEQUATE WORKING CAPITAL.  THE LENDERS SHALL BE SATISFIED THAT THE
BORROWER AND ITS SUBSIDIARIES WILL HAVE ADEQUATE WORKING CAPITAL AND CAPITAL
EXPENDITURE FUNDS AND AVAILABILITY IMMEDIATELY AFTER THE EFFECTIVE DATE AFTER
GIVING EFFECT TO THE TRANSACTIONS.


 


(R)            LITIGATION.  THERE SHALL BE NO LITIGATION OR ADMINISTRATIVE
PROCEEDING (PENDING OR THREATENED, OTHER THAN THREATENED LITIGATION AGAINST
TARGET THAT IS SUBJECT TO INDEMNITY UNDER THE SOLGAR PURCHASE AGREEMENT), OR
PROPOSED OR PENDING REGULATORY CHANGES IN LAW OR REGULATIONS APPLICABLE TO THE
BORROWER OR ITS SUBSIDIARIES, THAT WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT OR A MATERIAL ADVERSE EFFECT ON THE ABILITY OF THE
PARTIES TO CONSUMMATE THE SOLGAR ACQUISITION OR THE OTHER TRANSACTIONS.


 


(S)           INDEBTEDNESS.  IMMEDIATELY AFTER GIVING EFFECT TO THE
TRANSACTIONS, THE BORROWER AND ITS SUBSIDIARIES SHALL NOT HAVE OUTSTANDING
INDEBTEDNESS FOR BORROWED

 

62

--------------------------------------------------------------------------------


 


MONEY OR PREFERRED STOCK OTHER THAN (W) INDEBTEDNESS UNDER THE LOAN DOCUMENTS,
(X) THE EXISTING NOTES, (Y) INDEBTEDNESS PERMITTED UNDER SUBSECTION 8.2(C) OR
8.2(I) AND THE PROMISSORY NOTE MADE BY HOLLAND & BARRETT EUROPE LIMITED TO THE
BORROWER AND DESCRIBED ON SCHEDULE 8.2, AND (Z) OTHER INDEBTEDNESS FOR BORROWED
MONEY, NOT TO EXCEED $10,000,000 AND AS SET FORTH ON SCHEDULE 6.3(S).


 


(T)            DOCUMENTATION.  THE LENDERS HAVE RECEIVED SUCH OTHER LEGAL
OPINIONS, CORPORATE DOCUMENTS AND OTHER INSTRUMENTS AND/OR CERTIFICATES AS THEY
MAY REASONABLY REQUEST.


 


(U)           MATERIAL ADVERSE CHANGE.  SINCE SEPTEMBER 30, 2002, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE CHANGE IN THE BUSINESS, ASSETS, OPERATIONS,
PROPERTIES, CONDITION (FINANCIAL OR OTHERWISE), CONTINGENT LIABILITIES
(INCLUDING AS TO PRODUCTS, AND WHETHER SUCH LIABILITIES HAVE BEEN OR YET MAY BE
ASSERTED), PROSPECTS OR MATERIAL AGREEMENTS OF THE TARGET, BORROWER AND THEIR
RESPECTIVE SUBSIDIARIES, TAKEN AS A WHOLE (TO THE BEST OF THE BORROWER’S
KNOWLEDGE AFTER DUE INQUIRY AS TO THE TARGET AND ITS SUBSIDIARIES ONLY) OR ON
THE ABILITY OF THE PARTIES TO CONSUMMATE THE SOLGAR ACQUISITION OR THE OTHER
TRANSACTIONS, EXCEPT AS DISCLOSED IN FILINGS WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO THE EXCHANGE ACT MADE ON OR PRIOR TO JUNE 13,
2005.


 


(V)           EXECUTION BY LENDERS.  THIS AGREEMENT SHALL HAVE BEEN EXECUTED AND
DELIVERED BY (I) EACH TERM A LENDER HEREUNDER, (II) THE EXISTING MAJORITY
LENDERS AND (III) BY A MAJORITY OF LENDERS HOLDING TERM C LOANS UNDER THE
EXISTING CREDIT AGREEMENT.


 


SECTION 7.  AFFIRMATIVE COVENANTS


 

The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Loan or Reimbursement Obligation remains outstanding and
unpaid or any other amount is owing to any Lender or the Administrative Agent
hereunder or under any other Loan Document, the Borrower shall and shall cause
each of its Subsidiaries to:

 

7.1.          Financial Statements.  Furnish to each Lender:

 


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS (OR SUCH
EARLIER DATE ON WHICH THE BORROWER IS REQUIRED TO FILE A FORM 10-K UNDER THE
EXCHANGE ACT) AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, COPIES OF THE
CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE RELATED
CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF
CASH FLOWS FOR SUCH YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES AS OF THE END OF AND FOR THE PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING
CONCERN” OR LIKE QUALIFICATION, ASSUMPTION OR EXCEPTION, OR QUALIFICATION
ARISING OUT OF THE SCOPE OF THE AUDIT, BY DELOITTE & TOUCHE LLP OR OTHER
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING; AND

 

63

--------------------------------------------------------------------------------


 


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS (OR
SUCH EARLIER DATE ON WHICH THE BORROWER IS REQUIRED TO FILE A FORM 10-Q UNDER
THE EXCHANGE ACT) AFTER THE END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF
EACH FISCAL YEAR OF THE BORROWER, THE UNAUDITED CONSOLIDATED AND CONSOLIDATING
BALANCE SHEETS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END
OF SUCH QUARTER AND THE RELATED UNAUDITED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF INCOME AND RETAINED EARNINGS AND OF CASH FLOWS OF THE BORROWER AND
ITS CONSOLIDATED SUBSIDIARIES FOR SUCH QUARTER AND THE PORTION OF THE FISCAL
YEAR THROUGH THE END OF SUCH QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE
FORM THE FIGURES AS OF THE END OF AND FOR THE CORRESPONDING PERIOD IN THE
PREVIOUS YEAR, CERTIFIED BY A RESPONSIBLE OFFICER OF THE BORROWER AS BEING
FAIRLY STATED IN ALL MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS).


 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except that interim statements may exclude detailed footnote disclosure
in accordance with standard practice).  For purposes of this subsection 7.1,
information posted on Intralinks shall be deemed distributed to all Lenders.

 

7.2.          Certificates; Other Information.  Furnish to each Lender:

 


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SUBSECTION 7.1(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING
THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR
EVENT OF DEFAULT, EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;


 


(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SUBSECTIONS 7.1(A) AND 7.1(B), A CERTIFICATE OF A RESPONSIBLE
OFFICER OF THE BORROWER STATING THAT, TO THE BEST OF SUCH OFFICER’S KNOWLEDGE,
EACH LOAN PARTY DURING SUCH PERIOD HAS OBSERVED OR PERFORMED ALL OF ITS
COVENANTS AND OTHER AGREEMENTS, AND SATISFIED EVERY CONDITION, CONTAINED IN THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS TO BE OBSERVED, PERFORMED OR SATISFIED BY
IT, AND THAT SUCH OFFICER HAS OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR EVENT OF
DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE; AND IN THE CASE OF FINANCIAL
STATEMENTS REFERRED TO IN SUBSECTIONS 7.1(A) AND 7.1(B), INCLUDING CALCULATIONS
AND INFORMATION DEMONSTRATING IN REASONABLE DETAIL COMPLIANCE WITH THE
REQUIREMENTS OF SUBSECTION 8.1 AND DETERMINING THE APPLICABLE MARGINS;


 


(C)           NOT LATER THAN 90 DAYS FOLLOWING THE END OF EACH FISCAL YEAR OF
THE BORROWER, A COPY OF THE PROJECTIONS BY THE BORROWER OF THE OPERATING BUDGET
OF THE BORROWER AND ITS SUBSIDIARIES FOR THE SUCCEEDING FISCAL YEAR, SUCH
PROJECTIONS TO BE ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE
BORROWER TO THE EFFECT THAT SUCH PROJECTIONS HAVE BEEN PREPARED ON THE BASIS OF
ASSUMPTIONS BELIEVED BY THE BORROWER TO BE REASONABLE AT THE TIME AND THAT SUCH
OFFICER HAS NO REASON TO BELIEVE THEY ARE INCORRECT OR MISLEADING IN ANY
MATERIAL RESPECT;

 

64

--------------------------------------------------------------------------------


 


(D)           WITHIN FIVE BUSINESS DAYS AFTER THE SAME ARE FILED, COPIES OF ALL
FINANCIAL STATEMENTS AND REPORTS WHICH THE BORROWER MAY MAKE TO, OR FILE WITH,
THE SECURITIES AND EXCHANGE COMMISSION OR ANY SUCCESSOR OR ANALOGOUS
GOVERNMENTAL AUTHORITY;


 


(E)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SUBSECTIONS 7.1(A) AND 7.1(B), TO THE EXTENT NOT INCLUDED IN THE
FINANCIAL STATEMENTS AND REPORTS REFERRED TO IN SUBSECTION 7.2(D), A MANAGEMENT
NARRATIVE REPORT EXPLAINING ALL SIGNIFICANT VARIANCES FROM FORECASTS,
PROJECTIONS AND PREVIOUS RESULTS AND ALL SIGNIFICANT CURRENT DEVELOPMENTS IN
STAFFING, MARKETING, SALES AND OPERATIONS; AND


 


(F)            PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS ANY
LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.


 

7.3.          Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature (including taxes), except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the Borrower or its Subsidiaries, as the case may be.

 

7.4.          Maintenance of Existence.  Preserve, renew and keep in full force
and effect its corporate existence and take all reasonable action to maintain
all rights, privileges and franchises necessary or desirable in the normal
conduct of its business except as otherwise permitted pursuant to subsection
8.5; and comply with all Contractual Obligations and Requirements of Law except
to the extent that failure to comply therewith would not, in the aggregate, be
reasonably expected to have a Material Adverse Effect.

 

7.5.          Maintenance of Property; Insurance.  Keep all property material to
the conduct of the business of the Borrower and its Subsidiaries, taken as a
whole, in good working order and condition; maintain with financially sound and
reputable insurance companies insurance on all its property in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business; and furnish to each Lender, upon written request, full information as
to the insurance carried.

 

7.6.          Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and, upon prior
written notice, permit representatives of any Lender to visit and inspect any of
its properties and examine and make abstracts from any of its books and records
during normal business hours and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers and employees of the Borrower
and its Subsidiaries and, in the presence of an officer of the Borrower, with
its independent certified public accountants.

 

65

--------------------------------------------------------------------------------


 

7.7.          Notices.  Promptly give notice to the Administrative Agent (who
shall promptly notify each Lender) of:

 


(A)           THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;


 


(B)           ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL
OBLIGATION OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR (II) LITIGATION,
INVESTIGATION OR PROCEEDING WHICH MAY EXIST AT ANY TIME BETWEEN THE BORROWER OR
ANY OF ITS SUBSIDIARIES AND ANY GOVERNMENTAL AUTHORITY, WHICH IN EITHER CASE, IF
NOT CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(C)           ANY LITIGATION OR PROCEEDING (INCLUDING WITHOUT LIMITATION ANY
NOTICE OF VIOLATION, ALLEGED VIOLATION, LIABILITY OR POTENTIAL LIABILITY UNDER
ANY ENVIRONMENTAL LAW)  THAT IS FILED OR COMMENCED (IN EACH CASE AFTER THE
CLOSING DATE) AFFECTING THE BORROWER OR ANY OF ITS SUBSIDIARIES IN WHICH THE
AMOUNT CLAIMED BY THE PLAINTIFF IS $1,000,000 OR MORE AND NOT COVERED BY
INSURANCE OR IN WHICH INJUNCTIVE OR SIMILAR RELIEF IS SOUGHT;


 


(D)           ANY ERISA EVENT, THAT ALONE OR TOGETHER WITH ANY OTHER ERISA
EVENTS THAT HAVE OCCURRED, WOULD REASONABLY BE EXPECTED TO RESULT IN A LIABILITY
OF THE BORROWER AND ITS SUBSIDIARIES IN AN AMOUNT EXCEEDING $1,000,000 (AS SOON
AS POSSIBLE AND IN ANY EVENT WITHIN 30 DAYS AFTER ANY LOAN PARTY KNOWS OR HAS
REASON TO KNOW THEREOF); AND


 


(E)           ANY DEVELOPMENT OR EVENT WHICH HAS HAD OR WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.

 


7.8.          ENVIRONMENTAL LAWS.

 

(a)           Comply with, and ensure compliance by all tenants and subtenants,
if any, with, all applicable Environmental Laws and obtain and comply in all
respects with and maintain, and ensure that all tenants and subtenants obtain
and comply in all respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except to the extent that any failures could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect or to result in the
payment of a Material Environmental Amount.

 

(b)           Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good

 

66

--------------------------------------------------------------------------------


 

faith by appropriate proceedings and the pendency of such proceedings could not
be reasonably expected to have a Material Adverse Effect.

 


7.9.          ADDITIONAL SUBSIDIARIES; ADDITIONAL COLLATERAL.

 

(a)           With respect to any Domestic Subsidiary created or acquired after
the Closing Date by the Borrower, promptly cause such Subsidiary to become a
party to the Guarantee and Collateral Agreement, deliver to the Administrative
Agent the certificates representing the Capital Stock of such Subsidiary,
together with undated stock powers, executed in blank, securing the Obligations
as described in the Guarantee and Collateral Agreement and covering the types of
assets covered by the Guarantee and Collateral Agreement, take all required
actions to perfect the security interests created by the Guarantee and
Collateral Agreement in the assets of such Subsidiary and if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the preceding matters, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

 

(b)           With respect to each direct Material Foreign Subsidiary of the
Borrower or of any Domestic Subsidiary acquired or formed after the Closing Date
or a Foreign Subsidiary that otherwise becomes a direct Material Foreign
Subsidiary after the Closing Date (or with respect to such other direct Foreign
Subsidiaries as, together with all direct Material Foreign Subsidiaries,
constitute 80% or more of the assets or revenues (computed for the most recent
fiscal year) of the Foreign Subsidiaries, taken as a whole), promptly after the
acquisition or formation thereof or such other Foreign Subsidiary becoming a
direct Material Foreign Subsidiary, execute and deliver and cause each such
Foreign Subsidiary to execute and deliver to the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, such
documents and instruments (including, without limitation, pledge agreements) and
take such action (including, without limitation, the delivery of stock
certificates and instruments) as the Administrative Agent may reasonably request
in order to grant to the Administrative Agent, for the ratable benefit of the
Lenders, as collateral security for the Obligations, a first priority perfected
security interest in 65% of the voting Capital Stock and 100% of the non-voting
Capital Stock of, or equivalent ownership interests in, such direct Foreign
Subsidiary, along with any warrants, options, or other rights to acquire the
same, in all cases to the extent legally permissible and practicable and deliver
to the Administrative Agent such legal opinions as it shall reasonably request
with respect thereto.  For purposes of this subsection 7.9(b), “direct” means
directly held by the Borrower or any Domestic Subsidiary.

 

(c)           If requested by the Administrative Agent, grant in favor of the
Administrative Agent, for the benefit of the Lenders, Liens on any other assets
other than real property (owned or leased) hereafter acquired by the Borrower or
any Domestic Subsidiary and on previously encumbered assets which become
unencumbered, to the extent such Liens are then permissible under applicable law
and pursuant to any agreements to which the Borrower or its Subsidiaries are a
party, pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent.

 

67

--------------------------------------------------------------------------------


 

(d)           In connection with any Acquisition, to the extent not otherwise
provided for in this subsection 7.9, take all action necessary to assure that
security interests and Liens for the benefit of the Lenders are granted and
perfected in all material assets acquired in such Acquisition (including assets
of Subsidiaries acquired in such Acquisition), subject in each case to Liens
permitted under subsection 8.3.

 

7.10.        Purchase Agreement Remedies.  Enforce and pursue all remedies
available to it under each of the Rexall Purchase Agreement and the Solgar
Purchase Agreement, including, without limitation, indemnification rights, which
enforcement and pursuit are reasonable and practicable in the Borrower’s good
faith and reasonable business judgment.

 


SECTION 8.  NEGATIVE COVENANTS


 

The Borrower hereby agrees that, so long as the Commitments (or any of them)
remain in effect, any Loan or Reimbursement Obligation remains outstanding and
unpaid or any other amount is due and payable to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

 


8.1.          FINANCIAL CONDITION COVENANTS.

 

(a)           [Intentionally Omitted].

 

(b)           Maintenance of Consolidated Interest Coverage Ratio.  Permit at
the end of each fiscal quarter of the Borrower a Consolidated Interest Coverage
Ratio of less than 5.00x.

 

(c)           Maintenance of Consolidated Indebtedness to Consolidated EBITDA
Ratio.  Permit at any time the ratio of (i) Consolidated Indebtedness to
(ii) Consolidated EBITDA for the four fiscal quarters most recently ended on or
prior to such date, to be greater than 2.50 to 1.0.

 

(d)           Maintenance of Consolidated Senior Indebtedness to Consolidated
EBITDA Ratio.  Permit at any time the ratio of (i) Consolidated Senior
Indebtedness to (ii) Consolidated EBITDA for the four fiscal quarters most
recently ended on or prior to such date, to be greater than 1.50 to 1.0.

 

8.2.          Limitation on Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 


(A)           INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT;


 


(B)           EXISTING INDEBTEDNESS OF THE BORROWER AND ITS SUBSIDIARIES LISTED
ON SCHEDULE 8.2 AND ANY REFINANCING INDEBTEDNESS IN RESPECT THEREOF;

 

68

--------------------------------------------------------------------------------


 


(C)           INDEBTEDNESS OF THE BORROWER TO ANY SUBSIDIARY OF THE BORROWER AND
OF ANY DOMESTIC SUBSIDIARY TO THE BORROWER OR TO ANY OTHER SUBSIDIARY OF THE
BORROWER, PROVIDED THAT SUCH INDEBTEDNESS IS EVIDENCED BY A PROMISSORY NOTE THAT
IS PLEDGED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THE GUARANTEE AND
COLLATERAL AGREEMENT;


 


(D)           INDEBTEDNESS UNDER SALE AND LEASEBACK TRANSACTIONS PERMITTED BY
SUBSECTION 8.12;


 


(E)           INDEBTEDNESS OF THE BORROWER UNDER HEDGE AGREEMENTS ENTERED INTO
SOLELY TO HEDGE INTEREST RATE EXPOSURE AND NOT FOR SPECULATIVE PURPOSES;


 


(F)            INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY INCURRED TO
FINANCE THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL
ASSETS, INCLUDING OBLIGATIONS UNDER FINANCING LEASES AND ANY INDEBTEDNESS
ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A
LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF WHICH LIEN WAS NOT
CREATED IN CONTEMPLATION OF SUCH ACQUISITION AND ON ANY EXTENSIONS, RENEWALS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF; PROVIDED THAT (A) SUCH INDEBTEDNESS IS INCURRED PRIOR
TO OR WITHIN 120 DAYS (150 DAYS IN THE CASE OF THE HAZLE TOWNSHIP FACILITY)
AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND
(B) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS PARAGRAPH
(F), AND THE AGGREGATE AMOUNT OF SALE-LEASEBACK TRANSACTIONS PERMITTED UNDER
SUBSECTION 8.12 THERETOFORE CONSUMMATED, SHALL NOT EXCEED $25,000,000 AT ANY
TIME OUTSTANDING;


 


(G)           INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE
DATE HEREOF; PROVIDED THAT (A) SUCH INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON
BECOMES A SUBSIDIARY AND IS NOT CREATED IN CONTEMPLATION OF OR IN CONNECTION
WITH SUCH PERSON BECOMING A SUBSIDIARY AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS PARAGRAPH (G) SHALL NOT EXCEED $5,000,000 AT ANY
TIME OUTSTANDING;


 


(H)           INDEBTEDNESS OF ANY FOREIGN SUBSIDIARIES, IN ADDITION TO
INDEBTEDNESS PERMITTED BY PARAGRAPH (I), IN AN AGGREGATE AMOUNT NOT IN EXCESS OF
$5,000,000 AT ANY TIME OUTSTANDING;


 


(I)            INDEBTEDNESS OF ANY FOREIGN SUBSIDIARY TO THE BORROWER OR ANY
OTHER SUBSIDIARY; PROVIDED THAT (A) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS OF HOLLAND & BARRETT TO THE BORROWER AND THE DOMESTIC SUBSIDIARIES,
TAKEN TOGETHER WITH GUARANTEES OF OBLIGATIONS OF HOLLAND & BARRETT PERMITTED
UNDER SUBSECTION 8.4(G) AND INVESTMENTS IN HOLLAND & BARRETT PERMITTED UNDER
SUBSECTION 8.9(D), SHALL NOT EXCEED $25,000,000 AT ANY TIME OUTSTANDING, AND
(B) THE AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS OF FOREIGN SUBSIDIARIES OTHER
THAN HOLLAND & BARRETT TO THE BORROWER AND THE DOMESTIC SUBSIDIARIES, TAKEN
TOGETHER WITH GUARANTEES OF OBLIGATIONS OF FOREIGN SUBSIDIARIES OTHER THAN
HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.4(F) AND INVESTMENTS IN FOREIGN
SUBSIDIARIES OTHER

 

69

--------------------------------------------------------------------------------


 


THAN HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.9(D), SHALL NOT EXCEED
$10,000,000 AT ANY TIME OUTSTANDING;


 


(J)            REFINANCING INDEBTEDNESS INCURRED IN ORDER TO REFINANCE IN WHOLE
OR IN PART THE OBLIGATIONS; AND


 


(K)           OTHER UNSECURED INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT
EXCEED $20,000,000 AT ANY TIME OUTSTANDING.


 

8.3.          Limitation on Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, except for:

 


(A)           LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS, PROVIDED THAT ADEQUATE RESERVES WITH RESPECT
THERETO ARE MAINTAINED ON THE BOOKS OF SUCH PERSON IN CONFORMITY WITH GAAP (OR,
IN THE CASE OF FOREIGN SUBSIDIARIES, GENERALLY ACCEPTED ACCOUNTING PRINCIPLES IN
EFFECT FROM TIME TO TIME IN THEIR RESPECTIVE JURISDICTIONS OF INCORPORATION);


 


(B)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S
OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT
OVERDUE FOR A PERIOD OF MORE THAN 60 DAYS OR WHICH ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS;


 


(C)           PLEDGES OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION;


 


(D)           DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS (OTHER
THAN FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND APPEAL
BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;


 


(E)           EASEMENTS, ZONING RESTRICTIONS, RIGHTS-OF-WAY, RESTRICTIONS AND
OTHER SIMILAR ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS WHICH DO
NOT SECURE ANY MONETARY OBLIGATIONS AND DO NOT IN ANY CASE MATERIALLY DETRACT
FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF SUCH PERSON;


 


(F)            LIENS (I) EXISTING AS OF THE CLOSING DATE AND LISTED ON SCHEDULE
8.3 AND EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF, AND (II) PREVIOUSLY IDENTIFIED IN WRITING
TO THE ADMINISTRATIVE AGENT, ARRANGEMENTS FOR THE RELEASE OF WHICH SATISFACTORY
TO THE ADMINISTRATIVE AGENT HAVE BEEN MADE;

 

70

--------------------------------------------------------------------------------


 


(G)           LIENS SECURING INDEBTEDNESS OF THE BORROWER PERMITTED BY
SUBSECTION 8.2(F) INCURRED TO FINANCE THE ACQUISITION OF FIXED OR CAPITAL ASSETS
(WHETHER PURSUANT TO A LOAN, A FINANCING LEASE OR OTHERWISE), PROVIDED THAT
(I) SUCH LIENS SHALL BE CREATED SUBSTANTIALLY SIMULTANEOUSLY WITH THE
ACQUISITION OF SUCH FIXED OR CAPITAL ASSETS, (II) SUCH LIENS DO NOT AT ANY TIME
ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY FINANCED BY SUCH INDEBTEDNESS,
(III) THE AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT INCREASED AND (IV) THE
PRINCIPAL AMOUNT OF INDEBTEDNESS SECURED BY ANY SUCH LIEN SHALL AT NO TIME
EXCEED THE ORIGINAL PURCHASE PRICE OF SUCH PROPERTY AT THE TIME IT WAS ACQUIRED;


 


(H)           LIENS ON CURRENT ASSETS OF ANY FOREIGN SUBSIDIARY SECURING
INDEBTEDNESS OF SUCH FOREIGN SUBSIDIARY PERMITTED UNDER SUBSECTION 8.2(I);


 


(I)            LIENS (NOT OTHERWISE PERMITTED HEREUNDER) WHICH SECURE
OBLIGATIONS IN AGGREGATE AMOUNT AT ANY TIME OUTSTANDING NOT EXCEEDING (AS TO THE
BORROWER AND ALL SUBSIDIARIES), AND ON PROPERTY WITH AN AGGREGATE VALUE NOT
EXCEEDING, $5,000,000;


 


(J)            LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;


 


(K)           LIENS SECURING INDEBTEDNESS PERMITTED BY SUBSECTION 8.2(G) TO THE
EXTENT SUCH LIEN IS SECURED AT THE TIME THAT SUCH PERSON BECOMES A SUBSIDIARY
AND WAS NOT INCURRED IN CONTEMPLATION THEREOF;


 


(L)            JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT, IN THE
AGGREGATE, CONSTITUTE AN EVENT OF DEFAULT UNDER CLAUSE (J) OF SECTION 9;


 


(M)          LIENS ON INDEBTEDNESS INCURRED PURSUANT TO THE PROVISO OF
SUBSECTION 8.10(A); AND


 


(N)           LIENS (NOT OTHERWISE PERMITTED HEREUNDER) UPON ASSETS WHICH ARE
NOT SUBJECT TO THE LIEN OF THE SECURITY DOCUMENTS WHICH SECURE OBLIGATIONS IN AN
AGGREGATE AMOUNT AT ANY TIME OUTSTANDING NOT TO EXCEED $20,000,000.


 

8.4.          Limitation on Guarantee Obligations.  Create, incur, assume or
suffer to exist any Guarantee Obligation except:

 


(A)           GUARANTEE OBLIGATIONS IN EXISTENCE ON THE DATE HEREOF AND LISTED
ON SCHEDULE 8.4 AND GUARANTEE OBLIGATIONS IN RESPECT OF ANY REFINANCING
INDEBTEDNESS OF THE INDEBTEDNESS TO WHICH SUCH GUARANTEE OBLIGATIONS LISTED ON
SCHEDULE 8.4 RELATE;


 


(B)           GUARANTEE OBLIGATIONS INCURRED AFTER THE DATE HEREOF IN AN
AGGREGATE AMOUNT NOT TO EXCEED $5,000,000 AT ANY ONE TIME OUTSTANDING;

 

71

--------------------------------------------------------------------------------


 


(C)           GUARANTEES MADE IN THE ORDINARY COURSE OF ITS BUSINESS BY THE
BORROWER OF OBLIGATIONS OF ANY OF ITS DOMESTIC SUBSIDIARIES, WHICH OBLIGATIONS
ARE OTHERWISE PERMITTED UNDER THIS AGREEMENT;


 


(D)           THE GUARANTEE BY THE DOMESTIC SUBSIDIARIES UNDER THE GUARANTEE AND
COLLATERAL AGREEMENT;


 


(E)           GUARANTEES OF ANY FOREIGN SUBSIDIARY OF THE OBLIGATIONS OF ANY
OTHER FOREIGN SUBSIDIARY;


 


(F)            GUARANTEES BY THE BORROWER OF OBLIGATIONS OF FOREIGN SUBSIDIARIES
OTHER THAN HOLLAND & BARRETT; PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH
GUARANTEES, TAKEN TOGETHER WITH INDEBTEDNESS OF FOREIGN SUBSIDIARIES OTHER THAN
HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.2(I) AND INVESTMENTS IN FOREIGN
SUBSIDIARIES OTHER THAN HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.9(D),
SHALL NOT EXCEED $10,000,000 AT ANY TIME OUTSTANDING; AND


 


(G)           GUARANTEES BY THE BORROWER OF OBLIGATIONS OF HOLLAND & BARRETT;
PROVIDED THAT THE AGGREGATE AMOUNT OF SUCH GUARANTEES, TAKEN TOGETHER WITH
INDEBTEDNESS OF HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.2(I) AND
INVESTMENTS IN HOLLAND & BARRETT PERMITTED UNDER SUBSECTION 8.9(D), SHALL NOT
EXCEED $25,000,000 AT ANY TIME OUTSTANDING.


 

8.5.          Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, except:

 


(A)           ANY SUBSIDIARY OF THE BORROWER MAY BE MERGED OR CONSOLIDATED WITH
OR INTO THE BORROWER (PROVIDED THAT THE BORROWER SHALL BE THE CONTINUING OR
SURVIVING CORPORATION) OR WITH OR INTO ANY ONE OR MORE WHOLLY OWNED SUBSIDIARIES
OF THE BORROWER (PROVIDED THAT IF A DOMESTIC SUBSIDIARY IS A PARTY TO SUCH
TRANSACTION, SUCH DOMESTIC SUBSIDIARY SHALL BE THE CONTINUING OR SURVIVING
CORPORATION);


 


(B)           ANY WHOLLY OWNED SUBSIDIARY MAY SELL, LEASE, TRANSFER OR OTHERWISE
DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO
THE BORROWER OR ANY OTHER WHOLLY OWNED DOMESTIC SUBSIDIARY OF THE BORROWER; AND


 


(C)           ANY SUBSIDIARY MAY LIQUIDATE OR DISSOLVE IF THE BORROWER
DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST
INTERESTS OF THE BORROWER AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, AND IS NOT
MATERIALLY DISADVANTAGEOUS TO THE LENDERS.


 

8.6.          Limitation on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any

 

72

--------------------------------------------------------------------------------


 

Subsidiary, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person other than the Borrower or any wholly owned Domestic Subsidiary, except:

 


(A)           THE SALE OR OTHER DISPOSITION OF OBSOLETE OR WORN OUT PROPERTY IN
THE ORDINARY COURSE OF BUSINESS;


 


(B)           THE SALE OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(C)           AS PERMITTED BY SUBSECTION 8.5(B) OR (C);


 


(D)           THE SALE OR OTHER DISPOSITION OF PROPERTY LISTED ON SCHEDULE
8.6(D); AND


 


(E)           THE SALE OR OTHER DISPOSITION OF ANY OTHER PROPERTY AT FAIR MARKET
VALUE FOR CONSIDERATION NOT IN EXCESS OF $25,000,000 IN THE AGGREGATE IN ANY
FISCAL YEAR.


 

8.7.          Limitation on Dividends and Other Restricted Payments.  Declare or
pay any dividend (other than dividends payable solely in its common stock) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any shares of any class of Capital Stock of the Borrower or any
Subsidiary or any warrants or options to purchase any such Capital Stock,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Borrower or any Subsidiary thereof (such declarations,
payments, setting apart, purchases, redemptions, defeasances, retirements,
acquisitions and distributions being herein called “Restricted Payments”) except
(a) as permitted by subsections 8.5 or 8.9, (b) any Subsidiary may pay dividends
to the Borrower or any other Subsidiary, (c) the Borrower or any Subsidiary may
make Restricted Payments pursuant to and in accordance with customary stock
option plans or other customary benefit plans for management or employees of the
Borrower and its Subsidiaries, and (d) the Borrower may repurchase, and/or pay
dividends in respect of, Capital Stock of the Borrower in an amount not to
exceed $10,000,000 in the aggregate during any fiscal year of the Borrower.

 

8.8.          Limitation on Capital Expenditures.  Make any Capital Expenditure
except for Capital Expenditures by the Borrower and its Subsidiaries in the
ordinary course of business not exceeding $75,000,000 in the aggregate during
any fiscal year of the Borrower; provided, however, that (x) if the aggregate
amount of Capital Expenditures made in any fiscal year shall be less than the
maximum amount of Capital Expenditures permitted under this subsection 8.8 for
such fiscal year (before giving effect to any carryover), then an amount of such
shortfall not exceeding 50% of such maximum amount may be added to the amount of
Capital Expenditures permitted under this subsection 8.8 for the immediately
succeeding (but not any other) fiscal year, and (y) in determining whether any
amount is available for carryover, the amount expended in any fiscal year shall
first be deemed to be from the amount allocated to such fiscal year (before
giving effect to any carryover).

 

73

--------------------------------------------------------------------------------


 

8.9.          Limitation on Investments, Loans and Advances.  Make any advance,
loan, extension of credit or capital contribution to, or purchase any stock,
bonds, notes, debentures or other securities of or any assets constituting a
business unit of, or make any other investment in, any Person, except:

 


(A)           EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;


 


(B)           INVESTMENTS IN CASH EQUIVALENTS;


 


(C)           LOANS AND ADVANCES TO EMPLOYEES OF THE BORROWER OR ITS
SUBSIDIARIES FOR TRAVEL, ENTERTAINMENT AND RELOCATION EXPENSES IN THE ORDINARY
COURSE OF BUSINESS IN AN AGGREGATE AMOUNT FOR THE BORROWER AND ITS SUBSIDIARIES
NOT TO EXCEED $1,000,000 AT ANY ONE TIME OUTSTANDING;


 


(D)           INVESTMENTS BY THE BORROWER OR ITS SUBSIDIARIES IN ANY WHOLLY
OWNED SUBSIDIARY OF THE BORROWER WHICH HAS COMPLIED WITH THE CONDITIONS SET
FORTH IN SUBSECTION 7.9(A) OR ANY WHOLLY OWNED FOREIGN SUBSIDIARY WHICH HAS
COMPLIED WITH THE CONDITIONS SET FORTH IN SUBSECTION 7.9(B); PROVIDED THAT (A)
THE AGGREGATE AMOUNT OF ALL SUCH ADVANCES, LOANS, INVESTMENTS, TRANSFERS OR
GUARANTEES BY THE BORROWER AND THE DOMESTIC SUBSIDIARIES MADE TO OR ON BEHALF OF
HOLLAND & BARRETT, TAKEN TOGETHER WITH LOANS TO HOLLAND & BARRETT PERMITTED
UNDER SUBSECTION 8.2(I) AND GUARANTEES OF OBLIGATIONS OF HOLLAND & BARRETT
PERMITTED UNDER SUBSECTION 8.4(G), SHALL NOT EXCEED $25,000,000 AT ANY TIME
OUTSTANDING, AND (B) THE AGGREGATE AMOUNT OF ALL SUCH ADVANCES, LOANS,
INVESTMENTS, TRANSFERS OR GUARANTEES BY THE BORROWERS AND THE DOMESTIC
SUBSIDIARIES MADE TO OR ON BEHALF OF THE FOREIGN SUBSIDIARIES OTHER THAN HOLLAND
& BARRETT, TAKEN TOGETHER WITH LOANS TO FOREIGN SUBSIDIARIES OTHER THAN HOLLAND
& BARRETT PERMITTED UNDER SUBSECTION 8.2(I) AND GUARANTEES OF OBLIGATIONS OF
FOREIGN SUBSIDIARIES OTHER THAN HOLLAND & BARRETT PERMITTED UNDER SUBSECTION
8.4(F), SHALL NOT EXCEED $10,000,000 AT ANY TIME OUTSTANDING.


 


(E)           INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES EXISTING ON THE
CLOSING DATE AND SET FORTH ON SCHEDULE 8.9(E);


 


(F)            THE REXALL ACQUISITION AND THE SOLGAR ACQUISITION;


 


(G)           OTHER ACQUISITIONS; PROVIDED THAT (I) SUCH ACQUISITIONS PERMITTED
PURSUANT TO THIS PARAGRAPH (G) SHALL BE NONHOSTILE ACQUISITIONS AND (II) THE
AGGREGATE AMOUNT OF INVESTMENTS (WHETHER CASH, SECURITIES OR OTHER
CONSIDERATION) PERMITTED PURSUANT TO THIS PARAGRAPH (G) FROM AND AFTER THE
EFFECTIVE DATE SHALL NOT EXCEED IN THE AGGREGATE THE SUM OF $150,000,000; AND


 


(H)           ADDITIONAL INVESTMENTS NOT TO EXCEED $15,000,000 IN THE AGGREGATE
WHILE THIS AGREEMENT IS OUTSTANDING.

 

74

--------------------------------------------------------------------------------


 


8.10.        LIMITATION ON OPTIONAL PAYMENTS AND MODIFICATIONS OF DEBT
INSTRUMENTS.

 

(a)           Make any optional payment or prepayment on or redemption or
purchase of any Indebtedness in excess of $15,000,000 per fiscal year (other
than in respect of (i) the Loans, (ii) the Existing Notes and (iii) any
Refinancing Indebtedness in respect of the Existing Notes, to the extent such
payment, prepayment, redemption or purchase under the foregoing clauses (ii) and
(iii) is financed with Refinancing Indebtedness); provided, that notwithstanding
clause (ii) of the definition of Refinancing Indebtedness, the Borrower or any
Subsidiary may prepay Subordinated Debt with the proceeds of an incurrence of
senior secured debt or senior unsecured notes if the ratio of Consolidated
Indebtedness to Consolidated EBITDA (calculated after giving pro forma effect to
the borrowings to be made on the date of such incurrence and to any change in
Consolidated EBITDA and any increase in Consolidated Indebtedness resulting from
the consummation of any acquisition or disposition permitted by this Agreement
concurrently with such borrowings) is less than 2.00 to 1.0,

 

(b)           amend, modify or change, or consent or agree to any amendment,
modification or change to, any of the terms of any Indebtedness (excluding the
Loans) (other than any such amendment, modification or change which would extend
the maturity or reduce the amount of any payment of principal thereof or which
would reduce the rate or extend the date for payment of interest thereon), or

 

(c)           amend, modify or change (i) the subordination provisions of any
Subordinated Debt or any Refinancing Indebtedness in respect thereof; provided
that notwithstanding clause (ii) of the definition of Refinancing Indebtedness,
Borrower or any Subsidiary may prepay Subordinated Debt with the proceeds of an
incurrence of secured debt or senior unsecured notes if the ratio of
Consolidated Indebtedness to Consolidated EBITDA (calculated after giving pro
forma effect to the borrowings to be made on the date of such incurrence and to
any change in Consolidated EBITDA and any increase in Consolidated Indebtedness
resulting from the consummation of any acquisition or disposition permitted by
this Agreement concurrently with such borrowings) is less than 2.0 to 1.0 or
(ii) the provisions (including, without limitation, definitions and schedules)
in the Rexall Purchase Agreement or the Solgar Purchase Agreement providing the
Borrower with indemnification rights, other than, with respect to this
clause (ii), any immaterial provision the amendment, modification or change of
which would not adversely affect the Borrower.

 

8.11.        Limitation on Transactions with Affiliates.  Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (a) otherwise permitted under this Agreement and (b) upon
fair and reasonable terms no less favorable to the Borrower or such Subsidiary,
as the case may be, than it would obtain in a comparable arm’s length
transaction with a Person which is not an Affiliate.

 

8.12.        Limitation on Sales and Leasebacks.  Enter into any arrangement
with any Person providing for the leasing by the Borrower or any Subsidiary of
real or personal property

 

75

--------------------------------------------------------------------------------


 

which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary; provided that such sale
leaseback transactions in an amount of, together with the aggregate principal
amount of Indebtedness permitted under subsection 8.2(f) then outstanding, up to
$20,000,000 in the aggregate while this Agreement is in effect may be
consummated by the Borrower; provided that the Borrower will not mortgage any
existing Fee Property or Leased Property (including, without limitation, the
Gel-Cap Facility but excluding the Hazle Township Facility) other than any
mortgage to which such Fee Property or Leased Property is subject on the Closing
Date (or any other mortgage in respect thereof so long as the related
Indebtedness constitutes Refinancing Indebtedness).

 

8.13.        Limitation on Changes in Fiscal Year.  Permit the fiscal year of
the Borrower to end on a day other than September 30.

 

8.14.        Limitation on Negative Pledge Clauses.  Enter into with any Person
any agreement, other than (a) this Agreement and the other Loan Documents,
(b) the Subordinated Debt and any Refinancing Indebtedness in respect thereof
(so long as such Refinancing Indebtedness addresses prohibitions or limitations
of the nature described below in a manner not less favorable to the Lenders,
taken as a whole, than the treatment thereof in the Subordinated Debt) and
(c) any industrial revenue bonds, purchase money mortgages or Financing Leases
permitted by this Agreement (in which cases, any prohibition or limitation shall
only be effective against the assets financed thereby), which prohibits or
limits the ability of the Borrower or any of its Subsidiaries to create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired; provided that the foregoing shall not
apply to (i) restrictions and conditions imposed by law, (ii) customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary permitted hereunder pending such sale, provided such restrictions or
conditions apply only to the Subsidiary that is to be sold, (iii) restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted hereunder if such restrictions or conditions apply only to the
property or assets securing such Indebtedness and (iv) customary provisions in
leases and other contracts restricting the assignment thereof.

 

8.15.        Limitation on Lines of Business.  Enter into any business, either
directly or through any Subsidiary, except for the nutritional supplements and
healthfood businesses and business reasonably related thereto.

 

8.16.        Hedging Agreements.  Enter into any Hedging Agreement, except
(a) Hedging Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Capital Stock of the Borrower or any of its Subsidiaries) and (b) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating

 

76

--------------------------------------------------------------------------------


 

rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary.

 

8.17.        Rexall and Solgar Acquisitions.  Notwithstanding anything to the
contrary herein, each of the transactions contemplated by the Rexall Purchase
Agreement and consummated on the Closing Date and the transactions contemplated
by the Solgar Purchase Agreement and consummated on the Effective Date shall not
be deemed to violate the provisions of this Section 8.

 


SECTION 9.  EVENTS OF DEFAULT


 

Upon the occurrence of any of the following events:

 


(A)           THE BORROWER SHALL FAIL TO PAY (I) ANY PRINCIPAL OF ANY LOANS OR
ANY REIMBURSEMENT OBLIGATIONS WHEN DUE (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) IN ACCORDANCE WITH THE TERMS THEREOF OR HEREOF OR
(II) ANY INTEREST ON ANY LOANS, OR ANY FEE OR OTHER AMOUNT PAYABLE HEREUNDER,
WITHIN FIVE DAYS AFTER ANY SUCH INTEREST, FEE OR OTHER AMOUNT BECOMES DUE IN
ACCORDANCE WITH THE TERMS HEREOF; OR


 


(B)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY THE BORROWER
OR ANY OTHER LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR WHICH IS
CONTAINED IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED
AT ANY TIME UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT ON OR AS OF
THE DATE MADE OR DEEMED MADE OR FURNISHED; OR


 


(C)           THE BORROWER OR ANY OTHER LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY COVENANT CONTAINED IN SECTION 8 HEREOF OR IN
ANY NEGATIVE COVENANT CONTAINED IN ANY SECURITY DOCUMENT TO WHICH IT IS A PARTY;
OR


 


(D)           THE BORROWER OR ANY OTHER LOAN PARTY SHALL DEFAULT IN THE
OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OTHER THAN AS PROVIDED IN (A) THROUGH (C) ABOVE, AND
SUCH DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF THE GREATER OF (X) 30
DAYS,  AND (Y) 60 DAYS (IF THE BORROWER OR SUCH LOAN PARTY IS DILIGENTLY
PURSUING A REMEDY OF SUCH DEFAULT) AFTER THE EARLIER TO OCCUR OF (A) ACTUAL
KNOWLEDGE OF SUCH DEFAULT BY A RESPONSIBLE OFFICER OF THE BORROWER AND (B)
NOTICE FROM THE ADMINISTRATIVE AGENT TO THE BORROWER; OR


 


(E)           ANY LOAN DOCUMENT SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE
AND EFFECT, OR THE BORROWER OR ANY OTHER LOAN PARTY SHALL SO ASSERT; OR ANY
SECURITY INTEREST CREATED BY ANY OF THE SECURITY DOCUMENTS IN A MATERIAL PORTION
OF THE COLLATERAL (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT) SHALL
CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND PRIORITY PURPORTED TO BE
CREATED THEREBY AND, IN EACH CASE, SHALL REMAIN UNREMEDIED FOR A PERIOD OF 10
DAYS; OR

 

77

--------------------------------------------------------------------------------


 


(F)            THE SUBORDINATION PROVISIONS CONTAINED IN ANY INSTRUMENT PURSUANT
TO WHICH ANY SUBORDINATED DEBT OR REFINANCING INDEBTEDNESS IN RESPECT THEREOF
WAS CREATED OR IN ANY INSTRUMENT EVIDENCING THE SAME SHALL, SO LONG AS SUCH
SUBORDINATED DEBT OR REFINANCING INDEBTEDNESS SHALL BE OUTSTANDING, CEASE, FOR
ANY REASON, TO BE IN FULL FORCE AND EFFECT OR ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS; OR


 


(G)           THE BORROWER OR ANY OF ITS SUBSIDIARIES SHALL (I) DEFAULT IN ANY
PAYMENT OF PRINCIPAL OF OR INTEREST ON ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS
UNDER THIS AGREEMENT), IN THE PAYMENT OF ANY GUARANTEE OBLIGATION OR IN THE
PAYMENT OF ANY HEDGE AGREEMENT OBLIGATION, WHERE, IN ANY CASE OR IN THE
AGGREGATE, THE PRINCIPAL AMOUNT THEREOF THEN OUTSTANDING EXCEEDS $5,000,000,
BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT
UNDER WHICH SUCH INDEBTEDNESS, GUARANTEE OBLIGATION OR HEDGE AGREEMENT
OBLIGATION WAS CREATED; OR (II) DEFAULT IN THE OBSERVANCE OR PERFORMANCE OF ANY
OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS, GUARANTEE
OBLIGATION OR HEDGE AGREEMENT OBLIGATION OR CONTAINED IN ANY INSTRUMENT OR
AGREEMENT EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL
OCCUR OR CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR
CONDITION IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS
OR HEDGE AGREEMENT OBLIGATION OR, BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE
OBLIGATION (OR A TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR
BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED,
SUCH INDEBTEDNESS TO BECOME DUE PRIOR TO ITS STATED MATURITY OR SUCH GUARANTEE
OBLIGATION TO BECOME PAYABLE; OR


 


(H)           (I) THE BORROWER, ANY DOMESTIC SUBSIDIARY OR ANY MATERIAL FOREIGN
SUBSIDIARY SHALL COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY
EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN
ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A
BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT
TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN
OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS
ASSETS, OR THE BORROWER, ANY DOMESTIC SUBSIDIARY OR ANY MATERIAL FOREIGN
SUBSIDIARY SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR
(II) THERE SHALL BE COMMENCED AGAINST THE BORROWER, ANY DOMESTIC SUBSIDIARY OR
ANY MATERIAL FOREIGN SUBSIDIARY ANY CASE, PROCEEDING OR OTHER ACTION OF A NATURE
REFERRED TO IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN THE ENTRY OF AN ORDER FOR
RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE
COMMENCED AGAINST THE BORROWER, ANY DOMESTIC SUBSIDIARY OR ANY MATERIAL FOREIGN
SUBSIDIARY ANY CASE, PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF
ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS WHICH RESULTS IN THE ENTRY OF AN ORDER FOR ANY
SUCH RELIEF WHICH SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR STAYED OR BONDED
PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR (IV) THE BORROWER, ANY
DOMESTIC SUBSIDIARY OR ANY MATERIAL FOREIGN SUBSIDIARY SHALL TAKE ANY ACTION

 

78

--------------------------------------------------------------------------------


 


IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL OF, OR ACQUIESCENCE
IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I), (II), OR (III) ABOVE; OR (V) THE
BORROWER, ANY DOMESTIC SUBSIDIARY OR ANY MATERIAL FOREIGN SUBSIDIARY SHALL
GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY
TO, PAY ITS DEBTS AS THEY BECOME DUE; OR


 


(I)            AN ERISA EVENT SHALL HAVE OCCURRED THAT, WHEN TAKEN TOGETHER WITH
ALL OTHER ERISA EVENTS THAT HAVE OCCURRED, COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE BORROWER AND ITS SUBSIDIARIES IN AN AGGREGATE AMOUNT
EXCEEDING $5,000,000; OR


 


(J)            ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST THE
BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING IN THE AGGREGATE A LIABILITY (NOT
PAID BY INSURANCE OR OTHERWISE FULLY COVERED BY INSURANCE OR PAID BY A
THIRD-PARTY INDEMNITOR) OF $5,000,000 OR MORE AND ALL SUCH JUDGMENTS OR DECREES
SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN
30 DAYS FROM THE ENTRY THEREOF; OR


 


(K)           (I) ANY PERSON OR “GROUP” (WITHIN THE MEANING OF SECTION 13(D) OR
15(D) OF THE EXCHANGE ACT), OTHER THAN ANY PERSON OR GROUP OWNING 10% OR MORE OF
THE CAPITAL STOCK OF THE BORROWER ON THE DATE HEREOF (A) SHALL HAVE ACQUIRED,
COMBINED WITH PREVIOUS HOLDINGS, BENEFICIAL OWNERSHIP OF 25% OR MORE OF ANY
OUTSTANDING CLASS OF CAPITAL STOCK OF THE BORROWER HAVING ORDINARY VOTING POWER
IN THE ELECTION OF DIRECTORS OR (B) SHALL OBTAIN THE POWER (WHETHER OR NOT
EXERCISED) TO ELECT A MAJORITY OF THE BORROWER’S DIRECTORS OR (II) THE BOARD OF
DIRECTORS OF THE BORROWER SHALL NOT CONSIST OF A MAJORITY OF CONTINUING
DIRECTORS;


 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (h) above with respect to the Borrower or if
such event is an Event of Default specified in clause (g) above resulting from
the acceleration of the Subordinated Debt automatically the Commitments shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including, without limitation,
all Reimbursement Obligations, regardless of whether or not such Reimbursement
Obligations are then due and payable) shall immediately become due and payable,
and (B) if such event is any other Event of Default, any of the following
actions may be taken:  (i) with the consent of the Majority Lenders, the
Administrative Agent may, or upon the direction of the Majority Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) with the consent of the Majority Lenders, the Administrative Agent may, or
upon the direction of the Majority Lenders, the Administrative Agent shall, by
notice of default to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement  (including,
without limitation, all Reimbursement Obligations, regardless of whether or not
such Reimbursement Obligations are then due and payable) to be due and payable
forthwith, whereupon the same shall immediately become due and payable and
(iii) with the consent of the Majority Lenders the Administrative Agent may, and
upon the direction of the Majority Lenders,

 

79

--------------------------------------------------------------------------------


 

the Administrative Agent shall, exercise any and all remedies and other rights
provided pursuant to this Agreement and/or the other Loan Documents.

 

With respect to all Letters of Credit with respect to which presentment for
honor shall not have occurred at the time of an acceleration pursuant to the
preceding paragraph, the Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit.  The
Borrower hereby grants to the Administrative Agent, for the benefit of the
Issuing Lender and the Participating Lenders, a security interest in such cash
collateral to secure all obligations of the Borrower under this Agreement and
the other Loan Documents.  Amounts held in such cash collateral account shall be
applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other obligations of the Borrower hereunder and under the Notes.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.  The Borrower shall execute and deliver to the Administrative Agent,
for the account of the Issuing Lender and the Participating Lenders, such
further documents and instruments as the Administrative Agent may request to
evidence the creation and perfection of the within security interest in such
cash collateral account.

 

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

 


SECTION 10.  THE AGENTS AND THE ARRANGER


 

10.1.        Appointment.  Each Lender hereby irrevocably designates and
appoints JPMorgan Chase as the Administrative Agent and as the Collateral Agent
of such Lender under this Agreement and the other Loan Documents, and each
Lender irrevocably authorizes each of the Administrative Agent and the
Collateral Agent, in such respective capacities, to take such action on its
behalf under the provisions of this Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent and the Collateral Agent, as the case may be, by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto.  Each Lender hereby irrevocably
designates and appoints Bank of America, N.A. as the Syndication Agent of such
Lender under this Agreement and the other Loan Documents, and each Lender
irrevocably authorizes the Syndication Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Syndication Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein,

 

80

--------------------------------------------------------------------------------


 

or any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against any
Agent.

 

10.2.        Delegation of Duties.  Each Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

10.3.        Exculpatory Provisions.  No Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except for its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by such Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.  No Agent shall be under any obligation to any Lender to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower.

 

10.4.        Reliance by Agents.  Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any Note, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by such Agent with reasonable care.  Each Agent may deem and treat the
Person whose name is recorded in the Register pursuant to the terms hereof as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Majority Lenders (or, to the extent
provided in subsection 11.1, all of the Lenders) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Majority Lenders (or,
to the extent provided in subsection 11.1, all of the Lenders), and

 

81

--------------------------------------------------------------------------------


 

such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Lenders and all future holders of the Loans.

 

10.5.        Notice of Default.  No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default” (and, in the case of the Collateral Agent
and the Syndication Agent, shall have received notice thereof as described in
the following sentence).  In the event that the Administrative Agent receives
such a notice, the Administrative Agent shall give notice thereof to the other
Agents and Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Majority Lenders; provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

10.6.        Non-Reliance on Agents and Other Lenders.  Each Lender expressly
acknowledges that no Agent or any Agent’s officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Borrower, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to each Agent that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and into the Transactions, and made its own decision to make its Loans
hereunder and enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon the Agents, the Arranger or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent, the Collateral Agent or the Syndication Agent hereunder,
no Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of the
Borrower which may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

10.7.        Indemnification.  The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Total Loan Percentages in effect on the date on which indemnification
is sought (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably

 

82

--------------------------------------------------------------------------------


 

in accordance with their Total Loan Percentages immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting solely
from such Agent’s gross negligence or willful misconduct.  The agreements in
this subsection 10.7 shall survive the payment of the Loans and all other
amounts payable hereunder.

 

10.8.        Agent in Its Individual Capacity.  The entity which is an Agent and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with the Borrower as though the entity which is such Agent
were not such Agent hereunder and under the other Loan Documents.  With respect
to the Loans made by it, such entity shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include the entity which is such Agent in its individual capacity.

 

10.9.        Successor Agents.  Any Agent may resign as Agent upon 45 days’
notice to the Lenders.  If any Agent shall resign as Agent under this Agreement
and the other Loan Documents, then the Majority Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall be
approved by the Borrower (except during the occurrence and continuation of an
Event of Default), such approval not to be unreasonably withheld, whereupon such
successor agent shall succeed to the rights, powers and duties of such Agent,
and the term “Administrative Agent,” “Collateral Agent” or “Syndication Agent,”
as the case may be, shall mean such successor agent effective upon such
appointment and approval, and the former Agent’s rights, powers and duties as
Agent shall be terminated, without any other or further act or deed on the part
of such former Agent or any of the parties to this Agreement or any holders of
the Loans.  After any retiring Agent’s resignation as Agent, the provisions of
this Section 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement and the other Loan
Documents.

 

10.10.      Issuing Lender.  Each Lender hereby acknowledges that the provisions
of this Section 10 shall apply to the Issuing Lender, in its capacity as issuer
of any Letter of Credit, in the same manner as such provisions are expressly
stated to apply to the Agents.

 


SECTION 11.  MISCELLANEOUS


 

11.1.        Amendments and Waivers.  Neither this Agreement nor any other Loan
Document, nor any terms hereof or thereof, may be amended, supplemented, waived
or modified except in accordance with the provisions of this subsection 11.1. 
The Majority Lenders may, or,

 

83

--------------------------------------------------------------------------------


 

with the written consent of the Majority Lenders, the Administrative Agent may,
from time to time, (i) enter into with the applicable Loan Parties written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights or obligations of the Lenders or
of the Borrower or of any other Loan Party hereunder or thereunder or (ii) waive
at the Borrower’s request, on such terms and conditions as the Majority Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall:

 

(i)            increase the Commitment of any Lender without the written consent
of such Lender,

 

(ii)           reduce the principal amount of any Loan or Reimbursement
Obligation or reduce the rate of interest thereon or require any Lender to offer
Interest Periods of longer than six months without regard to availability, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby,

 

(iii)          postpone the scheduled date of payment of the principal amount of
any Loan or Reimbursement Obligation, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby,

 

(iv)          change subsection 4.8 in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each Lender
affected thereby (it being understood that if additional Classes of Term Loans
or additional Loans under this Agreement consented to by the Majority Lenders or
additional Loans pursuant to subsection 2.9 are made, such new Loans being
included on a pro rata basis within subsection 4.8 shall not be considered an
alteration thereof),

 

(v)           release the Guarantee and Collateral Agreement or all or a
substantial portion of the Collateral under, and as defined in, the Security
Documents or any Guarantor under, and as defined in, the Guarantee and
Collateral Agreement, without the written consent of each Lender,

 

(vi)          change any of the provisions of this subsection 11.1 or the
definition of “Majority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender (it being understood that if additional Classes
of Term Loans or additional Loans under this Agreement consented to by the
Majority Lenders or additional Loans pursuant to subsection 2.9

 

84

--------------------------------------------------------------------------------


 

are made, such new Loans being included in the definition of “Majority Lenders”
shall not be considered an alteration thereof),

 

(vii)         amend or waive the mandatory prepayment provisions of subsection
4.4 without the written consent of Lenders holding a majority of the Term A
Loans, the Term C Loans or the Aggregate Revolving Credit Commitments, in each
case to the extent the Lenders in such Class are adversely affected thereby, or

 

(viii)        amend or waive any provisions of this Agreement or any other Loan
Document for purposes of determining whether the conditions precedent set forth
in subsection 6.2 to the making of any Revolving Credit Loan have been satisfied
without the written consent of the Lenders holding a majority in interest of the
Aggregate Revolving Credit Commitments.

 

In addition to the foregoing, (x) no such amendment, supplement or modification
shall amend, modify or otherwise affect the rights or duties of any Agent, the
Issuing Bank or the Swing Line Lender hereunder without the prior written
consent of such Agent, the Issuing Bank or the Swing Line Lender, as the case
may be, and (y) no such amendment, supplement, modification or waiver shall
amend, modify or otherwise affect subsection 8.1 at a time when a Default or
Event of Default shall have occurred and be continuing unless the Lenders
holding a majority in interest of the Aggregate Revolving Credit Commitments
shall have consented in writing to such amendment, modification or waiver.  Any
waiver and any amendment, supplement or modification pursuant to this subsection
11.1 shall apply to each of the Lenders and shall be binding upon the Borrower,
the applicable other Loan Parties, the Lenders, the Agents and all future
holders of the Loans and the Reimbursement Obligations.  In the case of any
waiver, the Borrower, the Lenders and the Agents shall be restored to their
former positions and rights hereunder and under the other Loan Documents, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

 

11.2.        Notices.  All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made (a) in the case of delivery by hand,
when delivered, (b) in the case of delivery by mail, three days after being
deposited in the mails, postage prepaid, or (c) in the case of delivery by
facsimile transmission, when sent and receipt has been confirmed, addressed as
follows in the case of the Borrower, the Issuing Lender and the Administrative
Agent, and as set forth in Schedule I in the case of the other parties hereto,
or to such other address as may be hereafter notified in writing by the
respective parties hereto:

 

85

--------------------------------------------------------------------------------


 

The Borrower:

c/o NBTY, Inc.

 

90 Orville Drive

 

Bohemia, New York 11716-2510

 

Attention: President

 

Fax: (631) 567-7148

 

 

The Administrative

 

Agent, the Collateral

 

Agent, the Issuing

 

Lender or Swing Line

 

Lender:

JPMorgan Chase Bank, N.A.

 

395 North Service Road

 

Melville, New York 11747

 

Attention: William A. DeMilt, Jr.

 

Fax: (631) 755-5184

 

 

With a copy to:

JPMorgan Chase Bank, N.A.

 

Loan and Agency Services Group

 

1111 Fannin, 10th Floor

 

Houston, Texas 77002

 

Attention: Glen Hector

 

Fax: (713) 750-2938

 

 

and

Cahill Gordon & Reindel LLP

 

80 Pine Street

 

New York, New York 10005

 

Attention: Michael A. Becker, Esq.

 

Fax: (212) 269-5420

 

 

The Syndication
Agent:

Bank of America, N.A.

 

Global Corporate & Investment Banking

 

231 S. LaSalle Street, 10th Floor

 

Chicago, IL 60697

 

Attention: David L. Catherall

 

Fax: (415) 503-5026

 

provided that any notice, request or demand to or upon any Agent, the Issuing
Lender or the Lenders pursuant to subsection 2.2, 2.4, 2.5, 2.7, 3.2 or 4.2
shall not be effective until received.

 

11.3.        No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any Agent or any Lender, any right, remedy,
power or privilege hereunder or under the other Loan Documents shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,

 

86

--------------------------------------------------------------------------------


 

remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

11.4.        Survival.  All representations and warranties made hereunder, in
the other Loan Documents and in any document, certificate or statement delivered
pursuant hereto or in connection herewith shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder until all
obligations hereunder and under the other Loan Documents have been paid in full
and the Commitments hereunder have been terminated.  The agreements in
subsection 4.12 shall survive the termination of this Agreement and the payment
of the Notes and all other amounts payable hereunder until the expiration of the
applicable statute of limitations for such taxes.  The rights of the lenders in
respect of the Prior Term A Loans under the Existing Credit Agreement shall
survive in accordance with subsection 11.4 of the Existing Credit Agreement.

 

11.5.        Payment of Expenses and Taxes.  The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation,
syndication and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including, without limitation, the
reasonable fees and disbursements of New York counsel to the Administrative
Agent, (b) to pay or reimburse each Lender and any Agent for all its costs and
expenses incurred during the continuance of any Default or Event of Default in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including,
without limitation, the fees and disbursements of counsel to each Lender and of
counsel to the Agents, (c) to pay, indemnify, and hold harmless each Lender and
the Agent from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, Other Taxes,
if any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold
harmless each Lender and the Administrative Agent from and against any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of this Agreement, the other Loan Documents and related documents or the use of
the proceeds of the Loans, including, without limitation, any of the foregoing
relating to the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of the Borrower, any of its
Subsidiaries or any of the Properties (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation hereunder to the Administrative Agent or any Lender with
respect to indemnified liabilities solely arising from the gross negligence or
willful misconduct of the Agents or any such Lender, as the case may be.

 

87

--------------------------------------------------------------------------------


 

The agreements in this subsection shall survive the termination of this
Agreement and the repayment of the Loans and all other amounts payable
hereunder.

 


11.6.        SUCCESSORS AND ASSIGNS; PARTICIPATION AND ASSIGNMENTS.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lenders, the Agents and their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Lender that
issues any Letter of Credit), except that (i) the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this subsection 11.6.  Nothing in this Agreement, express or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this subsection 11.6) and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)           (i)  Subject to the conditions set forth in clause (ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned) of:

 

(A)          THE BORROWER, PROVIDED THAT NO CONSENT OF THE BORROWER SHALL BE
REQUIRED AT ANY TIME FOR AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR
AN APPROVED FUND, OR FOR ANY ASSIGNMENT TO ANY ASSIGNEE PRIOR TO COMPLETION OF
PRIMARY SYNDICATION OF THE LOANS AND COMMITMENTS HEREUNDER (AS DETERMINED BY
JPMORGAN CHASE IN ITS SOLE DISCRETION) OR IF A DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING; AND

 

(B)           THE ADMINISTRATIVE AGENT, PROVIDED THAT NO CONSENT OF THE
ADMINISTRATIVE AGENT SHALL BE REQUIRED FOR AN ASSIGNMENT OF (X) ANY REVOLVING
CREDIT COMMITMENT TO AN ASSIGNEE THAT IS A LENDER WITH A REVOLVING CREDIT
COMMITMENT IMMEDIATELY PRIOR TO GIVING EFFECT TO SUCH ASSIGNMENT OR AN AFFILIATE
OF SUCH LENDER OR (Y) ALL OR ANY PORTION OF A TERM LOAN TO A LENDER, AN
AFFILIATE OF A LENDER OR AN APPROVED FUND.

 

(II)           ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL
CONDITIONS:

 

(A)          EXCEPT IN THE CASE OF AN ASSIGNMENT TO A LENDER OR AN AFFILIATE OF
A LENDER OR AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE ASSIGNING
LENDER’S COMMITMENT OR LOANS OF ANY CLASS, THE AMOUNT OF THE COMMITMENT OR LOANS
OF THE ASSIGNING LENDER SUBJECT TO EACH SUCH ASSIGNMENT (DETERMINED AS OF THE
DATE THE ASSIGNMENT AND ACCEPTANCE WITH RESPECT TO SUCH ASSIGNMENT IS DELIVERED
TO THE ADMINISTRATIVE AGENT) SHALL NOT BE LESS THAN $5,000,000 OR, IN THE CASE
OF A TERM LOAN, $1,000,000 UNLESS EACH OF THE

 

88

--------------------------------------------------------------------------------


 

BORROWER AND THE ADMINISTRATIVE AGENT OTHERWISE CONSENTS, PROVIDED THAT NO SUCH
CONSENT OF THE BORROWER SHALL BE REQUIRED PRIOR TO COMPLETION OF PRIMARY
SYNDICATION OF THE LOANS AND COMMITMENTS HEREUNDER (AS DETERMINED BY JPMORGAN
CHASE IN ITS SOLE DISCRETION) OR IF A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING;

 

(B)           EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT OF A
PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, PROVIDED THAT THIS CLAUSE SHALL NOT BE CONSTRUED TO PROHIBIT THE
ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS IN RESPECT OF ONE CLASS OF COMMITMENTS OR LOANS;

 

(C)           THE PARTIES TO EACH ASSIGNMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE, TOGETHER WITH A PROCESSING
AND RECORDATION FEE OF $3,500, PROVIDED THAT ONLY ONE SUCH FEE SHALL BE PAYABLE
IN THE EVENT OF SIMULTANEOUS ASSIGNMENTS BY A LENDER TO OR FROM TWO OR MORE
APPROVED FUNDS; AND

 

(D)          THE ASSIGNEE, IF IT SHALL NOT BE A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A COMPLETED ADMINISTRATIVE QUESTIONNAIRE.

 

For purposes of the minimum assignment sizes set forth in subsection
11.6(b)(ii)(A), simultaneous assignments to Approved Funds under common
management by a Lender shall be aggregated, provided that any such individual
assignment shall not be less than $500,000.  For the purposes of this
subsection 11.6(b), the term “Approved Fund” has the following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(III)          SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH
(B)(IV) OF THIS SUBSECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH
ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER (“ASSIGNEE”) SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO).  ANY ASSIGNMENT OR TRANSFER BY A
LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH
THIS SUBSECTION 11.6 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE
BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE
WITH PARAGRAPH (C) OF THIS SUBSECTION.

 

89

--------------------------------------------------------------------------------


 

(IV)          THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF
THE BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LETTER OF CREDIT DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE
TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER
SHALL BE CONCLUSIVE, AND THE BORROWER, THE AGENTS, THE ISSUING BANK AND THE
LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER PURSUANT TO
THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT,
NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE BORROWER, THE ISSUING BANK AND ANY LENDER, AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

(V)           UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION
EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED
ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER
HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF
THIS SUBSECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH
(B) OF THIS SUBSECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT
AND ASSUMPTION AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO
ASSIGNMENT SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN
RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 

(c)           (i)  Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swing Line Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (ii), (iii) and (v) of subsection 11.1 that affects such
Participant.  Subject to paragraph (c)(ii) of this subsection, the Borrower
agrees that each Participant shall be entitled to the benefits of subsections
4.10, 4.11 and 4.12 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this subsection.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of subsection 11.7 as though it were a Lender, provided that such Participant
agrees to be subject to subsection 4.8 as though it were a Lender.

 

(II)           A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER
PAYMENT UNDER SUBSECTIONS 4.10 OR 4.12 THAN THE APPLICABLE LENDER WOULD HAVE
BEEN ENTITLED TO RECEIVE WITH

 

90

--------------------------------------------------------------------------------


 

RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE
PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN
CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL
NOT BE ENTITLED TO THE BENEFITS OF SUBSECTION 4.12 UNLESS THE BORROWER IS
NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SUBSECTION 4.12(E) AS
THOUGH IT WERE A LENDER.

 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this subsection shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 


11.7.        ADJUSTMENTS; SET-OFF.

 

(a)           If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of its Loans owing to it by the Borrower, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in clause (h) of Section 9 or otherwise, except for payments
pursuant to the operation of subsections 4.14(b) or 11.6), in a greater
proportion than any such payment to or collateral received by any other Lender,
if any, in respect of such other Lender’s Loans owing to it by the Borrower, or
interest thereon, such Benefited Lender shall purchase for cash from the other
Lenders a participating interest in such portion of each such other Lender’s
Loan owing to it by the Borrower, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

 

(b)           In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower.  Each Lender agrees promptly to notify
the Borrower and the Administrative Agent after any such set-off and application
made by such Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

91

--------------------------------------------------------------------------------


 

11.8.        Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  A set of the copies of this
Agreement signed by all the parties shall be delivered to the Borrower and the
Administrative Agent.

 

11.9.        Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.10.      Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Borrower, the Agents and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Borrower, any Agent or any Lender relative
to the subject matter hereof or thereof not expressly set forth or referred to
herein or in the other Loan Documents.  Any reference in any Loan Document to
Term A Loans (and any corresponding terms) shall be deemed to be a reference to
the Term A Loans made on the Effective Date (and not on the Closing Date).  Any
reference in any Loan Document to Term B Loans (and any corresponding terms)
shall be deemed to be a reference to Term C Loans.  Any reference in any Loan
Document to the Existing Credit Agreement shall mean and be a reference to this
Agreement.

 

11.11.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

11.12.      Submission to Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:

 

(i)            submits for itself and its property in any legal action or
proceeding relating to this Agreement or any other Loan Document to which it is
a party, or for recognition and enforcement of any judgment in respect thereof,
to the non-exclusive general jurisdiction of the courts of the State of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

 

(ii)           consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(iii)          agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar

 

92

--------------------------------------------------------------------------------


 

form of mail), postage prepaid, to the Borrower at its address set forth in
subsection 11.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto; and

 

(iv)          agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.

 

11.13.      Acknowledgements.  The Borrower hereby acknowledges that:

 


(A)           IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;


 


(B)           NONE OF THE ADMINISTRATIVE AGENT OR ANY LENDER HAS ANY FIDUCIARY
RELATIONSHIP WITH OR DUTY TO THE BORROWER ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN
THE ADMINISTRATIVE AGENTS AND THE LENDERS, ON THE ONE HAND, AND THE BORROWER, ON
THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR; AND


 


(C)           NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS
OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG THE BORROWER AND THE LENDERS.


 

11.14.      WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

11.15.      Confidentiality.  Each Agent and Lender and the Issuing Lender
agrees to take normal and reasonable precautions to maintain the confidentiality
of information provided to it by the Borrower or any Subsidiary in connection
with this Agreement (and, if delivered after the date of this Agreement,
designated in writing as confidential); provided, however, that any such Person
may disclose such information (a) at the request of any regulatory authority
having supervisory jurisdiction over it or in connection with an examination of
such Person by any such authority or the request of any rating agency requiring
access to a Lender’s portfolio, (b) pursuant to subpoena or other court process,
(c) when required to do so in accordance with the provisions of any applicable
law, (d) at the direction of any other Governmental Authority, (e) to such
Person’s Affiliates, independent auditors and other professional advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (f) which has become generally available to the
public, other than as a result of a disclosure by such Person or agent of such
Person or a disclosure known to such Person or agent of such Person to have been
made by any person or entity to which such Person or agent has delivered such
confidential information, (g) which becomes available to such Person from a
source other than the Borrower or any Subsidiary

 

93

--------------------------------------------------------------------------------


 

(provided that such source is not known to such Person to be bound by a duty of
confidentiality to the Borrower or any Subsidiary) or (h) to any Participant or
Assignee or potential Participant or Assignee (each, a “Transferee”) or any
pledgee (or prospective pledgee) (each, a “Pledgee”) of any Lender that is a
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business; provided that such Transferee or Pledgee agrees
in writing to comply with the provisions of this subsection 11.15.

 

11.16.      Designation of Senior Indebtedness.  The Indebtedness of the
Borrower under this Agreement shall constitute “Designated Senior Indebtedness”
pursuant to, for all purposes of, and under and as defined in, the Existing
Notes Indenture.

 

11.17.      USA PATRIOT ACT.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

NBTY, INC.

 

By:

    /s/ Harvey Kamil

 

 

 

Name: Harvey Kamil

 

 

Title:   President

 

S-1

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

as Administrative Agent and Collateral Agent
and as a Lender, and as Swing Line Lender, and
as Issuing Lender

 

 

 

 

 

 

 

By:

    /s/ Stephen Zajac

 

 

 

Name:

Stephen Zajac

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

As Syndication Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

    /s/ David L. Catherall

 

 

 

Name:

David L. Catherall

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

 

Accepted and Agreed:

 

 

 

[LENDER]

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------
